 



Exhibit 10.1
CREDIT AGREEMENT
dated as of October 31, 2006
among
CRAWFORD & COMPANY
and
CRAWFORD & COMPANY INTERNATIONAL, INC.,
as Borrowers
THE LENDERS FROM TIME TO TIME PARTY HERETO
and
SUNTRUST BANK,
as Administrative Agent
 
SUNTRUST ROBINSON HUMPHREY
(a division of SunTrust Capital Markets, Inc.),
as Sole Lead Arranger and Sole Bookrunner

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page   ARTICLE I. DEFINITIONS; CONSTRUCTION     1  
Section 1.1
  Definitions     1  
Section 1.2
  Classifications of Loans and Borrowings     27  
Section 1.3
  Accounting Terms and Determination     27  
Section 1.4
  Currency Equivalents Generally     27  
Section 1.5
  Special Provisions Relating to Currency     27  
Section 1.6
  Terms Generally; Rules of Interpretation     28   ARTICLE II. AMOUNT AND TERMS
OF THE COMMITMENTS     29  
Section 2.1
  Term Loans     29  
Section 2.2
  Revolving Loans     29  
Section 2.3
  Procedure for Revolving Borrowings     29  
Section 2.4
  Swingline Commitment     30  
Section 2.5
  Procedure for Swingline Borrowing; Etc.     30  
Section 2.6
  Multi-Currency Options     31  
Section 2.7
  Funding of Borrowings     35  
Section 2.8
  Interest Elections; Conversions; Continuations     36  
Section 2.9
  Optional Reduction and Termination of Revolving Commitments     37  
Section 2.10
  Repayment of Loans     37  
Section 2.11
  Evidence of Indebtedness     38  
Section 2.12
  [Reserved]     39  
Section 2.13
  Optional and Mandatory Prepayments     39  
Section 2.14
  Interest on Loans     41  
Section 2.15
  Fees     42  
Section 2.16
  Effective Date for Adjustment to Applicable Percentage and Applicable Margin  
  43  
Section 2.17
  Computation of Interest and Fees     43  
Section 2.18
  Inability to Determine Interest Rates; Availability of Foreign Currency     44
 
Section 2.19
  Illegality     44  
Section 2.20
  Increased Costs     45  
Section 2.21
  Funding Indemnity     46  
Section 2.22
  Taxes     47  
Section 2.23
  Payments Generally; Pro Rata Treatment; Sharing of Set-offs     49  
Section 2.24
  Mitigation of Obligations; Replacement of Lenders     51  
Section 2.25
  Letters of Credit     52  
Section 2.26
  Borrowers’ Representative     57  
Section 2.27
  Joint and Several Liability     57  

ii



--------------------------------------------------------------------------------



 



                      Page   ARTICLE III. CONDITIONS PRECEDENT TO LOANS AND
LETTERS OF CREDIT     59  
Section 3.1
  Conditions To Effectiveness     59  
Section 3.2
  Each Credit Event     62  
Section 3.3
  Delivery of Documents     62   ARTICLE IV. REPRESENTATIONS AND WARRANTIES    
63  
Section 4.1
  Existence; Power     63  
Section 4.2
  Organizational Power; Authorization     63  
Section 4.3
  Governmental and Third Party Approvals; No Conflicts     63  
Section 4.4
  Financial Statements     63  
Section 4.5
  Litigation and Environmental Matters     64  
Section 4.6
  Compliance with Laws and Agreements     65  
Section 4.7
  Investment Company Act, Etc.     65  
Section 4.8
  Taxes     65  
Section 4.9
  Margin Regulations     65  
Section 4.10
  Employee Benefit Plans     65  
Section 4.11
  Ownership of Property     67  
Section 4.12
  Disclosure     67  
Section 4.13
  Labor Relations     67  
Section 4.14
  Subsidiaries     67  
Section 4.15
  Solvency     68  
Section 4.16
  Indebtedness     68  
Section 4.17
  Dormant Companies     68  
Section 4.18
  Insurance     68  
Section 4.19
  Security Interests     68  
Section 4.20
  Transaction Documents     68  
Section 4.21
  Sanctioned Entity/Sanctioned Persons     69   ARTICLE V. AFFIRMATIVE COVENANTS
    69  
Section 5.1
  Financial Statements and Other Information     69  
Section 5.2
  Notices of Material Events     71  
Section 5.3
  Existence     72  
Section 5.4
  Compliance with Laws, Etc.     72  
Section 5.5
  Payment of Obligations     72  
Section 5.6
  Books and Records     72  
Section 5.7
  Visitation, Inspection, Etc.     73  
Section 5.8
  Maintenance of Properties     73  
Section 5.9
  Insurance     73  

iii



--------------------------------------------------------------------------------



 



                      Page  
Section 5.10
  Use of Proceeds and Letters of Credit     74  
Section 5.11
  Intellectual Property     74  
Section 5.12
  Mortgages     75  
Section 5.13
  Leasehold Mortgages/Landlord Agreements     75  
Section 5.14
  Control Agreements     76  
Section 5.15
  Additional Subsidiaries; Dormant Companies; Delivery of Certain Foreign
Subsidiary Stock Certificates     76  
Section 5.16
  Further Assurances     78  
Section 5.17
  Post Closing Obligations     78   ARTICLE VI. FINANCIAL COVENANTS     82  
Section 6.1
  Leverage Ratio     82  
Section 6.2
  Fixed Charge Coverage Ratio     82  
Section 6.3
  Minimum Consolidated Net Worth     83   ARTICLE VII. NEGATIVE COVENANTS     83
 
Section 7.1
  Indebtedness     83  
Section 7.2
  Negative Pledge     84  
Section 7.3
  Fundamental Changes; Line of Business     85  
Section 7.4
  Investments, Loans, Acquisitions, Etc.     85  
Section 7.5
  Restricted Payments     87  
Section 7.6
  Sale of Assets     88  
Section 7.7
  Transactions with Affiliates     88  
Section 7.8
  Restrictive Agreements     89  
Section 7.9
  Sale and Leaseback Transactions     89  
Section 7.10
  Hedging Agreements     89  
Section 7.11
  Amendment to Organizational Documents; Transaction Documents     89  
Section 7.12
  Accounting Changes; Change of Fiscal Year     89  
Section 7.13
  Information Regarding Collateral     90  
Section 7.14
  No Limitation on Prepayments or Amendments to Certain Loan Documents     90  
ARTICLE VIII. EVENTS OF DEFAULT     90  
Section 8.1
  Events of Default     90   ARTICLE IX. THE ADMINISTRATIVE AGENT     93  
Section 9.1
  Appointment of Administrative Agent     93  
Section 9.2
  Nature of Duties of Administrative Agent     94  
Section 9.3
  Lack of Reliance on the Administrative Agent     95  
Section 9.4
  Certain Rights of the Administrative Agent     95  
Section 9.5
  Reliance by Administrative Agent     95  

iv



--------------------------------------------------------------------------------



 



                      Page  
Section 9.6
  The Administrative Agent in its Individual Capacity     95  
Section 9.7
  Successor Administrative Agent     96  
Section 9.8
  Indemnification of Administrative Agent     96   ARTICLE X. MISCELLANEOUS    
97  
Section 10.1
  Notices     97  
Section 10.2
  Waiver; Amendments     98  
Section 10.3
  Expenses; Indemnification     100  
Section 10.4
  Successors and Assigns     102  
Section 10.5
  Governing Law; Jurisdiction; Consent to Service of Process     104  
Section 10.6
  WAIVER OF JURY TRIAL     105  
Section 10.7
  Right of Setoff     105  
Section 10.8
  Counterparts; Integration     106  
Section 10.9
  Survival     106  
Section 10.10
  Severability     106  
Section 10.11
  Interest Rate Limitation     107  
Section 10.12
  Confidentiality     107  
Section 10.13
  USA PATRIOT Act     107  

v



--------------------------------------------------------------------------------



 



Schedules

         
Schedule I
  -   Applicable Margin and Applicable Percentage
Schedule 1.1
  -   Foreign Currency Payment Accounts
Schedule 1.2
  -   Commitments
Schedule 1.3
  -   Existing Letters of Credit
Schedule 4.11
  -   Owned and Leased Real Property
Schedule 4.14
  -   Subsidiaries
Schedule 4.17
  -   Dormant Companies
Schedule 7.1
  -   Existing Indebtedness
Schedule 7.2
  -   Existing Liens
Schedule 7.4
  -   Existing Investments
Schedule 7.5
  -   Existing Earnout Obligations
Schedule 7.8
  -   Restrictive Agreements
Schedule 7.13
  -   Location of Chief Executive Office, Principal Place of Business, Offices
that Maintain Books and Records, Inventory and Equipment

Exhibits

         
Exhibit A
  -   Form of Assignment and Acceptance
Exhibit B
  -   Form of Pledge Agreement
Exhibit C
  -   Form of Revolving Credit Note
Exhibit D
  -   Form of Subsidiary Guaranty Agreement
Exhibit E
  -   Form of Swingline Note
Exhibit F
  -   Form of Term Loan Note
Exhibit G
  -   Form of Security Agreement
Exhibit 2.3
  -   Notice of Revolving Borrowing
Exhibit 2.5
  -   Notice of Swingline Borrowing
Exhibit 2.8
  -   Form of Continuation/Conversion
Exhibit 2.20
  -   Mandatory Costs Rate

vi



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
          THIS CREDIT AGREEMENT is made and entered into as of October 31, 2006
by and among CRAWFORD & COMPANY, a Georgia corporation (“Crawford”), CRAWFORD &
COMPANY INTERNATIONAL, INC., a Georgia corporation (“International”; Crawford
and International are each referred to herein individually as a “Borrower”, and
collectively, the “Borrowers”), the several banks and other financial
institutions from time to time party hereto (the “Lenders”), and SUNTRUST BANK,
in its capacity as Issuing Bank, and in its capacity as Administrative Agent for
the Lenders (the “Administrative Agent”).
W I T N E S S E T H:
          WHEREAS, pursuant to the terms and conditions of the Purchase
Agreement, Crawford will purchase 100% of the outstanding capital stock of
Broadspire Management Services, Inc. (the “Target”) directly from the Seller
(the “Transaction”);
          WHEREAS, on the Closing Date, the Borrowers intend to refinance
certain Indebtedness, including, without limitation, certain Indebtedness
currently outstanding under the Existing Credit Agreement and the Private
Placement Loan Documents;
          WHEREAS, the Borrowers have requested that the Lenders extend credit
in an aggregate principal amount of up to $310,000,000 on the terms and
conditions set forth in this Agreement in order to fund the Transaction,
refinance such Indebtedness and provide for working capital needs of the
Borrowers and other general corporate purposes; and
          WHEREAS, on the terms and conditions contained herein, the Lenders
have agreed to extend senior secured credit facilities to the Borrowers in an
aggregate amount not to exceed $310,000,000 consisting of: (i) a revolving
credit facility in the principal amount of $100,000,000 (which will include a
$5,000,000 swingline subfacility and a $100,000,000 letter of credit
subfacility) and (ii) a term loan B facility in the principal amount of
$210,000,000.
          NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, the Borrowers, the Lenders and the Administrative
Agent agree as follows:
ARTICLE I.
DEFINITIONS; CONSTRUCTION
          Section 1.1 Definitions. In addition to the other terms defined
herein, the following terms used herein shall have the meanings herein specified
(to be equally applicable to both the singular and plural forms of the terms
defined):
          “Acquisition” shall mean any acquisition of, whether by purchase of
Equity Interests, asset purchase, merger, consolidation or otherwise of a
Person, all or substantially all of the assets of a Person or a business line or
division of a Person.

 



--------------------------------------------------------------------------------



 



          “Adjusted LIBOR” shall mean, with respect to each Interest Period for
a LIBO Rate Borrowing, the rate per annum obtained by multiplying (i) LIBOR for
such Interest Period by (ii) the Statutory Reserve Rate.
          “Administrative Agent” shall have the meaning assigned to such term in
the opening paragraph hereof.
          “Affiliate” shall mean, as applied to any Person, any other Person
directly or indirectly controlling, controlled by, or under common control with,
that Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote ten percent (10%) or more of the securities
having ordinary voting power for the election of the board of directors, board
of managers or other governing body of such Person or (ii) to direct or cause
the direction of the management and policies of that Person, whether through the
ownership of Voting Interest, by contract or otherwise.
          “Agreement” shall mean this Credit Agreement, together with all
Exhibits and Schedules attached hereto.
          “Alternate Lending Office” shall mean, as to each Lender, such office,
branch, affiliate or correspondent of such Lender as such Lender may from time
to time designate by notice to Borrowers and the Administrative Agent as such
Lender’s office for making or receiving payments of Revolving Loans denominated
in a Foreign Currency.
          “Aggregate Revolving Commitments” shall mean the sum of the Revolving
Commitments of all Lenders at any time outstanding. On the Closing Date, the
Aggregate Revolving Commitments equal $100,000,000.
          “Applicable Lending Office” shall mean, for each Lender and for each
Type of Loan, the “Lending Office” of such Lender (or an Affiliate of such
Lender) designated for such Type of Loan on such Lender’s signature page hereto
or such other office of such Lender (or an Affiliate of such Lender) as such
Lender may from time to time specify to the Administrative Agent and the
Borrowers as the office by which its Loans of such Type are to be made and
maintained.
          “Applicable Margin” shall mean, as of any date, with respect to
(i) all Revolving Loans outstanding on any date and the Revolving LC
Participation Fee, as the case may be, the percentage per annum determined by
reference to the applicable Leverage Ratio in effect on such date as set forth
on Schedule I attached hereto, as adjusted and otherwise determined from time to
time in accordance with Section 2.16, (ii) all Term Loans outstanding on any
date, 1.50% on Base Rate Loans and 2.50% on LIBO Rate Loans.
          “Applicable Percentage” shall mean, at any date, with respect to the
commitment fee the percentage per annum determined by reference to the
applicable Leverage Ratio in effect on such date as set forth on Schedule I
attached hereto, as adjusted and otherwise determined from time to time in
accordance with Section 2.16.

2



--------------------------------------------------------------------------------



 



          “Applicable Pledge Amount” shall mean, in respect of the amount of
Equity Interest of any Foreign Subsidiary to be pledged to the Administrative
Agent, for the benefit of the Lenders, pursuant to a Pledge Agreement, the
lesser of (i) sixty-five percent (65%) of all outstanding Equity Interest of
such Foreign Subsidiary and (ii) the total amount of all outstanding Equity
Interest of such Foreign Subsidiary owned by the Borrowers and their other
Subsidiaries.
          “Approved Fund” means any Fund that is administered, advised or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers, advises or manages a Lender.
          “Arranger” shall have the meaning assigned to such term in
Section 3.1(a).
          “Asset Sale” shall mean any one or series of related transactions in
which a Consolidated Party conveys, transfers, assigns, sells, leases, licenses
or otherwise disposes of, directly or indirectly, any of its properties,
businesses or assets (including, without limitation, the sale or issuance of
Equity Interests of any Subsidiary, any merger or any sale-leaseback
transaction) whether owned on the Closing Date or thereafter acquired.
          “Assignment and Acceptance” shall mean an assignment and acceptance
entered into by a Lender and an assignee (with the consent of any party whose
consent is required by Section 10.4(b)) and accepted by the Administrative
Agent, in the form of Exhibit A attached hereto or any other form approved by
the Administrative Agent.
          “Base Rate” shall mean the higher of (i) the per annum rate which the
Administrative Agent publicly announces from time to time to be its prime
lending rate, as in effect from time to time, and (ii) the Federal Funds Rate,
as in effect from time to time, plus one-half of one percent (0.50%). The
Administrative Agent’s prime lending rate is a reference rate and does not
necessarily represent the lowest or best rate charged to customers. The
Administrative Agent may make commercial loans or other loans at rates of
interest at, above or below the Administrative Agent’s prime lending rate. Each
change in the Base Rate hereunder shall be effective on the effective date of
any change in the Administrative Agent’s prime lending rate.
          “Borrower” and “Borrowers” shall have the meanings given such terms in
the introductory paragraph hereof.
          “Borrowing” shall mean a borrowing consisting of (i) Loans of the same
Class and Type, made, converted or continued on the same date and in the case of
LIBO Rate Loans, as to which a single Interest Period is in effect, or (ii) a
Swingline Loan.
          “Business Day” shall mean any day other than a Saturday or Sunday or
other day on which banks are not authorized or required to close in Atlanta,
Georgia or New York, New York and, if the applicable Business Day relates to the
advance or continuation of, conversion into, or payment on a LIBO Rate Borrowing
(i) in a currency other than Euros, on which banks are dealing in Dollar or any
Foreign Currency (other than Euros) deposits, as applicable, in the applicable
interbank eurocurrency market in London, England, and in the country of issue of
the currency of

3



--------------------------------------------------------------------------------



 



such LIBO Rate Borrowing, and (ii) in Euros, on which the TARGET payment system
is open for the settlement of payments in Euros.
          “Capital Expenditures” shall mean, in respect of any Person, all
expenditures by such Person which would be required to be capitalized in
accordance with GAAP, including all such expenditures with respect to fixed or
capital assets (including, without limitation, expenditures for maintenance and
repairs which should be capitalized in accordance with GAAP), all such
expenditures in respect of internally developed software by such Person and,
without duplication, the amount of Capitalized Lease Obligations incurred by
such Person.
          “Capital Lease Obligations” of any Person shall mean all obligations
of such Person to pay rent or other amounts under any lease (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
          “Casualty Event” shall mean, with respect to any property (including
any interest in property) of the Consolidated Parties, any loss or destruction
of, damage to, or condemnation or other taking of, such property for which the
applicable Consolidated Party receives insurance proceeds, proceeds of a
condemnation award or other compensation.
          “Change in Control” shall mean the occurrence of one or more of the
following events: (a) any sale, lease, exchange or other transfer (in a single
transaction or a series of related transactions) of all or substantially all of
the assets of Crawford to any Person or “group” (within the meaning of the
Securities Exchange Act of 1934, as amended, and the rules of the Securities and
Exchange Commission from time to time issued thereunder)(collectively, the
“Exchange Act”); (b) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or “group” (as defined immediately
above) of 30% or more of the outstanding shares of the Voting Interest of
Crawford; (c) Crawford ceases to own directly 100% of the outstanding capital
stock of International; or (d) occupation of a majority of the seats (other than
vacant seats) on the board of directors of Crawford by persons who were neither
(i) nominated by the then current board of directors or (ii) appointed by
directors so nominated.
          “Change in Law” shall mean (i) the adoption of any applicable law,
rule or regulation after the date of this Agreement, (ii) any change in any
applicable law, rule or regulation, or any change in the interpretation or
application thereof, by any Governmental Authority after the date of this
Agreement, or (iii) compliance by any Lender (or its Applicable Lending Office)
or the Issuing Bank (or for purposes of Section 2.20(b), by such Lender’s or the
Issuing Bank’s holding company, if applicable) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement.
          “Class”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Swingline Loans or Term Loans and when used in reference to any Commitment,
refers to whether such Commitment is a Revolving Commitment, Term Loan
Commitment or a Swingline Commitment.

4



--------------------------------------------------------------------------------



 



          “Closing Date” shall mean the first day on which all of the conditions
precedent set forth in Section 3.1 and Section 3.2 have been satisfied or waived
in accordance with Section 10.2.
          “Code” shall mean the Internal Revenue Code of 1986, as amended and in
effect from time to time.
          “Collateral” shall mean all “Collateral” as defined in the Security
Agreement, all “Pledged Collateral” as defined in any Pledge Agreement and any
other property or asset subject to a Security Document or that may otherwise at
any time be or become subject to a Lien securing the Obligations.
          “Commitment” shall mean, with respect to each Lender, such Lender’s
Revolving Credit Commitment, Term Loan Commitment and Swingline Commitment.
          “Consolidated EBITDA” shall mean, for the Consolidated Parties for any
period, an amount equal to the sum of: (a) Consolidated Net Income for such
period plus (b) without duplication and only to the extent deducted in
determining Consolidated Net Income for such period, (i) Consolidated Interest
Expense, (ii) income tax expense, (iii) depreciation and amortization,
(iv) non-cash stock based compensation expense, and (v) all other non-cash
charges satisfactory to the Administrative Agent in its reasonable discretion
(including (1) non-cash charges for such period taken for the impairment of
goodwill in accordance with Statement of Financial Accounting Standards No. 142
“Goodwill and Other Intangible Assets” issued by the Financial Accounting
Standards Board, but excluding (2) any non-cash charge that will result in a
cash charge in a future period); provided that the “Consolidated EBITDA” of the
Target for (x) each of the fiscal quarters ended March 31, 2006, June 30, 2006
and September 30, 2006 shall be deemed to be $4,226,000; (y) the month of
October, 2006, shall be deemed to be $1,408,666; and (z) the months of November
and December, 2006, shall be, without duplication, the actual Consolidated
EBITDA of the Target and its Subsidiaries for such months.
          “Consolidated Interest Expense” shall mean, for the Consolidated
Parties for any period determined on a consolidated basis in accordance with
GAAP, the sum of (i) total cash interest expense including, without limitation,
the interest component of any payments in respect of Capital Lease Obligations
capitalized or expensed during such period (whether or not actually paid during
such period) plus (ii) the net amount payable (or minus the net amount
receivable) under Hedging Agreements during such period (whether or not actually
paid or received during such period); provided that on any day prior to the
expiration of four full fiscal quarters of Crawford following the Closing Date,
“Consolidated Interest Expense” of the Target shall be determined for the period
commencing on the Closing Date and ending on the last day of the most recently
ended fiscal quarter, annualized on a simple arithmetic basis for purposes of
calculations made with respect to the financial covenants in Article VI and the
“Restricted Payments Coverage Ratio” in Section 7.5(b).
          “Consolidated Net Income” shall mean, for any period, the net income
(or loss) of the Consolidated Parties for such period determined on a
consolidated basis in accordance with GAAP, but excluding therefrom (to the
extent otherwise included therein): (i) any extraordinary gains or losses,
(ii) any gains attributable to write-ups of assets, (iii) any equity interest of
any

5



--------------------------------------------------------------------------------



 



Consolidated Party in the unremitted earnings of any Person that is not a
Subsidiary (such Person, a “JV”) to the extent the unremitted earnings of such
JV, together with the unremitted earnings of all other JVs during such period of
determination, does not exceed $500,000 (it being understood that the aggregate
amount of unremitted earnings of all JVs in excess of $500,000 during any such
period shall be excluded from net income under this clause (iii)), (iv) any
income (or loss) of any Person accrued prior to the date such Person that
becomes a Subsidiary or is merged into or consolidated with Crawford or any
Subsidiary or the date that such Person’s assets are acquired by Crawford or any
such Subsidiary and (v) any income of any Subsidiary which is not a Subsidiary
Loan Party to the extent the payment of such income in the form of dividends or
other distributions to either Crawford or any Subsidiary is then prohibited,
whether on account of restrictions in such Subsidiary’s organizational documents
or restrictions in any agreement, document, contract, deed or other instrument
applicable to such Subsidiary, including, without limitation, this Agreement,
restrictions by applicable laws, rules or regulations or otherwise.
          “Consolidated Net Worth” shall mean, as of any date, (i) the total
assets of the Consolidated Parties that would be reflected on Crawford’s
consolidated balance sheet as of such date prepared in accordance with GAAP,
after eliminating all amounts properly attributable to minority interests, if
any, in the stock and surplus of Subsidiaries, minus (ii) the sum of (x) the
total liabilities of the Consolidated Parties that would be reflected on
Crawford’s consolidated balance sheet as of such date prepared in accordance
with GAAP and (y) the amount of any write-up in the book value of any assets
resulting from a revaluation thereof or any write-up in excess of the cost of
such assets acquired reflected on Crawford’s consolidated balance sheet as of
such date prepared in accordance with GAAP.
          “Consolidated Parties” shall mean, at any time, Crawford and each
Consolidated Subsidiary of Crawford at such time.
          “Consolidated Party” shall mean any one of the Consolidated Parties.
          “Consolidated Subsidiary” shall mean, at any date, any Person that, in
accordance with GAAP, would or should be consolidated in Crawford’s consolidated
financial statements on such date.
          “Consolidated Total Funded Debt” shall mean, at any time, all then
outstanding Indebtedness of the Consolidated Parties on a consolidated basis
including, without limitation, all Obligations under the Loan Documents but
excluding Indebtedness arising under any performance or surety bond issued in
the ordinary course of business and consistent with past practices.
          “Control Agreement” shall mean each control agreement executed and
delivered or to be executed and delivered by a securities intermediary or
depositary bank in favor of the Administrative Agent, in form and substance
reasonably satisfactory to the Administrative Agent.
          “Currency Calculation Date” means (a) each date of delivery of a
Notice of Revolving Borrowing in accordance with Section 2.3, (b) the date of
any required conversion of LIBO Rate Loans pursuant to Section 2.8(c) and
(c) each other date on which the Administrative Agent shall, in its discretion,
calculate the Dollar Equivalent of a Revolving Loan denominated in a

6



--------------------------------------------------------------------------------



 



Foreign Currency, other than on a Currency Calculation Date as set forth in
clause (a) of this definition.
          “Crawford” shall have the meaning set forth in the introductory
paragraph hereof.
          “Debt Issuance” shall mean any sale or issuance of Indebtedness by a
Consolidated Party other than those permitted pursuant to Section 7.1.
          “Default” shall mean any condition or event that, with the giving of
notice or the lapse of time or both, would constitute an Event of Default.
          “Defaulting Lender” shall mean any Lender with respect to which a
Lender Default is in effect.
          “Disqualified Stock” shall mean that portion of any Equity Interest
which, by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable at the option of the holder
thereof), or upon the happening of any event, matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or is redeemable
at the sole option of the holder thereof, in any case, on or prior to the 91st
day after the later of the Term Loan Maturity Date and the Revolving Credit
Termination Date.
          “Dollar(s)” and the sign “$” shall mean lawful money of the United
States of America.
          “Dollar Equivalent” of any amount expressed in a Foreign Currency,
means the equivalent amount of Dollars as of the most recent date on which
Administrative Agent in its judgment determines to make a foreign exchange
calculation, after giving effect to a conversion of such amount of such Foreign
Currency to Dollars at the Spot Rate quoted for the purchase of Dollars with
such Foreign Currency on any Currency Calculation Date in accordance with its
normal practice.
          “Dormant Company” and “Dormant Companies” shall mean the Subsidiaries
of the Borrowers specifically designated as “dormant” on Schedule 4.14 hereto.
          “Earnout Obligations” shall mean payments made by any Consolidated
Party under a contractual arrangement entered into with a seller in connection
with a Permitted Acquisition (whether consummated prior to or after the Closing
Date) as part of the consideration given to such seller for such Permitted
Acquisition where the amounts of such payments are based upon, and are dependent
upon, the business acquired pursuant to such Permitted Acquisition achieving
meaningful revenue, earnings or other performance target levels agreed upon in
good faith by Crawford and such seller.
          “Employee Benefit Plan” shall mean any employee benefit plan within
the meaning of Section 3(3) of ERISA maintained or contributed to by any
Consolidated Party or any ERISA Affiliate, other than a Guaranteed Pension Plan
or a Multiemployer Plan.

7



--------------------------------------------------------------------------------



 



          “EMU” means the economic and monetary union as contemplated in the
Treaty on European Union.
          “EMU Legislation” shall mean the legislative measures of the European
Council (including without limitation European Council regulations) for the
introduction of, changeover to or operation of the Euro.
          “Environmental Laws” shall mean all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by or with any Governmental
Authority, relating in any way to the environment, preservation or reclamation
of natural resources, the management, Release or threatened Release of any
Hazardous Material or to health and safety matters.
          “Environmental Liability” shall mean any liability, contingent or
otherwise (including any liability for damages, costs of environmental
investigation and remediation, costs of administrative oversight, fines, natural
resource damages, penalties or indemnities), of either Borrower or any
Subsidiary directly or indirectly resulting from or based upon (a) any actual or
alleged violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) any actual or alleged exposure to any Hazardous Materials, (d) the Release
or threatened Release of any Hazardous Materials or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
          “Equity Interests” shall mean any and all shares, interests,
participations or other equivalents (however designated) of capital stock of a
corporation, any and all equivalent ownership interests (including, without
limitation, membership, partnership or trust interests) in a Person (other than
a corporation) and any and all warrants, rights or options to purchase or
acquire any of the foregoing.
          “Equity Issuance” means the sale or issuance by a Consolidated Party
of any Equity Interests of such Consolidated Party, other than any sale or
issuance to Crawford or to any of its Subsidiaries.
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974.
          “ERISA Affiliate” shall mean any Person which, together with any of
the Consolidated Parties, is treated as a single employer under Section 414 of
the Code.
          “ERISA Event” shall mean (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Guaranteed Pension Plan (other than an event for which the 30-day notice period
is waived); (b) the existence with respect to any Guaranteed Pension Plan of an
“accumulated funding deficiency” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to Section
412(d) of the Code or Section 303 of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (d) the incurrence by either

8



--------------------------------------------------------------------------------



 




Borrower or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan; (e) the receipt by either Borrower
or any ERISA Affiliate from the PBGC or a plan administrator appointed by the
PBGC of any notice relating to an intention to terminate any Guaranteed Pension
Plan or Guaranteed Pension Plans or to appoint a trustee to administer any
Guaranteed Pension Plan; (f) the incurrence by either Borrower or any of its
ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Guaranteed Pension Plan or Multiemployer Plan; or (g) the
receipt by either Borrower or any ERISA Affiliate of any notice, or the receipt
by any Multiemployer Plan from either Borrower or any ERISA Affiliate of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA.
          “Euro” or “E” shall mean the single currency of the Participating
Member States of the European Community.
          “European Community” means those European countries that are
signatories to the Treaty on European Unions.
          “Event of Default” shall have the meaning provided in Article VIII.
          “Exchange Act” shall have the meaning provided in the defined term
“Change in Control”.
          “Excess Cash Flow” shall mean, for any fiscal year of Crawford, based
on the audited financial statements for such fiscal year required to be provided
under Section 5.1(a), the remainder, if any, without duplication, of (a) the sum
of: (i) Consolidated EBITDA for such fiscal year plus (ii) the net decrease in
Working Capital of Crawford and its Subsidiaries during such fiscal year minus
(b) the sum of the following (without duplication): (i) Unfinanced Capital
Expenditures made by Crawford and its Subsidiaries during such fiscal year;
(ii) cash payments of federal, state, local and foreign income tax, franchise
taxes, state single business unitary and similar taxes imposed in lieu of income
tax made by Crawford and its Subsidiaries during such fiscal year; (iii) the
aggregate Consolidated Interest Expense paid in cash by Crawford and its
Subsidiaries during such fiscal year; (iv) scheduled repayments of principal in
respect of Indebtedness (for purposes of this definition, ‘principal’ shall
include the principal component of payments for such period in respect of
Capitalized Lease Obligations) paid during such fiscal year; (v) voluntary
prepayments applied to the Term Loan during such fiscal year; (vi) an amount
equal to the aggregate gain on Asset Sales during such period to the extent
(x) included in arriving at such Consolidated EBITDA and (y) the Net Cash Sale
Proceeds of such Asset Sales are applied to the prepayment of Loans in
accordance with Section 2.13(b)(v) during such period; provided, that, the
immediately preceding clause (y) shall not apply to sale proceeds received by
Crawford in respect of the sale of Crawford’s corporate headquarters located at
5620 Glenridge Drive, Atlanta, Georgia; and (vii) the net increase in Working
Capital of Crawford and its Subsidiaries during such fiscal year.
          “Excluded Taxes” shall mean with respect to the Administrative Agent,
any Lender, the Issuing Bank or any other recipient of any payment to be made by
or on account of any obligation of the Borrowers hereunder, (a) income or
franchise taxes imposed on (or measured by) its net income by the United States
of America, or by the jurisdiction under the laws of which such recipient is
organized or in which any of its offices is located or, in the case of any
Lender, in which

9



--------------------------------------------------------------------------------



 




its Applicable Lending Office is located, (b) any branch profits taxes imposed
by the United States of America or any similar tax imposed by any other
jurisdiction in which either Borrower is located and (c) in the case of a
Foreign Lender, any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office) or is attributable to such Foreign Lender’s
failure to comply with Section 2.22, except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from a
Borrower with respect to such withholding tax pursuant to Section 2.22.
          “Existing Credit Agreement” shall mean that certain First Amended and
Restated Credit Agreement dated as of September 30, 2005 by and among the
Borrowers, the lenders party thereto and the Administrative Agent, as the same
shall have been amended, restated or otherwise modified from time to time.
          “Existing Letters of Credit” shall mean the letters of credit issued
by SunTrust Bank for the account of the Borrowers prior to the Closing Date, all
as more particularly described in Schedule 1.3.
          “Federal Funds Rate” shall mean, for any day, the rate per annum
(rounded upwards, if necessary, to the next 1/100th of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with member banks
of the Federal Reserve System arranged by Federal funds brokers, as published by
the Federal Reserve Bank of New York on the next succeeding Business Day or if
such rate is not so published for any Business Day, the Federal Funds Rate for
such day shall be the average rounded upwards, if necessary, to the next 1/100th
of 1% of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.
          “Fixed Charge Coverage Ratio” shall mean, for any period of four
consecutive fiscal quarters of Crawford ending on or most recently preceding the
date of determination, the ratio of (a) (i) Consolidated EBITDA for such period
minus (ii) the amount of Unfinanced Capital Expenditures made during such period
minus (iii) income taxes paid in cash during such period to (b) (i) Consolidated
Interest Expense for such period plus (ii) scheduled principal payments on all
Indebtedness (including the principal component of payments made in respect of
all Capitalized Lease Obligations) for such period plus (iii) all Restricted
Payments made during such period; provided, however, that for purposes of
determining the Fixed Charge Coverage Ratio, (x) scheduled principal payments on
Indebtedness described in clause (b)(ii) above for each of the fiscal quarters
ended December 31, 2005, March 31, 2006, June 30, 2006 and September 30, 2006
shall be $525,000 and (y) Restricted Payments described in clause (b)(iii) above
for each of the fiscal quarters ended December 31, 2005, March 31, 2006,
June 30, 2006 and September 30, 2006 shall be $0.
          “Foreign Currency” shall mean, individually and collectively, as the
context requires, (i) Euros, (ii) the lawful currency of each of the following
countries, provided that such currencies are not deemed unavailable to a Lender
as a result of any of the circumstances relevant to such Lender as set forth in
Section 2.18, Section 2.19 or Section 2.20 (subject to the Borrowers’ right to
replace any such affected Lender under Section 2.24): Canada, Japan, Norway,
Australia,

10



--------------------------------------------------------------------------------



 




Sweden, United Kingdom of Great Britain, Northern Ireland, Switzerland, New
Zealand, Mexico, Singapore and South Africa and (iii) any other currencies that
in the opinion of the Administrative Agent and all of the Lenders are freely
transferable and convertible into US Dollars and readily utilized for the
settlement of private debt transactions; provided, however, that no such
currency under this clause (iii) shall be included as a Foreign Currency
hereunder, or included in a Notice of Revolving Borrowing, unless (x) the
Borrowers have first submitted a request to the Administrative Agent and the
Lenders that it be so included, and (y) the Administrative Agent and the
Lenders, in their sole discretion, have agreed to such request.
          “Foreign Currency Payment Accounts” shall mean those bank accounts
specified on Schedule 1.1 for receipt of payments in Foreign Currencies, both
from the Lenders in accordance with Section 2.7(a) and the Borrowers in
accordance with Section 2.23, or such other bank accounts as may hereafter be
specified by the Administrative Agent in writing to the Borrowers and the
Lenders as being the applicable bank accounts for receipt of payments in such
currencies.
          “Foreign Currency Sublimit” shall mean $50,000,000, as such amount may
be reduced from time to time pursuant to the terms of this Agreement.
          “Foreign Lender” shall mean any Lender that is organized under the
laws of a jurisdiction other than that of the Borrowers. For purposes of this
definition, the United States of America or any political subdivision thereof
shall constitute one jurisdiction.
          “Foreign Subsidiary” shall mean any direct or indirect Subsidiary of
Crawford that is organized under the laws of a jurisdiction other than the
United States of America or any political subdivision thereof.
          “Fund” shall mean any Person (other than a natural person) that is
engaged in making, purchasing, holding or otherwise investing in commercial
loans and other similar extensions of credit.
          “GAAP” shall mean generally accepted accounting principles in the
United States applied on a consistent basis and subject to the terms of
Section 1.3.
          “Governmental Authority” shall mean the government of the United
States of America, any other foreign country or nation or any political
subdivision thereof, whether state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (whether foreign or domestic).
          “Guarantee” of or by any Person (the “guarantor”) shall mean any
legally binding obligation, contingent or otherwise, of the guarantor
guaranteeing or having the economic effect of guaranteeing any Indebtedness or
other obligation of any other Person (the “primary obligor”) in any manner,
whether directly or indirectly and including any obligation, direct or indirect,
of the guarantor (a) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other obligation or to purchase (or
to advance or supply funds for the purchase of) any security for the payment
thereof, (b) to purchase or lease property, securities or services for the

11



--------------------------------------------------------------------------------



 




purpose of assuring the owner of such Indebtedness or other obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or
(d) as an account party in respect of any letter of credit or letter of guaranty
issued in support of such Indebtedness or obligation; provided, that the term
“Guarantee” shall not include endorsements for collection or deposits in the
ordinary course of business. The term “Guarantee” used as a verb has a
corresponding meaning.
          “Guaranteed Pension Plan” shall mean any employee pension benefit plan
within the meaning of Section 3(2) of ERISA which is subject to Title IV of
ERISA (other than a Multiemployer Plan) and which is maintained or contributed
to or by any of the Consolidated Parties, or any ERISA Affiliates.
          “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
          “Hedging Agreements” shall mean interest rate swap, cap or collar
agreements, interest rate future or option contracts, currency swap agreements,
currency future or option contracts, commodity agreements, forward agreements
and other similar agreements or arrangements designed to protect against
fluctuations in interest rates, currency values, stock values or commodity
values.
          “Indebtedness” of any Person shall mean, without duplication:
(i) obligations of such Person for borrowed money, (ii) obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(iii) obligations of such Person in respect of the deferred purchase price of
property or services (other than trade payables incurred in the ordinary course
of business on terms customary in the trade), (iv) obligations of such Person
under any conditional sale or other title retention agreement(s) relating to
property acquired by such Person, (v) Capital Lease Obligations of such Person,
(vi) obligations, contingent or otherwise, of such Person in respect of letters
of credit, acceptances or similar extensions of credit, (vii) guaranties by such
Person of the type of indebtedness described in clauses (i) through
(vi) immediately above, (viii) all indebtedness or other obligations of another
Person secured by any Lien on property owned by such Person, whether or not such
indebtedness or obligations have been assumed by such Person, (ix) all
obligations of such Person, contingent or otherwise, to purchase, redeem, retire
or otherwise acquire for value any Equity Interest of such Person,
(x) off-balance sheet liability retained in connection with asset securitization
programs, Synthetic Leases, sale and leaseback transactions or other similar
obligations arising with respect to any other transaction which is the
functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheet of such Person and its
Subsidiaries, and (xi) obligations under any Hedging Agreement or foreign
exchange agreement. For purposes of determining Indebtedness under clause
(xi) the obligations of either Borrower or any Subsidiary in respect to any
Hedging Agreement or foreign exchange agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that such Borrower or
such Subsidiary would be required to pay if such Hedging

12



--------------------------------------------------------------------------------



 




Agreement or foreign exchange agreement were terminated at such time.
Notwithstanding the foregoing, Earnout Obligations shall not be Indebtedness.
          “Indemnified Taxes” shall mean Taxes imposed upon any payment made by
either Borrower or any other Loan Party to any Lender under any Loan Document
other than Excluded Taxes.
          “Interest Period” shall mean (i) with respect to any LIBO Rate
Borrowing, a period of one, two, three or six months and (ii) with respect to a
Swingline Loan, a period of such duration not to exceed 30 days, as Crawford may
request and the Swingline Lender may agree in accordance with Section 2.5;
provided, that:
     (i) the initial Interest Period for such Borrowing shall commence on the
date of such Borrowing (including the date of any conversion from a Borrowing of
another Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;
     (ii) if any Interest Period would otherwise end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless, in the case of a LIBO Rate Borrowing, such Business Day
falls in another calendar month, in which case such Interest Period would end on
the next preceding Business Day;
     (iii) any Interest Period (other than with respect to a Swingline Loan)
which begins on the last Business Day of a calendar month or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period shall end on the last Business Day of such calendar month;
and
     (iv) no Interest Period may extend beyond (A) the Revolving Credit
Termination Date with respect to Revolving Loans, (B) the Term Loan Maturity
Date with respect to Term Loans, or (C) the Swingline Termination Date with
respect to Swingline Loans.
          “Investment” shall mean all expenditures made and all liabilities
incurred (contingently or otherwise) for an Acquisition or for the acquisition
of any Equity Interest or Indebtedness of, or for loans, advances, capital
contributions or transfers of property or assets to, or in respect of any
Guarantees (or other commitments as described under the definition of
Indebtedness), or obligations of, any Person. In determining the aggregate
amount of Investments outstanding at any particular time: (a) the amount of any
Investment represented by a Guarantee shall be taken at not less than the
principal amount of the obligations guaranteed and still outstanding or, if not
so stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith.; (b) there shall be included as an
Investment all interest accrued with respect to Indebtedness constituting an
Investment unless and until such interest is paid; (c) there shall be deducted
in respect of each such Investment any amount received as a return of capital
(but only by repurchase, redemption, retirement, repayment, liquidating dividend
or liquidating distribution); (d) there shall not be deducted in respect of any
Investment any amounts received as earnings on such Investment, whether as
dividends, interest or otherwise, except that accrued interest included as

13



--------------------------------------------------------------------------------



 




provided in the foregoing clause (b) may be deducted when paid; and (e) there
shall not be deducted from the aggregate amount of Investments any decrease in
the value thereof.
          “Issuing Bank” shall mean SunTrust Bank, in its capacity as an issuer
of Letters of Credit pursuant to Section 2.25.
          “Leasehold Mortgage” shall mean each leasehold mortgage (however
denominated) and fixture filing required to be entered into on the Closing Date
or after the Closing Date pursuant to Section 5.13 by any Loan Party in favor of
the Administrative Agent.
          “LC Commitment” shall mean that portion of the Aggregate Revolving
Commitments that may be used by the Borrowers for the issuance of Letters of
Credit in an aggregate stated amount not to exceed $100,000,000.
          “LC Disbursement” shall mean a payment made by the Issuing Bank
pursuant to a drawing under a Letter of Credit.
          “LC Documents” shall mean the Letters of Credit and all applications,
agreements and instruments relating to the Letters of Credit.
          “LC Exposure” shall mean, at any time, the sum of (i) the aggregate
undrawn amount of all outstanding Letters of Credit at such time, plus (ii) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of the Borrowers at such time. The LC Exposure of any Revolving Credit
Lender shall be its Pro Rata Share of the total LC Exposure at such time.
          “Lenders” shall have the meaning assigned to such term in the opening
paragraph of this Agreement and shall include the Revolving Credit Lenders, the
Term Loan Lenders and, where appropriate, the Swingline Lender.
          “Lender Default” shall mean (a) the failure (which has not been cured)
of any Lender to make available its portion of any Borrowing or to fund its
portion of any unreimbursed payment under Section 2.25 or (b) a Lender having
notified the Administrative Agent and/or the Borrowers that it does not intend
to comply with its obligations under Section 2.1, Section 2.2, Section 2.4, and
Section 2.25.
          “Letter of Credit” shall mean any standby letter of credit issued
pursuant to Section 2.25 pursuant to the LC Commitment by the Issuing Bank for
the account of a Borrower and shall include each Existing Letter of Credit.
          “Leverage Ratio” shall mean, as of any date of determination, the
ratio of (i) Consolidated Total Funded Debt as of such date to (ii) Consolidated
EBITDA for the four fiscal quarters of Crawford ending on or most recently
preceding the date of determination.
          “LIBOR” means the rate of interest per annum determined on the basis
of the rate for deposits in Dollars or applicable Foreign Currency deposits, as
the case may be, in minimum

14



--------------------------------------------------------------------------------



 




amounts of at least the Dollar Equivalent of $1,000,000 for a period equal to
the applicable Interest Period which appears for Dollar deposits and for Foreign
Currency deposits, respectively, on the Dow Jones Markets page 3750 at
approximately 11:00 a.m. (London time), two (2) Business Days prior to the first
day of the applicable Interest Period (rounded upward, if necessary, to the
nearest one-hundredth of one percent (1/100%)). If, for any reason, such rate
does not appear on Dow Jones Markets page 3750, then LIBOR shall be determined
by the Administrative Agent to be the arithmetic average (rounded upward, if
necessary, to the nearest one-hundredth of one percent (1/100%)) of the rate per
annum at which deposits in Dollars or the applicable Foreign Currency would be
offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two (2) Business
Days prior to the first day of the applicable Interest Period for a period equal
to such Interest Period and in an amount substantially equal to the amount of
the applicable Loan.
          “LIBO Rate” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, bears interest at a
rate determined by reference to the Adjusted LIBOR and the Applicable Margin.
          “Lien” shall mean any mortgage, pledge, security interest, lien
(statutory or otherwise), charge, encumbrance, hypothecation, assignment,
deposit arrangement, or other arrangement having the practical effect of the
foregoing or any preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement and any capital lease having
the same economic effect as any of the foregoing).
          “Liquidation Currency” shall have the meaning assigned to such term in
Section 2.6(d).
          “Loan Documents” shall mean, collectively, this Agreement, the Notes,
the LC Documents, all Notices of Borrowing, the Subsidiary Guarantee Agreement,
the other Security Documents, Hedging Agreements entered into by the Borrowers
or any Subsidiary Loan Party with a Person that was a Lender or an Affiliate of
a Lender at the time it entered into such Hedging Agreement, and any and all
other instruments, agreements, documents and writings executed in connection
with any of the foregoing.
          “Loan Parties” shall mean the Borrowers and the Subsidiary Loan
Parties.
          “Loans” shall mean all Revolving Loans, all Term Loans and all
Swingline Loans in the aggregate or any of them, as the context shall require.
          “Majority Revolving Credit Lenders” means, at any time, Non-Defaulting
Lenders owed or holding at least a majority in interest of the aggregate
outstanding Revolving Credit Exposures held by Non-Defaulting Lenders at such
time or if the Non-Defaulting Lenders have no Revolving Credit Exposure
outstanding, then Non-Defaulting Lenders owed or holding at least a majority in
interest of the Aggregate Revolving Commitments of all Non-Defaulting Lenders at
such time.

15



--------------------------------------------------------------------------------



 



          “Majority Term Loan Lenders” means, at any time, Non-Defaulting
Lenders owed or holding at least a majority in interest of the aggregate
principal amount of the Term Loans held by all Non-Defaulting Lenders at such
time.
          “Mandatory Costs Rate” shall have the meaning set forth in
Section 2.20(c).
          “Margin Regulations” shall mean Regulation T, Regulation U and
Regulation X of the Board of Governors of the Federal Reserve System, as the
same may be in effect from time to time.
          “Material Adverse Effect” shall mean, with respect to any event, act,
condition or occurrence of whatever nature (including any adverse determination
in any litigation, arbitration, or governmental investigation or proceeding),
whether singly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related, a
material adverse change in, or a material adverse effect on, (i) the business,
results of operations, financial condition, affairs, properties, assets or
liabilities of the Consolidated Parties taken as a whole, (ii) the ability of
either Borrower or any Subsidiary Loan Party to perform any of their respective
obligations under the Loan Documents, (iii) the rights and remedies of the
Administrative Agent, the Issuing Bank and/or the Lenders under any of the Loan
Documents or (iv) the legality, validity or enforceability of any of the Loan
Documents.
          “Material Foreign Subsidiary” shall have the meaning given such term
in Section 5.15(d).
          “Moody’s” shall mean Moody’s Investors Service, Inc.
          “Mortgage” shall mean each mortgage required to be entered into on or
after the Closing Date by a Loan Party pursuant to Section 5.12 with respect to
the fee interests of such Loan Party in the real property and in form and
substance reasonably satisfactory to the Administrative Agent.
          “Multiemployer Plan” shall mean any multiemployer plan within the
meaning of Section 3(37) of ERISA maintained or contributed to by any of the
Consolidated Parties or any ERISA Affiliate.
          “National Currency Unit” shall mean the unit of currency (other than a
Euro) of a Participating Member State.
          “Net Cash Debt Issuance Proceeds” shall mean, with respect to any Debt
Issuance, the excess of the gross cash proceeds received by such Person for such
Debt Issuance after deduction of all transaction expenses (including, without
limitation, legal and accounting fees, investment banking fees, underwriting
discounts and commissions and other customary fees and expenses reasonably
acceptable to the Administrative Agent) actually incurred in connection with
such Debt Issuance.

16



--------------------------------------------------------------------------------



 



          “Net Cash Equity Issuance Proceeds” shall mean, with respect to any
Equity Issuance, the excess of the gross cash proceeds received by such Person
for such Equity Issuance after deduction of all transaction expenses (including,
without limitation, legal and accounting fees, investment banking fees,
underwriting discounts and commissions and other customary fees and expenses
reasonably acceptable to the Administrative Agent) actually incurred in
connection with such Equity Issuance.
          “Net Cash Sale Proceeds” shall mean the net cash proceeds received by
a Person in respect of any Asset Sale, less the sum of (a) all out-of-pocket
fees, commissions and other expenses actually incurred in connection with such
Asset Sale, including the amount of any transfer or documentary taxes required
to be paid by such Person in connection with such Asset Sale, (b) the aggregate
amount of cash so received by such Person which is required to be used to retire
(in whole or in part) any Indebtedness (other than under the Loan Documents) of
such Person permitted by this Agreement that was secured by a Lien permitted by
this Agreement having priority over the Liens of the Administrative Agent (for
the benefit of the Administrative Agent and the Lenders) with respect to such
assets transferred and which is required to be repaid in whole or in part (which
repayment, in the case of any other revolving credit arrangement or multiple
advance arrangement, reduces the commitment thereunder) in connection with such
Asset Sale, (c) any cash proceeds received by Crawford after the Closing Date
with respect to the sale of its corporate headquarters located at 5620 Glenridge
Drive, Atlanta, Georgia and (d) any appropriate amounts set up as a reserve
against liabilities associated with the assets or business so disposed of and
retained by such Person after such Asset Sale, as reasonably determined by the
Borrowers and the Administrative Agent; provided, that, to the extent all or any
portion of such reserve is reversed or otherwise brought into income, the amount
so reversed or otherwise recognized as income shall be included as Net Cash Sale
Proceeds on a pro forma basis as if such amount were included at the time of
such Asset Sale, and any incremental amount that would otherwise have been
required to be prepaid pursuant to Section 2.13(b)(iii)(1) shall be due and
payable within three (3) Business Days following any such reversal of such
reserve or other recognition as income.
          “Net Decrease In Deferred Revenue” shall mean, for any period of
determination in accordance with Section 7.5(b), the decrease in the deferred
revenue of the Target during such period plus the amount released from Funds In
Trust during such period plus the net change in the “deferred tax asset” related
to such deferred revenue during such period. For purposes of this definition,
“Funds In Trust” shall mean “funds in trust” as such term is used in the
financial statements of the Target with respect to the funds held pursuant to
that certain Collateral Trust Agreement by and among the Target (as successor to
NATLSCO, Inc.), Lumbermens Mutual Casualty Company, American Manual Insurance
Company and LaSalle Bank National Association dated as of July 22, 2003.
          “Net Offering Proceeds” shall mean the aggregate cash proceeds
received by Crawford in respect of any Offering, net of the direct costs
relating to such Offering (including, without limitation, legal, accounting and
investment banking fees, printing, sales and distribution costs and expenses,
and sales commissions).
          “Non-Defaulting Lender” shall mean and include each Lender other than
a Defaulting Lender.

17



--------------------------------------------------------------------------------



 



          “Notes” shall mean, collectively, the Revolving Credit Notes, the Term
Loan Notes and the Swingline Note.
          “Notices of Borrowing” shall mean, collectively, the Notices of
Revolving Borrowing and the Notices of Swingline Borrowing.
          “Notice of Conversion/Continuation” shall have the meaning as set
forth in Section 2.8(b).
          “Notice of Revolving Borrowing” shall have the meaning as set forth in
Section 2.3.
          “Notice of Swingline Borrowing” shall have the meaning as set forth in
Section 2.5.
          “Obligations” shall mean all amounts owing by the Borrowers to the
Administrative Agent, the Issuing Bank or any Lender (including the Swingline
Lender) pursuant to or in connection with this Agreement or any other Loan
Document, including without limitation, all principal, interest (including any
interest accruing after the filing of any petition in bankruptcy or the
commencement of any insolvency, reorganization or like proceeding relating to
either Borrower, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding), all reimbursement obligations, fees,
expenses, indemnification and reimbursement payments, costs and expenses
(including all actual and reasonable fees and expenses of counsel to the
Administrative Agent and any Lender (including the Swingline Lender) incurred
pursuant to this Agreement or any other Loan Document), whether direct or
indirect, absolute or contingent, liquidated or unliquidated, now existing or
hereafter arising hereunder or thereunder, together with all renewals,
extensions, modifications or refinancings thereof. Without limiting the
foregoing, the term “Obligations” shall include any and all obligations or
liabilities with respect to Hedging Agreements entered into by the Borrowers or
their Subsidiaries with a Lender or an Affiliate of a Lender.
          “Offering means an underwritten public offering of any capital stock
of Crawford, or any debt security convertible into or exchangeable for capital
stock of Crawford (whether conditionally or unconditionally, convertible or
exchangeable or convertible currently or in the future), or any debt security
issued with a warrant or other instrument conferring upon its owner the right to
purchase capital stock of Crawford, in each case pursuant to an effective
registration statement filed with the Securities and Exchange Commission in
accordance with the Securities Act of 1933, as amended. In no event shall an
Offering include any issuances of stock and stock options to employees and
directors of Crawford or its Subsidiaries.
          “Other Taxes” shall mean any and all present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies arising from the execution, delivery or enforcement of this Agreement or
any other Loan Document.
          “Participant” shall have the meaning set forth in Section 10.4(c).
          “Participating Member State” means each country so described in any
EMU Legislation.

18



--------------------------------------------------------------------------------



 



          “Payment Office” shall mean the office of the Administrative Agent
located at 303 Peachtree Street, N.E., 25th Floor, Atlanta, Georgia 30308, or
such other location as to which the Administrative Agent shall have given
written notice to the Borrowers and the other Lenders.
          “PBGC” shall mean the Pension Benefit Guaranty Corporation created by
Section 4002 of ERISA and any successor entity or entities having similar
responsibilities.
          “Permitted Acquisitions” shall mean any Acquisition so long as (a) at
the time of such Acquisition, no Default or Event of Default is in existence,
(b) such Acquisition has been approved or recommended by the board of directors
(or similar governing body) of the Person being acquired and (c) the Total
Acquisition Consideration of such Acquisition, when aggregated with the Total
Acquisition Consideration of all Acquisitions consummated by the Consolidated
Parties during the preceding 12 month period does not exceed the Permitted
Acquisition Basket; provided, however, that consideration paid or payable in
respect of Acquisitions consummated prior to the Closing Date shall not be
included in the calculation of Total Acquisition Consideration under this clause
(c).
          “Permitted Acquisition Basket” shall mean $12,500,000 minus the
aggregate amount of Investments made under Section 7.4(i) during the 12-month
period preceding the date of determination.
          “Permitted Encumbrances” shall mean:
     (i) Liens imposed by law for taxes, assessments or governmental charges not
yet due or which are being contested in good faith by appropriate proceedings
and with respect to which adequate reserves are being maintained in accordance
with GAAP;
     (ii) normal and customary rights of set-off on deposits of cash in favor of
banks and other depositary institutions;
     (iii) statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and other Liens imposed by law created in the ordinary
course of business for amounts not yet due or which are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves are
being maintained in accordance with GAAP;
     (iv) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
     (v) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
     (vi) judgment and attachment liens not giving rise to an Event of Default
or Liens created by or existing from any litigation or legal proceeding that are
currently being

19



--------------------------------------------------------------------------------



 



contested in good faith by appropriate proceedings and with respect to which
adequate reserves are being maintained in accordance with GAAP;
     (vii) easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or materially interfere with the
ordinary conduct of business of Crawford and its Subsidiaries taken as a whole;
     (viii) encumbrances arising under leases or subleases of real property that
do not, in the aggregate, materially detract from the value of such real
property or interfere with the ordinary conduct of the business conducted and
proposed to be conducted at such real property;
     (ix) financing statements with respect to a lessor’s rights as a lessor in
and to personal property leased to such person by such lessor in the ordinary
course of business; and
     (x) Liens created in favor of the Administrative Agent to secure the
Obligations;
provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness (except for clause (x) above).
          “Permitted Investments” shall mean:
     (i) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States), in each case maturing within one year from the date of
acquisition thereof;
     (ii) commercial paper having the highest rating, at the time of acquisition
thereof, of S&P or Moody’s and in either case maturing within twelve (12) months
from the date of acquisition thereof;
     (iii) certificates of deposit, bankers’ acceptances and time deposits
maturing within 360 days of the date of acquisition thereof issued or guaranteed
by or placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;
     (iv) fully collateralized repurchase agreements with a term of not more
than thirty (30) days for securities described in clause (i) above and entered
into with a financial institution satisfying the criteria described in clause
(iii) above; and
     (v) mutual funds investing solely in any one or more of the Permitted
Investments described in clauses (i) through (iv) above.

20



--------------------------------------------------------------------------------



 



          “Person” shall mean any individual, partnership, firm, corporation,
association, joint venture, limited liability company, trust or other entity, or
any Governmental Authority.
          “Pledge Agreement” shall mean each Pledge Agreement in favor of
SunTrust Bank, as Administrative Agent for the benefit of the Lenders, and in
substantially the form of Exhibit B, or such other forms as may be required by
the Administrative Agent to properly perfect its interests under the laws of the
applicable jurisdiction of a Foreign Subsidiary.
          “Pledged Foreign Subsidiary” shall mean any Foreign Subsidiary whose
Equity Interests are subject to a Lien created by a Pledge Agreement.
          “Private Placement Loan Documents” shall mean the Note Purchase
Agreement dated as of September 30, 2003 among the Borrowers and the Purchasers
listed on Schedule A attached thereto, as amended, restated, supplemented or
otherwise modified to the Closing Date and all other agreements, instruments and
other documents executed and delivered in connection with such Note Purchase
Agreement.
          “Pro Rata Share” of (i) any Revolving Credit Lender at any time shall
mean the percentage of the Aggregate Revolving Commitment represented by such
Lender’s Revolving Commitment and (ii) any Term Loan Lender at any time shall
mean the percentage of the aggregate outstanding principal amount of Term Loans
represented by such Lender’s Term Loan. In the event the Revolving Commitments
shall have expired or been terminated, the Pro Rata Share of any Revolving
Credit Lender shall be determined on the basis of the percentage of the
aggregate outstanding Revolving Credit Exposure represented by such Lender’s
Revolving Loans.
          “Purchase Agreement” means that certain Stock Purchase Agreement dated
as of August 18, 2006 by and between the Seller and Crawford with respect to the
acquisition of the Target, as amended, supplemented or otherwise modified from
time to time prior to the Closing Date with the consent of the Administrative
Agent and, after the Closing Date, in accordance with Section 7.11 and the other
terms hereof.
          “Regulation D” shall mean Regulation D of the Board of Governors of
the Federal Reserve System, as the same may be in effect from time to time, and
any successor regulations.
          “Related Parties” shall mean, with respect to any specified Person,
such Person’s Affiliates and the respective directors, officers, employees,
agents and advisors of such Person.
          “Release” means any release, spill, emission, leaking, dumping,
injection, pouring, deposit, disposal, discharge, dispersal, leaching or
migration into the environment (including ambient air, surface water,
groundwater, land surface or subsurface strata) or within any building,
structure, facility or fixture.
          “Required Lenders” shall mean, at any time, Non-Defaulting Lenders
owed, holding or representing at least a majority of the sum of the Aggregate
Revolving Commitments of all Non-Defaulting Lenders at such time (or if the
Revolving Commitments have been terminated, then the

21



--------------------------------------------------------------------------------



 



Revolving Credit Exposure of all Non-Defaulting Lenders at such time) and the
aggregate principal amount of the Term Loans held by all Non-Defaulting Lenders
at such time.
          “Responsible Officer” shall mean any of the president, the chief
executive officer, the chief operating officer, the chief financial officer, the
treasurer, controller or a vice president in the finance division of Crawford or
such other representative of Crawford as may be designated in writing by any one
of the foregoing with the consent of the Administrative Agent; and, with respect
to the financial covenants only, the chief financial officer or the treasurer of
Crawford.
          “Restricted Payment” shall have the meaning set forth in Section 7.5.
          “Revolving Commitment” shall mean, with respect to each Revolving
Credit Lender, the obligation of such Lender to make Revolving Loans to the
Borrowers and to participate in Letters of Credit and Swingline Loans in an
aggregate principal amount not exceeding the amount set forth on Schedule 1.2
with respect to such Lender, or in the case of a Person becoming a Revolving
Credit Lender after the Closing Date, the amount of the assigned “Revolving
Commitment” as provided in the Assignment and Acceptance Agreement executed by
such Person as an assignee, as the same may be changed pursuant to the terms
hereof.
          “Revolving Credit Availability Period” shall mean the period from the
Closing Date to the Revolving Credit Termination Date.
          “Revolving Credit Exposure” shall mean, with respect to any Revolving
Credit Lender at any time, the sum at such time, without duplication, of (i) the
Dollar Equivalent of the outstanding principal amount of such Lender’s Revolving
Loans, (ii) the Dollar Equivalent of such Lender’s LC Exposure and (iii) the
Dollar Equivalent of such Lender’s Swingline Exposure.
          “Revolving Credit Lender” shall mean each Lender with a Revolving
Commitment or, to the extent the Revolving Commitments have been terminated, a
Revolving Loan or other Revolving Credit Exposure.
          “Revolving Credit Note” shall mean a promissory note of the Borrowers
payable to the order of a requesting Revolving Credit Lender in the principal
amount of such Lender’s Revolving Commitment, in substantially the form of
Exhibit C.
          “Revolving Credit Termination Date” shall mean the earlier of
(i) October 30, 2011 and (ii) the date on which all amounts outstanding under
this Agreement have been declared or have automatically become due and payable
(whether by acceleration or otherwise).
          “Revolving LC Participation Fee” shall have the meaning given such
term in Section 2.15(c).
          “Revolving Loan” shall mean a loan made by a Lender (other than the
Swingline Lender) to the Borrowers under its Revolving Commitment, which may be
either a Base Rate Loan or a LIBO Rate Loan.

22



--------------------------------------------------------------------------------



 



          “S&P” shall mean Standard & Poor’s.
          “Sanctioned Entity” shall mean (a) an agency of the government of, (b)
an organization directly or indirectly controlled by, or (c) a Person resident
in, in each case, a country that is subject to a sanctions program identified on
the list maintained by the OFAC and published from time to time, as such program
may be applicable to such agency, organization or Person.
          “Sanctioned Person” shall mean a Person named on the list of Specially
Designated Nationals or Blocked Persons maintained by the OFAC as published from
time to time.
          “Security Agreement” shall mean the Security Agreement in favor of the
Administrative Agent for the benefit of the Lenders, and substantially in the
form of Exhibit G, executed and delivered by each Loan Party on the Closing
Date, as the same may be amended, modified or supplemented from time to time in
accordance with its terms.
          “Security Documents” shall mean the Security Agreement, the Pledge
Agreement, each Control Agreement, any Mortgage, each Leasehold Mortgage, the
certificates evidencing the Equity Interests as delivered pursuant to the Pledge
Agreement and related powers delivered in connection therewith and each other
agreement, document, instrument or writing executed and delivered by the Loan
Parties securing the Obligations, and in any event shall include any UCC-1
financing statement filed to perfect the Liens under any of the foregoing.
          “Seller” means Platinum Equity, LLC a Delaware limited liability
company.
          “Solvent” means, with respect to any Person as of a particular date,
(i) such Person is able to pay its debts and other liabilities, contingent
obligations and other commitments as they mature in the normal course of
business, (ii) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature in their ordinary course, (iii) such Person is not
engaged in a business or a transaction, and is not about to engage in a business
or a transaction, for which such Person’s assets would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged or is to engaged, (iv) the fair value
of the assets of such Person is greater than the total amount of liabilities,
including, without limitation, contingent liabilities, of such Person and
(v) the aggregate fair saleable value of the assets of such Person will exceed
its debts and other liabilities (including contingent, subordinated, unmatured
and unliquidated debts and liabilities). For purposes of this definition, “debt”
means any liability on a claim, and “claim” means (i) a right to a payment or
(ii) a right to an equitable remedy for breach of performance, if in light of
all of the facts and circumstances existing at such time, such right can
reasonably be expected to give rise to an actual or matured liability.
          “Spot Rate” for a currency shall mean the rate quoted by the
Administrative Agent as the spot rate for the purchase by the Administrative
Agent of such currency with another currency through its foreign exchange
trading office at approximately 8:00 a.m. on the date two Business Days prior to
the date as of which the foreign exchange computation is made.

23



--------------------------------------------------------------------------------



 



          “Statutory Reserve Rate” shall mean, with respect to any currency, a
fraction (expressed as a decimal), the numerator of which is the number 1 and
the denominator of which is the number 1 minus the aggregate of the maximum
reserve, liquid asset or similar percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by any
Governmental Authority of the United States or of the jurisdiction of such
currency or any jurisdiction in which Loans in such currency are made to which
banks in such jurisdiction are subject for any category of deposits or
liabilities customarily used to fund loans in such currency or by reference to
which interest rates applicable to loans in such currency are determined. Such
reserve, liquid asset or similar percentages shall include those imposed
pursuant to Regulation D of the Board of Governors of the Federal Reserve
System. LIBO Rate Loans shall be deemed to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under Regulation D or any
other applicable law, rule or regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.
          “Subsidiary” shall mean, with respect to any Person (the “parent”),
any corporation, partnership, joint venture, limited liability company,
association or other entity the accounts of which would or should be
consolidated with those of the parent in the parent’s consolidated financial
statements if such financial statements were prepared in accordance with GAAP as
of such date, as well as any other corporation, partnership, joint venture,
limited liability company, association or other entity of which securities or
other ownership interests representing more than 50% of the equity or more than
50% of the ordinary voting power, or in the case of a partnership, more than 50%
of the general partnership interests are, as of such date, owned, Controlled or
held, directly or indirectly, by the parent. Unless otherwise indicated, all
references to “Subsidiary” hereunder shall mean a Subsidiary of Crawford.
          “Subsidiary Guaranty Agreement” shall mean the Subsidiary Guaranty
Agreement, substantially in the form of Exhibit D, to be entered into by the
Subsidiary Loan Parties in favor of the Administrative Agent for the benefit of
the Lenders.
          “Subsidiary Loan Party” shall mean each Subsidiary that is not a
Foreign Subsidiary.
          “Swingline Commitment” shall mean the commitment of the Swingline
Lender to make Swingline Loans in an aggregate principal amount at any time
outstanding not to exceed $5,000,000.
          “Swingline Exposure” shall mean, with respect to each Revolving Credit
Lender, the principal amount of the Swingline Loans in which such Lender is
legally obligated either to make a Base Rate Loan or to purchase a participation
in accordance with Section 2.5, which shall equal such Lender’s Pro Rata Share
of all outstanding Swingline Loans.
          “Swingline Lender” shall mean SunTrust Bank.
          “Swingline Loan” shall mean a loan made to the Borrowers by the
Swingline Lender under the Swingline Commitment.

24



--------------------------------------------------------------------------------



 



          “Swingline Note” shall mean the promissory note of the Borrowers
payable to the order of the Swingline Lender in the principal amount of the
Swingline Commitment, substantially the form of Exhibit E.
          “Swingline Rate” shall mean, for any Interest Period, the rate as
offered by the Swingline Lender and accepted by Crawford in writing.
          “Swingline Termination Date” shall mean the date that is five
(5) Business Days prior to the Revolving Credit Termination Date.
          “Synthetic Lease” shall mean any synthetic lease, tax retention
operating lease or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease under GAAP.
          “TARGET” shall mean the Trans-European Automated Real-Time Gross
Settlement Express Transfer system.
          “Target” shall have the meaning given such term in the recitals
hereto.
          “Taxes” shall mean any and all present or future taxes, levies,
imposts, duties, deductions, charges or withholdings imposed by any Governmental
Authority.
          “Term Loan” shall mean each loan made or to be made by the Term Loan
Lenders to the Borrowers on the Closing Date pursuant to Section 2.1 of this
Agreement.
          “Term Loan Commitment” shall mean the amount set forth on Schedule 1.2
to this Agreement as the amount of such Lender’s commitment to make a Term Loan
to the Borrowers on the Closing Date. As of the Closing Date the aggregate Term
Loan Commitment equals $210,000,000.
          “Term Loan Lender” shall mean, as of the Closing Date, each Lender
with a Term Loan Commitment, and thereafter, each Lender holding an outstanding
Term Loan.
          “Term Loan Maturity Date” shall mean the earlier of (i) October 30,
2013 and (ii) the date on which all amounts outstanding under this Agreement
have been declared or have automatically become due and payable (whether by
acceleration or otherwise).
          “Term Loan Note” shall mean a promissory note of the Borrowers payable
to the order of a requesting Term Loan Lender in the principal amount of such
Term Loan Lender’s Term Loan Commitment, in substantially the form of Exhibit F.
          “Total Acquisition Consideration” shall mean, for any Acquisition, the
sum of the following without duplication: (i) the amount of any cash and fair
market value of other property given as consideration, including the deferred
payment of any such amounts (other than Earnout Obligations), (ii) the amount
(determined by using the outstanding amount or the amount payable at maturity,
whichever is greater) of any obligations for money borrowed incurred, assumed or

25



--------------------------------------------------------------------------------



 



acquired by either Borrower or any Subsidiary in connection with such
Acquisition, (iii) all amounts paid in respect of covenants not to compete and
consulting agreements that should be recorded on the financial statements of
Crawford and its Subsidiaries in accordance with GAAP, and (iv) the aggregate
fair market value of all other consideration given by either Borrower or any
Subsidiary (including any Equity Interest of either Borrower or any Subsidiary)
in connection with such Acquisition.
          “Transaction” shall have the meaning given such term in the recitals
hereto.
          “Transaction Documents” shall mean the Purchase Agreement (including
the exhibits and schedules thereto) and all other agreements and documents
required to be entered into and/or delivered pursuant thereto in connection with
the Transaction.
          “Treaty on European Union” means the Treaty of Rome of March 25, 1957,
as amended by the Single European Act 1986 and the Maastricht Treaty (which was
signed at Maastricht on February 7, 1992, and came into force on November 1,
1993), as amended from time to time.
          “Type”, when used in reference to a Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBOR or the Base Rate.
          “Unfinanced Capital Expenditures” shall mean Capital Expenditures
which are not financed by Indebtedness (other than Borrowings of Revolving
Loans), other than such Capital Expenditures (i) to the extent funded with the
Net Cash Sale Proceeds or the net proceeds of a Casualty Event and (ii) with
respect to tenant improvements of leased real property which improvements are
financed by allowances provided by the lessor of such leased real property for
such purposes; provided, that, for purposes of calculations made with respect to
the financial covenants in Article VI and the Restricted Payments Coverage Ratio
in Section 7.5(b), the “Unfinanced Capital Expenditures” of the Target for
(x) each of the fiscal quarters ended March 31, 2006, June 30, 2006 and
September 30, 2006 shall be deemed to be $944,000; (y) the month of October,
2006, shall be deemed to be $314,667; and (z) the months of November and
December, 2006, shall be, without duplication, the actual Unfinanced Capital
Expenditures of the Target and its Subsidiaries for such months.
          “Voting Interest” shall mean Equity Interests of any class or classes
(however designated), the holders of which are at the time entitled, as such
holders, to vote for the election of a majority of the directors, managers (or
persons performing similar functions) of the corporation, limited liability
company, association, trust or other business entity involved, whether or not
the right so to vote exists by reason of the happening of a contingency.
          “Wholly-Owned Subsidiary” shall mean any Subsidiary all of the Equity
Interests of which (except directors’ qualifying shares, or, in the case of a
Foreign Subsidiary, such nominal ownership interests which are required to be
held by third parties under the laws of the foreign jurisdiction under which
such Foreign Subsidiary was incorporated or organized) are at the time directly
or indirectly owned by Crawford.

26



--------------------------------------------------------------------------------



 



          “Withdrawal Liability” shall mean liability to a Multiemployer Plan as
a result of a complete or partial withdrawal from such Multiemployer Plan, as
such terms are defined in Part I of Subtitle E of Title IV of ERISA.
          “Working Capital” shall mean, on any date, without duplication, the
difference of (a) all assets (other than cash and cash equivalents) which, in
accordance with GAAP, would be included as current assets on Crawford’s
consolidated balance sheet at such date as current assets, excluding deferred
taxes and taxes receivable, in each case, to the extent included in “current
assets” minus (b) all amounts which, in accordance with GAAP, would be included
as current liabilities (other than the current portion of long term debt) on
Crawford’s consolidated balance sheet at such date, excluding deferred taxes,
taxes payable and deferred revenue related to client advances for out-of-pocket
expenses of The Garden City Group, Inc., in each case, to the extent included as
“current liabilities”.
          Section 1.2 Classifications of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g.
“Revolving Loan” or “Term Loan”) or by Type (e.g. “LIBO Rate Loan” or “Base Rate
Loan”) or by Class and Type (e.g. “Revolving LIBO Rate Loan”). Borrowings also
may be classified and referred to by Class (e.g. “Revolving Borrowing” or “Term
Loan Borrowing”) or by Type (e.g. “LIBO Rate Borrowing”) or by Class and Type
(e.g. “Revolving LIBO Rate Borrowing”).
          Section 1.3 Accounting Terms and Determination. Unless otherwise
defined or specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared, in
accordance with GAAP as in effect from time to time, applied on a basis
consistent (except for such changes approved by Crawford’s independent public
accountants or as a result of an interpretation issued by the Securities and
Exchange Commission) with the most recent audited consolidated financial
statement of Crawford delivered pursuant to Section 5.1(a); provided, that if
Crawford notifies the Administrative Agent that Crawford wishes to amend any
covenant in Article VI to eliminate the effect of any change in GAAP on the
operation of such covenant (or if the Administrative Agent notifies Crawford
that the Required Lenders wish to amend Article VI for such purpose), then
Crawford’s compliance with such covenant shall be determined on the basis of
GAAP in effect immediately before the relevant change in GAAP became effective,
until either such notice is withdrawn or such covenant is amended in a manner
satisfactory to Crawford and the Required Lenders.
          Section 1.4 Currency Equivalents Generally. For all purposes of this
Agreement (but not for purposes of the preparation of any financial statements
delivered pursuant hereto or determining in compliance with any covenant
herein), the equivalent in any Foreign Currency or other currency of an amount
in Dollars, and the equivalent in Dollars of an amount in any Foreign Currency
or other currency, shall be determined at the Spot Rate.

27



--------------------------------------------------------------------------------



 



          Section 1.5 Special Provisions Relating to Currency.
          (a) Currency Translations; Rounding. Any translation from one currency
or currency unit to another shall be at the rate specified herein or, if not so
specified, then at the official rate of exchange legally recognized by the
central bank of the country issuing such currency for the conversion of that
currency or currency unit into the other. Any such translation shall be rounded
up or down by the Administrative Agent acting in accordance with any applicable
law on rounding or, if there is no such law, acting reasonably in accordance
with its market practice.
          (b) Changes in Currency. If a change in any currency of a country
occurs, the Borrowers agree to negotiate promptly and in good faith an amendment
to this Agreement that effectuates those modifications that the Administrative
Agent (acting reasonably and in consultation with Crawford) specifies to be
necessary to reflect the change in currency and to put the parties hereto in the
same position, as far as possible, that they would have been in if no change in
currency had occurred; provided that any such amendments will not adversely
affect the Lenders. If, in relation to the currency of any member state of the
European Community, the basis of accrual of interest expressed in this Agreement
in respect of that currency shall be inconsistent with any convention or
practice in the London interbank market for the basis of accrual of interest in
respect of the Euro, such expressed basis shall be replaced by such convention
or practice with effect from the date on which such member state adopts the Euro
as its lawful currency; provided that if any Loan in the currency of such member
state is outstanding immediately prior to such date, such replacement shall take
effect, with respect to such Loan, at the end of the then current Interest
Period.
          Section 1.6 Terms Generally; Rules of Interpretation. The definitions
of terms herein shall apply equally to the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and the word “to” means “to but excluding”. Unless the context
requires otherwise (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as it was originally executed or as it
may from time to time be amended, supplemented or otherwise modified (subject to
any restrictions on such amendments, supplements or modifications set forth
herein), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and permitted assigns, (iii) the words “hereof”,
“herein” and “hereunder” and words of similar import shall be construed to refer
to this Agreement as a whole and not to any particular provision hereof,
(iv) all references to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles, Sections, Exhibits and Schedules to this
Agreement and (v) all references to a specific time shall be construed to refer
to the time in the city and state of the Administrative Agent’s principal
office, unless otherwise indicated. To the extent that any of the
representations and warranties contained in Section IV under this Agreement, in
any of the other Loan Documents is qualified by “Material Adverse Effect”, then
the qualifier “in all material respects” contained in Section 3.2 and the
qualifier “in any material respect” contained in Section 8.1(c) shall not apply.
Unless otherwise indicated, all references to time are references to Eastern
Standard Time or Eastern Daylight Savings Time, as the case may be. Unless
otherwise expressly provided herein, all references to dollar amounts shall mean
Dollars.

28



--------------------------------------------------------------------------------



 



ARTICLE II.
AMOUNT AND TERMS OF THE COMMITMENTS
          Section 2.1 Term Loans. Subject to the terms and conditions set forth
herein, each Term Loan Lender severally and not jointly agrees to make available
to the Borrowers on the Closing Date, a Term Loan in an aggregate amount not to
exceed such Lender’s Term Loan Commitment. Amounts repaid or prepaid on the Term
Loans may not be reborrowed. The Term Loans may be, from time to time, Base Rate
Loans or LIBO Rate Loans or a combination thereof; provided, that on the Closing
Date all Term Loans shall be Base Rate Loans. The execution and delivery of this
Agreement by the Borrowers and the satisfaction of all conditions precedent
pursuant to Section 3.1 and Section 3.2 shall be deemed to constitute the
Borrower’s request to borrow the Term Loans on the Closing Date.
          Section 2.2 Revolving Loans. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make Revolving
Loans to the Borrowers from time to time on any Business Day during the
Revolving Credit Availability Period, in an aggregate principal amount
outstanding at any time (determined in the case of any Revolving Loan
denominated in a Foreign Currency by reference to the Dollar Equivalent thereof
on such Business Day) that will not result in (a) the Dollar Equivalent of such
Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving Commitment
or (b) the Dollar Equivalent of the sum of the aggregate Revolving Credit
Exposures of all Revolving Credit Lenders exceeding the Aggregate Revolving
Commitments. During the Revolving Credit Availability Period, the Borrowers
shall be entitled to borrow, prepay and reborrow Revolving Loans in accordance
with the terms and conditions of this Agreement. Funding of any Revolving Loans
shall be in any combination of Dollars or a Foreign Currency as specified by the
Borrowers as set forth in Section 2.3; provided that the Dollar Equivalent
amount of outstanding Revolving Loans funded in a Foreign Currency determined
from time to time by the Administrative Agent in its discretion shall at no time
exceed the Foreign Currency Sublimit then in effect.
          Section 2.3 Procedure for Revolving Borrowings. The Borrowers shall
give the Administrative Agent written notice (or telephonic notice promptly
confirmed in writing) of each Revolving Borrowing substantially in the form of
Exhibit 2.3 attached hereto (a “Notice of Revolving Borrowing”) prior to
11:00 a.m. (x) one (1) Business Day prior to the requested date of each Base
Rate Borrowing, (y) three (3) Business Days prior to the requested date of each
LIBO Rate Borrowing and (z) four (4) Business Days prior to the requested date
of each Borrowing denominated in a Foreign Currency. Each Notice of Revolving
Borrowing shall be irrevocable and shall specify: (i) the aggregate principal
amount of such Borrowing, (ii) the date of such Borrowing (which shall be a
Business Day), (iii) the Type of such Revolving Loan comprising such Borrowing,
which on the Closing Date shall be Base Rate Loans and (iv) in the case of a
LIBO Rate Borrowing, the requested Foreign Currency (if such Borrowing is not
denominated in Dollars) and the duration of the initial Interest Period
applicable thereto (subject to the provisions of the definition of Interest
Period). Each Revolving Borrowing shall consist entirely of Base Rate Loans or
LIBO Rate Loans, as the Borrowers may request. The aggregate principal amount of
each LIBO Rate Borrowing shall be not less than $1,000,000 (or, if applicable,
the Dollar Equivalent thereof in the Foreign Currency in which such LIBO Rate
Borrowing is denominated) or a larger multiple of $100,000, (or, if

29



--------------------------------------------------------------------------------



 



applicable, the Dollar Equivalent thereof in the Foreign Currency in which such
LIBO Rate Borrowing is denominated) and the aggregate principal amount of each
Base Rate Borrowing shall not be less than $1,000,000 or a larger multiple of
$100,000; provided, that Base Rate Loans made pursuant to Section 2.5 or
Section 2.25(e) may be made in lesser amounts as provided therein. At no time
shall the total number of LIBO Rate Borrowings of Term Loans and Revolving Loans
outstanding at any time (including, without limitation, any Borrowings
outstanding at such time denominated in a Foreign Currency) exceed fourteen
(14). Promptly following the receipt of a Notice of Revolving Borrowing in
accordance herewith, the Administrative Agent shall advise each Revolving Credit
Lender of the details thereof and the amount of such Revolving Credit Lender’s
Revolving Loan to be made as part of the requested Revolving Borrowing.
          Section 2.4 Swingline Commitment. Subject to the terms and conditions
set forth herein, the Swingline Lender agrees to make Swingline Loans to the
Borrowers, from time to time from the Closing Date to the Swingline Termination
Date, in an aggregate principal amount outstanding at any time not to exceed the
lesser of (i) the Swingline Commitment then in effect and (ii) the difference
between the Aggregate Revolving Commitments and the aggregate Revolving Credit
Exposures of all Revolving Credit Lenders; provided, that the Swingline Lender
shall not be required to make a Swingline Loan to refinance an outstanding
Swingline Loan. Until the Swingline Termination Date, the Borrowers shall be
entitled to borrow, repay and reborrow Swingline Loans in accordance with the
terms and conditions of this Agreement. Notwithstanding anything herein to the
contrary, the Borrowers are under no obligation to accept any offer by the
Swingline Lender to make a Swingline Loan, and the Swingline Lender is under no
obligation whatsoever to offer to make a Swingline Loan to the Borrowers.
          Section 2.5 Procedure for Swingline Borrowing; Etc.
          (a) The Borrowers shall give the Administrative Agent written notice
(or telephonic notice promptly confirmed in writing) of each Swingline Borrowing
substantially in the form of Exhibit 2.5 attached hereto (“Notice of Swingline
Borrowing”) prior to 11:00 a.m. on the requested date of each Swingline
Borrowing. Each Notice of Swingline Borrowing shall be irrevocable and shall
specify: (i) the principal amount of such Swingline Loan, (ii) the date of such
Swingline Loan (which shall be a Business Day) and (iii) the account to which
the proceeds of such Swingline Loan should be credited. The Administrative Agent
will promptly advise the Swingline Lender of each Notice of Swingline Borrowing.
Each Swingline Loan shall accrue interest at the Swingline Rate and shall have
an Interest Period (subject to the definition thereof) as agreed between
Crawford and the Swingline Lender. The aggregate principal amount of each
Swingline Loan shall be not less than $500,000 or a larger multiple of $100,000,
or such other minimum amounts agreed to by the Swingline Lender and the
Borrowers. The Swingline Lender will make the proceeds of each Swingline Loan
available to the Borrowers in Dollars in immediately available funds at the
account specified by the Borrowers in the applicable Notice of Swingline
Borrowing not later than 3:00 p.m. on the requested date of such Swingline Loan.
The Administrative Agent will notify the Revolving Credit Lenders on a quarterly
basis if any Swingline Loans occurred during such quarter.
          (b) If (i) any Swingline Loan matures and remains unpaid; (ii) any
Default or Event of Default occurs or (iii) the Swingline Lender’s total amount
of outstanding aggregate

30



--------------------------------------------------------------------------------



 




Revolving Credit Exposures and Swingline Loans exceed the Swingline Lender’s
Revolving Commitment, the Swingline Lender may, on behalf of the Borrowers
(which hereby irrevocably authorize and direct the Swingline Lender to act on
their behalf), give a Notice of Revolving Borrowing to the Administrative Agent
requesting the Revolving Credit Lenders (including the Swingline Lender) to make
Base Rate Loans in an amount equal to the unpaid principal amount of any
Swingline Loan. Each Revolving Credit Lender will make the proceeds of its Base
Rate Loan included in such Borrowing available to the Administrative Agent for
the account of the Swingline Lender in accordance with Section 2.7, which will
be used solely for the repayment of such Swingline Loan.
          (c) If for any reason a Base Rate Borrowing may not be (as determined
in the sole discretion of the Administrative Agent), or is not, made in
accordance with the foregoing clause (b), then each Revolving Credit Lender
(other than the Swingline Lender) shall purchase an undivided participating
interest in such Swingline Loan in an amount equal to its Pro Rata Share thereof
on the date that such Base Rate Borrowing should have occurred. On the date of
such required purchase, each Revolving Credit Lender shall promptly transfer, in
immediately available funds, the amount of its participating interest to the
Administrative Agent for the account of the Swingline Lender. If such Swingline
Loan bears interest at a rate other than the Base Rate, such Swingline Loan
shall automatically become a Base Rate Loan on the effective date of any such
participation and interest shall become payable on demand.
          (d) Each Revolving Credit Lender’s obligation to make a Base Rate Loan
pursuant to Section 2.5(b) or to purchase the participating interests pursuant
to Section 2.5(c) shall be absolute and unconditional and shall not be affected
by any circumstance, including without limitation (i) any setoff, counterclaim,
recoupment, defense or other right that such Revolving Credit Lender or any
other Person may have or claim against the Swingline Lender, either Borrower or
any other Person for any reason whatsoever, (ii) the existence of a Default or
an Event of Default or the termination of any Lender’s Revolving Commitment,
(iii) the existence (or alleged existence) of any event or condition which has
had or could reasonably be expected to have a Material Adverse Effect, (iv) any
breach of this Agreement or any other Loan Document by either Borrower, the
Administrative Agent or any Lender or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing. If such amount
is not in fact made available to the Swingline Lender by any Revolving Credit
Lender, the Swingline Lender shall be entitled to recover such amount on demand
from such Revolving Credit Lender, together with accrued interest thereon for
each day from the date of demand thereof at the Federal Funds Rate. Until such
time as such Revolving Credit Lender makes its required payment, the Swingline
Lender shall be deemed to continue to have outstanding Swingline Loans in the
amount of the unpaid participation for all purposes of the Loan Documents. In
addition, such Revolving Credit Lender shall be deemed to have assigned any and
all payments made of principal and interest on its Loans and any other amounts
due to it hereunder, to the Swingline Lender to fund the amount of such Lender’s
participation interest in such Swingline Loans that such Lender failed to fund
pursuant to this Section, until such amount has been purchased in full.

31



--------------------------------------------------------------------------------



 



          Section 2.6 Multi-Currency Options.
          (a) The Borrowers may request Borrowings of Revolving Loans in any
Foreign Currency; provided, however, that the aggregate outstanding amount of
Revolving Loans made in Foreign Currencies shall not exceed at any time the
Foreign Currency Sublimit. Each Revolving Credit Lender’s Pro Rata Share of each
Revolving Loan made in a Foreign Currency shall be determined by reference to
its Dollar Equivalent on the date each such Revolving Loan is made. As to any
Revolving Loan made in a Foreign Currency, each Revolving Credit Lender may
elect to fulfill its commitment to make such Revolving Loan by causing an
Alternate Lending Office to make such Revolving Loan; provided, however, that no
such election shall be made if as a result thereof either Borrower would be
required to pay United States withholding taxes or any additional amounts.
Notwithstanding anything herein to the contrary, all Base Rate Loans and all
Swingline Loans shall be funded only in Dollars. LIBO Rate Loans may be funded
in either Dollars or in a Foreign Currency, in either case, as requested by the
Borrowers pursuant to Section 2.3.
          (b) If, after the Closing Date, any Change in Law shall make it
unlawful or impossible for Revolving Credit Lenders to make or maintain or fund
Revolving Loans in the applicable Foreign Currency, the Administrative Agent
shall notify Borrowers. Upon receipt of such notice, the applicable LIBO Rate
Loan made in a Foreign Currency shall be repaid by the Borrowers and/or
converted to an available Foreign Currency or Dollars on either: (i) the last
day of the then current Interest Period for the affected LIBO Rate Loan, if
Revolving Credit Lenders may lawfully continue to maintain a Revolving Loan at
such Foreign Currency to such day, or (ii) immediately, if Revolving Credit
Lenders may not lawfully continue to so maintain such LIBO Rate Loan.
          (c) All payments of Obligations under this Agreement, the Notes or any
other Loan Document shall be made in Dollars, except for LIBO Rate Revolving
Loans funded in a Foreign Currency, which shall be repaid, including interest
thereon, in the applicable Foreign Currency. If any payment of any Obligation
shall be made in a currency other than the currency required hereunder, such
amount shall be converted into the currency required hereunder at the current
market rate for the purchase of the currency required hereunder with the
currency in which such Obligation was paid, as quoted by the Administrative
Agent in accordance with the methods customarily used by the Administrative
Agent for such purposes as the time of such determination. The parties hereto
hereby agree, to the fullest extent that they may effectively do so under
applicable law, that (i) if for the purposes of obtaining any judgment or award
it becomes necessary to convert from any currency other than the currency
required hereunder into the currency required hereunder any amount in connection
with the Obligations, then the conversion shall be made as provided above on the
Business Day before the day on which the judgment or award is given, (ii) in the
event that there is a change in the rate of exchange prevailing between the
Business Day before the day on which the judgment or award is given and the date
of payment, the Borrowers will pay to the Administrative Agent, for the benefit
of the Lenders, such additional amounts (if any) as may be necessary, and the
Administrative Agent, on behalf of the Lenders, will pay to the Borrowers such
excess amounts (if any) as result from such change in the rate of exchange, to
assure that the amount paid on such date is the amount in such other currency,
which when converted at the rate of exchange described herein on the date of
payment, is the amount then due in the currency required hereunder, and
(iii) any amount due from the Borrowers under this Section 2.6(c) shall be due
as a separate debt and shall not be affected by judgment or award being obtained
for any other sum due. For the avoidance of doubt, the parties affirm and agree
that neither the fixation of the conversion rate of any Foreign Currency against
the Euro as a single currency, in accordance with the Treaty on

32



--------------------------------------------------------------------------------



 




European Union, nor the conversion of the Obligations under this Agreement from
any Foreign Currency into Euros will be a reason for early termination or
revision of this Agreement or repayment of any amount due under this Agreement
or create any liability of any party towards any other party for any direct or
consequential loss arising from any of these events. Subject to Section 1.5, as
of the date that any Foreign Currency is no longer the lawful currency of its
respective country, all funding and payment Obligations to be made in such
affected currency under this Agreement shall be satisfied in Euros.
          (d) If either Borrower shall wind up, liquidate, dissolve or become a
debtor in bankruptcy while there remains outstanding: (i) any amounts owing to
the Lenders hereunder or under the Notes, (ii) any damages owing to the Lenders
in respect of a breach of any of the terms hereof, or (iii) any judgment or
order rendered in respect of such amounts or damages, the Borrowers shall
indemnify and hold the Revolving Credit Lenders harmless against any deficiency
with respect to the applicable Foreign Currency in the amounts received by the
Revolving Credit Lenders arising or resulting from any variation as between:
(i) the rate of exchange at which the applicable Foreign Currency is converted
into another currency (the “Liquidation Currency”) for purposes of such
winding-up, liquidation, dissolution or bankruptcy with regard to the amount in
the applicable Foreign Currency due or contingently due hereunder or under the
Notes or under any judgment or order to which the relevant Obligations hereunder
or under the Notes shall have been merged and (ii) the rate of exchange at which
Administrative Agent could, in accordance with normal banking procedures, be
able to purchase the applicable Foreign Currency with the Liquidation Currency
at the earlier of (A) the date of payment of such amounts or damages and (B) the
final date or dates for the filing of proofs of a claim in a winding-up,
liquidation, dissolution or bankruptcy. As used in the preceding sentence, the
“final date” or dates for the filing of proofs of a claim in a winding-up,
liquidation, dissolution or bankruptcy shall be the date fixed by the liquidator
under the applicable law as being the last practicable date as of which the
liabilities of the applicable Borrower may be ascertained for such winding-up,
liquidation, dissolution or bankruptcy before payment by the liquidator or other
appropriate person in respect thereof.
          (e) The Borrowers agree to indemnify the Administrative Agent and the
Lenders against any loss or expense which the Administrative Agent or such
Lenders may sustain or incur in liquidating or employing deposits from third
parties acquired to effect, fund or maintain any Revolving Loan made in a
Foreign Currency or any part thereof as a consequence of (i) the Borrowers’
failure to make a payment on other than the due date of such Revolving Loan, or
(ii) the Borrowers’ failure to borrow under, convert to or renew under the
applicable Foreign Currency on a binding effective date of such borrowing,
conversion or renewal. The Administrative Agent’s determination of an amount
payable under this paragraph (e) shall, in the absence of error, be conclusive
and shall be payable on demand.
          (f) The Administrative Agent may from time to time in its discretion
calculate the Dollar Equivalent of any Revolving Loan denominated in a Foreign
Currency. In the event that the aggregate Dollar Equivalent of the outstanding
principal amount of the Revolving Loans denominated in a Foreign Currency at any
time exceeds the Foreign Currency Sublimit, the Administrative Agent shall
promptly give notice of such fact to the Borrowers and the Revolving Credit
Lenders, and the Borrowers shall be required to make a payment to the
Administrative Agent to reduce the outstanding principal amount of the
outstanding Revolving Loans denominated in a

33



--------------------------------------------------------------------------------



 



Foreign Currency so that the Dollar Equivalent thereof equals not more than the
Foreign Currency Sublimit. Such payment shall be made within two (2) Business
Days following the date of receipt of such notice given by the Administrative
Agent. Each such prepayment shall be accompanied by a payment of all accrued and
unpaid interest on the Revolving Loans prepaid and any applicable breakage fees
and funding losses pursuant to Section 2.21.
          (g) With respect to the payment of any amount denominated in the Euro
or in a National Currency Unit, the Lenders shall not be liable to the Borrowers
in any way whatsoever for any delay, or the consequences of any delay, in the
crediting to any account of any amount required by this Agreement to be paid by
a Revolving Credit Lender if such Revolving Credit Lender has made reasonable
efforts to effect all relevant steps to achieve, on the date required by this
Agreement, the payment of such amount in immediately available, freely
transferable, cleared funds (in the Euros or, as the case may be, in a National
Currency Unit) to the account with the bank in the principal financial center in
the Participating Member State which the Borrowers shall have specified for such
purpose. In this paragraph, “all relevant steps” means all such steps as may be
prescribed from time to time by the regulations or operating procedures of such
clearing or settlement system as such Revolving Credit Lender may from time to
time select for the purpose of clearing or settling payment of the Euro.
          (h) The Lenders shall be under no obligation to make Revolving Loans
in a requested Foreign Currency if the Administrative Agent has received notice
from the Majority Revolving Credit Lenders by 12:30 p.m. two Business Days prior
to the date of a requested Revolving Borrowing to be denominated in a Foreign
Currency that deposits in the relevant Foreign Currency (in the applicable
amounts) are not being offered to such Lenders in the interbank eurocurrency
market for such Interest Period in which event the Administrative Agent will
give notice to the Borrowers, no later than 1:30 p.m. on the second Business Day
prior to the requested date of such Borrowing that the Borrowing in the
requested Foreign Currency is not then available, and notice thereof will also
be given promptly by the Administrative Agent to the Revolving Credit Lenders.
If the Administrative Agent shall have notified the Borrowers that any requested
Revolving Loan to be denominated in a Foreign Currency is not then available,
the Notice of Borrowing relating to such requested Revolving Loan shall be
deemed to be withdrawn, the Borrowing requested therein shall not occur and the
Administrative Agent will promptly so notify each Revolving Credit Lender.
          (i) In the case of a proposed continuation of a Revolving Loan
denominated in a Foreign Currency for an additional Interest Period pursuant to
Section 4.2, the Revolving Credit Lenders shall be under no obligation to
continue such Revolving Loan if the Administrative Agent has received notice
from the Majority Revolving Credit Lenders by 12:30 p.m. two Business Days prior
to the requested date of such continuation that deposits in the relevant Foreign
Currency (in the applicable amounts) are not being offered to such Lenders in
the interbank eurocurrency market for such Interest Period in which event the
Administrative Agent will give notice to the Borrowers no later than 1:30 p.m.
on the second Business Day prior to the requested date of such continuation that
the continuation of such Revolving Loan denominated in such Foreign Currency is
not then available, and notice thereof will also be given promptly by the
Administrative Agent to the Revolving Credit Lenders. If the Administrative
Agent shall have notified the Borrowers of a Revolving Loan denominated in a
Foreign Currency, that the requested continuation is not then

34



--------------------------------------------------------------------------------



 



available, the Notice of Continuation with respect thereto shall be deemed to be
withdrawn and such Revolving Loan shall be repaid on the last day of the
Interest Period with respect thereto.
          Section 2.7 Funding of Borrowings.
          (a) Each Revolving Credit Lender will make available each Borrowing in
Dollars of Revolving Loans to be made by it hereunder on the proposed date
thereof by wire transfer in immediately available funds by 11:00 a.m. to the
Administrative Agent at the Payment Office. Swingline Loans will be made as set
forth in Section 2.5. If any Revolving Borrowing is to be denominated in a
Foreign Currency, not later than 11:00 a.m. each Revolving Credit Lender will
make available its Pro Rata Share of such Borrowing, in immediately available
funds and in the Foreign Currency so requested by the Borrowers at the
applicable Foreign Currency Payment Account for the benefit of the
Administrative Agent and otherwise according to the payment instructions of the
Administrative Agent. Upon receipt from each Revolving Credit Lender of such
amount and upon satisfaction of the conditions set forth in Section 3.1 and/or
Section 3.2, as the case may be, the Administrative Agent will make such
Revolving Loans available to the Borrowers by promptly crediting the amounts
that it receives, in like funds by the close of business on such proposed date,
to an account maintained with the Administrative Agent or at the Borrowers’
option, by effecting a wire transfer of such amounts to an account designated by
the Borrowers to the Administrative Agent.
          (b) On the Closing Date, each of the Term Loan Lenders will make
available to the Administrative Agent, at the Administrative Agent’s Office, in
immediately available funds, the amount of such Term Loan Lender’s Term Loan
Commitment. Upon receipt from each Term Loan Lender of such amount, and upon
satisfaction of the conditions set forth in Section 3.1 and, as applicable,
Section 3.2, the Administrative Agent will make available to the Borrowers the
aggregate amount of such Term Loans made available to the Administrative Agent
by the Term Loan Lenders. The failure or refusal of any Term Loan Lender to make
available to the Administrative Agent at the aforesaid time and place on the
Closing Date the amount of its Term Loan Commitment shall not relieve any other
Lender from its several obligation hereunder to make available to the
Administrative Agent the amount of such other Lender’s Term Loan Commitment.
          (c) Unless the Administrative Agent shall have been notified by any
Lender prior to 3:00 p.m. two (2) Business Day prior to the date of a Borrowing
in which such Lender is participating that such Lender will not make available
to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on such date, and the Administrative Agent, in
reliance on such assumption, may make available to the Borrowers on such date a
corresponding amount. If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender on the date of such Borrowing, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest at a rate per annum equal to the
Administrative Agent’s cost of funds for such amount for up to two (2) days and
thereafter at the rate specified for such Borrowing. If such Lender does not pay
such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent shall promptly notify the Borrowers, and the
Borrowers shall immediately pay such corresponding amount to the Administrative
Agent together with interest at the rate specified for such Borrowing.

35



--------------------------------------------------------------------------------



 




Nothing in this subsection shall be deemed to relieve any Lender from its
obligation to fund its Pro Rata Share of any Borrowing hereunder or to prejudice
any rights which the Borrowers may have against any Lender as a result of any
default by such Lender hereunder.
          (d) All Revolving Loans and Term Loans shall be made by the Lenders on
the basis of their respective Pro Rata Shares. No Lender shall be responsible
for any default by any other Lender in its obligations hereunder, and each
Lender shall be obligated to make its Loans provided to be made by it hereunder,
regardless of the failure of any other Lender to make its Loans hereunder.
          Section 2.8 Interest Elections; Conversions; Continuations.
          (a) Each Borrowing initially shall be of the Type specified in the
applicable Notice of Borrowing, and in the case of a LIBO Rate Borrowing, shall
have an initial Interest Period as specified in such Notice of Borrowing.
Thereafter, the Borrowers may elect to convert such Borrowing into a different
Type or to continue such Borrowing (subject to satisfaction of any conditions
applicable to Borrowings of that Type), and in the case of a LIBO Rate
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
The Borrowers may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing. This
Section 2.8 shall not apply to LIBO Rate Borrowings denominated in a Foreign
Currency (other than continuations in the same Foreign Currency which shall be
permitted) or Swingline Borrowings, which may not be converted or continued.
          (b) To make an election pursuant to this Section, the Borrowers shall
give the Administrative Agent prior written notice (or telephonic notice
promptly confirmed in writing) of each Borrowing substantially in the form of
Exhibit 2.8 attached hereto (a “Notice of Conversion/Continuation”) that is to
be converted or continued, as the case may be, (x) prior to 11:00 a.m. one
(1) Business Day prior to the requested date of a conversion into a Base Rate
Borrowing and (y) prior to 11:00 a.m. three (3) Business Days prior to a
continuation of or conversion into a LIBO Rate Borrowing. Each such Notice of
Conversion/Continuation shall be irrevocable and shall specify (i) the Borrowing
to which such Notice of Continuation/Conversion applies and if different options
are being elected with respect to different portions thereof, the portions
thereof that are to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) shall be
specified for each resulting Borrowing); (ii) the effective date of the election
made pursuant to such Notice of Continuation/Conversion, which shall be a
Business Day, (iii) whether the resulting Borrowing is to be a Base Rate
Borrowing or a LIBO Rate Borrowing; and (iv) if the resulting Borrowing is to be
a LIBO Rate Borrowing, the requested currency which shall be the same currency
as the original Borrowing and the duration of the Interest Period applicable
thereto after giving effect to such election, which shall be a period
contemplated by the definition of “Interest Period”. If any such Notice of
Continuation/Conversion requests a LIBO Rate Borrowing but does not specify an
Interest Period, the Borrowers shall be deemed to have selected an Interest
Period of one month. The principal amount of any resulting Borrowing shall
satisfy the minimum borrowing amount for LIBO Rate Borrowings and Base Rate
Borrowings set forth in Section 2.3.

36



--------------------------------------------------------------------------------



 



          (c) If, on the expiration of any Interest Period in respect of any
LIBO Rate Borrowing, the Borrowers shall have failed to deliver a Notice of
Conversion/Continuation, then, unless such Borrowing is repaid as provided
herein, the Borrowers shall be deemed to have elected to convert such Borrowing
to a Base Rate Borrowing; provided, that if, on the expiration of any Interest
Period in respect of any LIBO Rate Borrowing denominated in a Foreign Currency,
the Borrowers shall have failed to deliver a Notice of Conversion/Continuation
for such Borrowing in the same Foreign Currency, then, unless such Borrowing is
repaid as provided herein, the Borrowers shall be deemed to have elected to
convert such Borrowing to a Base Rate Borrowing in the Dollar Equivalent of such
Borrowing. No Borrowing may be converted into, or continued as, a LIBO Rate
Borrowing if a Default or an Event of Default exists, unless the Administrative
Agent and each of the Lenders shall have otherwise consented in writing.
Further, any LIBO Rate Borrowing that may not be continued as a LIBO Rate
Borrowing as a result of a Default or Event of Default shall automatically
convert to a Base Rate Borrowing at the end of then applicable Interest Period,
and such Borrowing shall be subject to the increased interest rate specified
under Section 2.14(c) both before and after the conversion thereof. During the
existence of a Default or an Event of Default (unless the Administrative Agent
and each of the Lenders shall have otherwise consented in writing), all LIBO
Rate Loans denominated in a Foreign Currency shall be converted into Dollars
upon the expiration of Interest Period applicable thereto. No conversion of any
LIBO Rate Loans shall be permitted except on the last day of the Interest Period
in respect thereof.
          (d) Upon receipt of any Notice of Conversion/Continuation, the
Administrative Agent shall promptly notify each affected Lender of the details
thereof and of such Lender’s portion of each resulting Borrowing.
          Section 2.9 Optional Reduction and Termination of Revolving
Commitments.
          (a) Unless previously terminated, all Revolving Commitments shall
terminate on the Revolving Credit Termination Date.
          (b) Upon at least three (3) Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent
(which notice shall be irrevocable), the Borrowers may reduce the Revolving
Commitments in part or terminate the Revolving Commitments in whole; provided,
that (i) any partial reduction shall apply to reduce proportionately and
permanently the Revolving Commitment of each Revolving Credit Lender, (ii) any
partial reduction pursuant to this Section 2.9 shall be in an amount of at least
$5,000,000 and any larger multiple of $1,000,000, and (iii) no such reduction
shall be permitted which would reduce the Revolving Commitments to an amount
less than the outstanding Revolving Credit Exposures of all Revolving Credit
Lenders. Any such reduction in the Aggregate Revolving Commitments shall result
in a proportionate reduction (rounded to the next lowest integral multiple of
$100,000) in the Swingline Commitment, the Foreign Currency Sublimit and the LC
Commitment. Any such reduction in the Aggregate Revolving Commitments pursuant
to this Section 2.9 shall be irrevocable and shall result in a permanent
reduction of the Aggregate Revolving Commitments by such amount.

37



--------------------------------------------------------------------------------



 



          Section 2.10 Repayment of Loans.
          (a) The outstanding principal amount of all Revolving Loans shall be
due and payable (together with accrued and unpaid interest thereon) on the
Revolving Credit Termination Date; provided, however, the outstanding principal
amount of all LIBO Rate Loans denominated in a Foreign Currency shall be due and
payable (together with accrued and unpaid interest thereon) on the last day of
the Interest Period (unless such LIBO Rate Loans denominated in Foreign Currency
are continued in the same Foreign Currency in accordance with Section 2.8).
          (b) The principal amount of each Swingline Loan shall be due and
payable (together with accrued interest thereon) on the earlier of (i) the last
day of the Interest Period applicable to such Loan and (ii) the Swingline
Termination Date.
          (c) If the Administrative Agent determines at any time that the sum of
the Dollar Equivalent of the aggregate principal amount of outstanding Revolving
Loans, Swingline Loans and LC Exposures exceeds the Aggregate Revolving
Commitment then in effect, then the Borrowers shall prepay Revolving Loans
and/or Swingline Loans in an aggregate amount sufficient to eliminate such
excess no later than the second Business Day following such notice. Promptly
upon determining the need to make any such prepayment, the Administrative Agent
shall notify the Borrowers of such required prepayment. Each such prepayment
shall be accompanied by a payment of all accrued and unpaid interest on the
Loans prepaid and any applicable breakage fees and funding losses pursuant to
Section 2.21.
          (d) The aggregate outstanding principal amount of the Term Loans shall
be payable in twenty-eight (28) equal quarterly installments of $525,000 each on
the last day of each March, June, September and December (or if such date is not
a Business Day, then on the following Business Day) with the first payment due
on December 31, 2006, and one final installment of all outstanding principal and
accrued and unpaid interest on the Term Loan Maturity Date.
          Section 2.11 Evidence of Indebtedness.
          (a) Each Lender shall maintain in accordance with its usual practice
appropriate records evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable thereon and paid to such Lender from
time to time under this Agreement. The Administrative Agent shall maintain
appropriate records in which shall be recorded (i) the Commitments of each
Lender, (ii) the amount and currency of each Loan made hereunder by each Lender,
the Class and Type thereof and the Interest Period applicable thereto, (iii) the
date of each continuation thereof pursuant to Section 2.8, (iv) the date of each
conversion of all or a portion thereof to another Type pursuant to Section 2.8,
(v) the date and amount of any principal or interest due and payable or to
become due and payable from the Borrowers to each Lender hereunder in respect of
such Loans and (vi) both the date and amount of any sum received by the
Administrative Agent hereunder from the Borrowers in respect of the Loans and
each Lender’s Pro Rata Share thereof. The entries made in such records shall be
prima facie evidence of the existence and amounts of the obligations of the
Borrowers therein recorded; provided, that the failure or delay of any Lender or
the Administrative Agent in maintaining or making entries into any such record
or any error therein shall not in any manner

38



--------------------------------------------------------------------------------



 



affect the obligation of the Borrowers to repay the Loans (both principal and
unpaid accrued interest) of such Lender in accordance with the terms of this
Agreement.
          (b) At the request of any Lender (including the Swingline Lender) at
any time, the Borrowers agree that they will execute and deliver to such Lender
a Revolving Credit Note and/or, in the case of a Term Loan Lender, a Term Loan
Note, and, in the case of the Swingline Lender, a Swingline Note, payable to the
order of such Lender.
          Section 2.12 [Reserved]
          Section 2.13 Optional and Mandatory Prepayments.
          (a) Optional Prepayment. With respect to any Loan, the Borrowers shall
have the right at any time and from time to time to prepay any Borrowing, in
whole or in part, without premium or penalty, by giving irrevocable written
notice (or telephonic notice promptly confirmed in writing) to the
Administrative Agent no later than (i) in the case of prepayment of any LIBO
Rate Borrowing, 11:00 a.m. not less than three (3) Business Days prior to any
such prepayment, (ii) in the case of any prepayment of any Base Rate Borrowing,
not less than one (1) Business Day prior to the date of such prepayment, and
(iii) in the case of Swingline Borrowings, on the date of such prepayment. Each
such notice shall be irrevocable and shall specify the proposed date of such
prepayment and the principal amount of each Borrowing or portion thereof to be
prepaid. Upon receipt of any such notice, the Administrative Agent shall
promptly notify each affected Lender of the contents thereof and of such
Lender’s share of any such prepayment. If such notice is given, the aggregate
amount specified in such notice shall be due and payable not later than 12:00
noon on the date designated in such notice, together with accrued interest to
such date on the amount so prepaid in accordance with Section 2.14; provided,
that if a LIBO Rate Borrowing is prepaid on a date other than the last day of an
Interest Period applicable thereto, the Borrowers shall also pay all amounts
required pursuant to Section 2.21. Each partial prepayment of (i) any Revolving
Loan (other than a Swingline Loan) shall be in an amount that would be permitted
in the case of an advance of a Revolving Borrowing of the same Type pursuant to
Section 2.21, (ii) any Swingline Loan shall be in an amount that would be
permitted in the case of a Borrowing of a Swingline Loan pursuant to
Section 2.5, or (iii) any Term Loan shall be in an amount not less than
$1,000,000 for a LIBO Rate Loan or $100,000 for a Base Rate Loan. Each
prepayment of a Borrowing shall be applied ratably to the Loans comprising such
Borrowing as Borrowers may direct; provided however that, in the case of a
prepayment of the Term Loan, each prepayment shall be applied to principal
installments in inverse order of maturity.
          (b) Mandatory Prepayment.
     (i) Overadvance. If at any time the Administrative Agent determines that
aggregate Revolving Credit Exposures of all Revolving Credit Lenders exceeds the
Aggregate Revolving Commitments then in effect, then the Borrowers shall
immediately pay the amount of such excess to the Administrative Agent for the
respective accounts of the Revolving Credit Lenders for application: first, to
any outstanding Swingline Loan, second, to any unreimbursed LC Disbursements;
third, to the Revolving Loans; and fourth, to provide to the Administrative
Agent cash

39



--------------------------------------------------------------------------------



 



collateral for LC Disbursements. Each prepayment of Revolving Loans shall be
allocated by and among the Revolving Credit Lenders, in proportion, as nearly as
practicable, to the respective unpaid principal amount of each Revolving Credit
Lender’s pro rata share of such payment, with adjustments to the extent
practicable to equalize any prior payments or repayments not exactly in
proportion.
     (ii) Foreign Currency Overadvance. The Borrowers shall be required to make
mandatory prepayments of Borrowings pursuant to and in accordance with Section
2.6(f) and Section 2.10(c). Any such prepayment shall be applied to such Loans
as designated by the Borrowers and, in the event the Borrowers fail to designate
such Loans, to such Loans with the earliest maturity dates, based upon the
remaining terms of their respective Interest Periods, in any case, to the
Lenders in accordance with their Pro Rata Share of such payment; provided, that
the Borrowers shall also pay all amounts required pursuant to Section 2.20.
     (iii) Proceeds of Certain Events. Within three (3) Business Days of the
receipt by any Consolidated Party of:
     (1) Net Cash Sale Proceeds in excess of $1,000,000 in the aggregate in any
fiscal year of Crawford to the extent such Net Cash Sale Proceeds have not been
reinvested in other assets or property used or useful in the business of the
Consolidated Parties within one hundred and eighty (180) days of receipt of such
proceeds (provided, however, if an Event of Default exists at the time of, or
after receipt of, such Net Cash Sale Proceeds, all such proceeds shall not be
reinvested and shall be immediately paid to the Administrative Agent);
     (2) Net Cash Equity Issuance Proceeds of any Consolidated Party;
     (3) Net Cash Debt Issuance Proceeds of any Consolidated Party; or
     (4) Cash proceeds in excess of $1,000,000 in the aggregate in any fiscal
year of Crawford received from Casualty Events by any Consolidated Party which
have not been reinvested by such Consolidated Party within one hundred and
eighty (180) days of receipt of such proceeds in the repair or replacement of
the property so damaged, destroyed or taken (provided, however, if an Event of
Default exists at the time of, or after receipt of, such Net Cash Sale Proceeds,
such proceeds shall not be invested and shall be immediately paid to the
Administrative Agent);
the Borrowers shall cause such Consolidated Party to pay to the Administrative
Agent for the respective accounts of the Lenders an amount equal to one hundred
percent (100%) of (i) such Net Cash Sale Proceeds in excess of $1,000,000
received by any Consolidated Party, (ii) such Net Cash Equity Issuance Proceeds,
(iii) such Net Cash Debt Issuance Proceeds; and (iv) such cash proceeds in
excess of $1,000,000 received by any Consolidated Party with

40



--------------------------------------------------------------------------------



 




respect to any Casualty Event in accordance with clause (4) above, each to be
applied in the manner set forth in clause (vi) below.
     (iv) Excess Cash Flow Payments. On the date ninety days following the last
day of each fiscal year of Crawford beginning with the fiscal year ending
December 31, 2007, the Borrowers shall pay to the Administrative Agent for the
respective accounts of the Lenders an amount equal to (i) fifty percent (50%) of
Excess Cash Flow if the Leverage Ratio as at the end of such fiscal year is
equal to or greater than 3.00 to 1.00 and (ii) twenty-five percent (25%) of
Excess Cash Flow if the Leverage Ratio as at the end of such fiscal year is less
than 3.00 to1.00 but equal to or greater than 2.50 to 1.00. The Borrowers shall
not be required to make prepayments of Excess Cash Flow if the Leverage Ratio as
at the end of such fiscal year is less than 2.50 to 1.00.
     (v) Application of Payments. All payments made pursuant to the immediately
preceding clauses (iii) and (iv) shall be applied first, to prepayment of the
Term Loan in inverse order of maturity and, then, to reduce the outstanding
amount of the Revolving Loans; provided, however, that if an Event of Default
has occurred and is continuing, all payments made pursuant to Section 2.13 shall
be applied in accordance with Section 2.23(b). Such mandatory prepayments shall
be allocated among the Lenders holding Loans of the Class to which the
prepayment is being applied in proportion, as nearly as practicable, to the
respective outstanding amounts of each such Lender under its Notes evidencing
that Class of Loans being prepaid with adjustments to the extent practicable to
equalize any prior prepayments not exactly in proportion.
          Section 2.14 Interest on Loans.
          (a) The Borrowers shall pay interest (i) on each Base Rate Loan at the
Base Rate in effect from time to time plus the Applicable Margin, and (ii) on
each LIBO Rate Loan at the Adjusted LIBOR for the applicable Interest Period
then in effect for such LIBO Rate Loan plus the Applicable Margin in effect from
time to time.
          (b) The Borrowers shall pay interest on each Swingline Loan at the
Swingline Rate in effect from time to time.
          (c) While an Event of Default exists and after acceleration, the
Borrowers shall pay interest with respect to all Loans at the rates otherwise
applicable to such Loans plus an additional two percent (2%) per annum. All
interest payable under this clause (c) shall be due and payable on demand.
          (d) Interest on the principal amount of all Loans shall accrue from
and including the date such Loans are made to but excluding the date of any
repayment thereof, provided such Loans are repaid within the times provided for
hereunder. Interest on all outstanding Base Rate Loans shall be payable
quarterly in arrears on the last day of each March, June, September and December
and on the Revolving Credit Termination Date or the Term Loan Maturity Date, as
the

41



--------------------------------------------------------------------------------



 




case may be. Interest on all outstanding LIBO Rate Loans shall be payable on the
last day of each Interest Period applicable thereto, and, in the case of any
LIBO Rate Loans having an Interest Period in excess of three months or ninety
(90) days, respectively, on each day which occurs every three months or ninety
(90) days, as the case may be, after the initial date of such Interest Period,
and on the Revolving Credit Termination Date or the Term Loan Maturity Date, as
the case may be. Interest on each Swingline Loan shall be payable on the
maturity date of such Loan, which shall be the last day of the Interest Period
applicable thereto, and on the Swingline Termination Date. Interest on any Loan
which is converted into a Loan of another Type or which is repaid or prepaid
shall be payable on the date of such conversion or on the date of any such
repayment or prepayment (on the amount repaid or prepaid) thereof.
          (e) The Administrative Agent shall determine each interest rate
applicable to the Loans hereunder and shall promptly notify the Borrowers and
the Lenders of such rate in writing (or by telephone, promptly confirmed in
writing). Any such determination shall be conclusive and binding for all
purposes, absent manifest error.
          Section 2.15 Fees.
          (a) Administrative Agent’s Fees. The Borrowers shall pay to the
Administrative Agent for its own account fees in the amounts and at the times
previously agreed upon by the Borrowers and the Administrative Agent.
          (b) Commitment Fee. The Borrowers agree to pay to the Administrative
Agent for the account of each Revolving Credit Lender a commitment fee, which
fee shall accrue at the Applicable Percentage on the average daily amount of the
unused Revolving Commitment of such Lender during the Revolving Credit
Availability Period; provided, that if any Revolving Credit Lender continues to
have any Revolving Credit Exposure after the Revolving Credit Termination Date,
then the commitment fee shall continue to accrue on the amount of such Lender’s
unused Revolving Commitment from and after the Revolving Credit Termination Date
to the date that such Lender’s Revolving Commitment has been terminated. Accrued
commitment fees shall be payable in arrears on the last day of each March, June,
September and December of each year and on the Revolving Credit Termination
Date, commencing on the first such date after the Closing Date; provided
further, that any commitment fees accruing after the Revolving Credit
Termination Date shall be payable on demand. For purposes of computing
commitment fees with respect to the Revolving Commitments, the Revolving
Commitment of each Revolving Credit Lender shall be deemed used to the extent of
the outstanding Revolving Loans and LC Exposure of such Revolving Credit Lender.
Any Swingline Loans outstanding shall be treated as if such Loan were unused for
purposes of this Section 2.15(b).
          (c) Letter of Credit Fees. The Borrowers agree to pay (i) to the
Administrative Agent, for the account of each Revolving Credit Lender, a letter
of credit fee with respect to its participation in each Letter of Credit, which
shall accrue at the Applicable Margin used to determine the interest rate on
Revolving Borrowings comprised of LIBO Rate Loans then in effect on the average
daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) attributable to such Letter

42



--------------------------------------------------------------------------------



 




of Credit during the period from and including the date of issuance of such
Letter of Credit to but excluding the date on which such Letter of Credit
expires or is drawn in full (including without limitation any LC Exposure that
remains outstanding after the Revolving Credit Termination Date) (the “Revolving
LC Participation Fee”) and (ii) to the Issuing Bank for its own account a
fronting fee, which shall accrue at the rate of 0.125% per annum on the average
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the Revolving Credit Availability Period
(or until the date that such Letter of Credit is irrevocably cancelled,
whichever is later), as well as the Issuing Bank’s standard fees with respect to
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. While an Event of Default exists or after acceleration,
at the option of the Majority Revolving Credit Lenders, the Borrowers shall pay
to the Administrative Agent, for the account of each Revolving Credit Lender, a
Revolving LC Participation Fee with respect to its participation in each Letter
of Credit, which shall accrue at the rate otherwise applicable plus an
additional two percent (2%) per annum until the date on which such Letter of
Credit expires or is drawn in full (including without limitation any LC Exposure
that remains outstanding after the Revolving Credit Termination Date).
          (d) Payments. Accrued fees shall be payable quarterly in arrears on
the last day of each of March, June, September and December, commencing on the
first such date after the Closing Date and with respect to the fees payable with
respect to subsections (b) and (c) above, on the Revolving Credit Termination
Date (and if later, the date the Revolving Loans and LC Exposure shall be repaid
in their entirety) and on each day the Aggregate Revolving Commitments are
reduced pursuant to Section 2.9(b).
          Section 2.16 Effective Date for Adjustment to Applicable Percentage
and Applicable Margin.
          The Applicable Percentage and Applicable Margin with respect to
Revolving Loans and Revolving LC Participation Fees shall be determined and
adjusted quarterly on the date that is two Business Days after the date on which
the Borrowers provide the officer’s certificate in accordance with the
provisions of Section 5.1(c) (each “Margin Calculation Date”); provided, however
that (i) the Applicable Percentage and the Applicable Margin with respect to
Revolving Loans and Revolving LC Participation Fees from the Closing Date until
the first Margin Calculation Date subsequent to the Closing Date shall be at
Level I (as set forth in Schedule I), and, thereafter, such level shall be
determined by the then current Leverage Ratio, and (ii) if the Borrowers fail to
provide the officer’s certificate to the Administrative Agent by the date such
certificate is required to be delivered under Section 5.1(c), the Applicable
Percentage and the Applicable Margin with respect to Revolving Loans and
Revolving LC Participation Fees from such date shall be at Level I until such
time as an appropriate officer’s certificate is provided, whereupon the level
shall be determined by the then current Leverage Ratio. Except as set forth
above, the Applicable Percentage and the Applicable Margin with respect to
Revolving Loans and Revolving LC Participation Fees shall be effective from one
Margin Calculation Date until the next Margin Calculation Date.
          Section 2.17 Computation of Interest and Fees. Interest based on the
prime lending rate hereunder shall be computed on the basis of a year of
365 days (or 366 days in a leap year) and paid for the actual number of days
elapsed (including the first day but excluding the last day). All other interest
and all fees shall be computed on the basis of a year of 360 days (except for
any LIBO Rate Loans outstanding in British pounds sterling, Australia dollars,
Canadian dollars,

43



--------------------------------------------------------------------------------



 




Hong Kong dollars and South Africa rand, each of which shall be computed on the
basis of a year of 365 or 366 days, as the case may be) and paid for the actual
number of days elapsed (including the first day but excluding the last day).
Each determination by the Administrative Agent of an interest amount or fee
hereunder shall be made in good faith and, except for manifest error, shall be
final, conclusive and binding for all purposes.
          Section 2.18 Inability to Determine Interest Rates; Availability of
Foreign Currency. If prior to the commencement of any Interest Period for any
LIBO Rate Borrowing,
          (a) the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrowers) that, by
reason of circumstances affecting the relevant interbank market, adequate means
do not exist for ascertaining the LIBOR for such Interest Period, or
          (b) the Administrative Agent shall have received notice from the
Required Lenders that the Adjusted LIBOR does not adequately and fairly reflect
the cost to such Lenders of making, funding or maintaining their LIBO Rate
Loans,
the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrowers and to the Lenders as soon as
practicable thereafter. In the case of LIBO Rate Loans, until the Administrative
Agent shall notify the Borrowers and the Lenders that the circumstances giving
rise to such notice no longer exist, (i) the obligations of the Lenders to make
LIBO Rate Revolving Loans, to continue or convert outstanding Loans as or into
LIBO Rate Loans at Adjusted LIBOR shall be suspended and (ii) all such affected
Loans shall automatically, on the last day of the then current Interest Period
applicable thereto unless the Borrowers prepay such Loans in accordance with
this Agreement, (A) if such Loans are LIBO Rate Loans, be converted into Base
Rate Loans and (B) if such Loans are LIBO Rate Loans denominated in a Foreign
Currency, be exchanged for the Dollar Equivalent thereof and converted into Base
Rate Loans. Unless the Borrowers notify the Administrative Agent at least one
Business Day before the date of any LIBO Rate Borrowing for which a Notice of
Revolving Borrowing has previously been given that it elects not to borrow on
such date, then such Borrowing shall be made as a Base Rate Borrowing.
          Section 2.19 Illegality. If any Change in Law shall make it unlawful
or impossible for any Lender to make, maintain or fund any LIBO Rate Loan and
such Lender shall so notify the Administrative Agent, the Administrative Agent
shall promptly give notice thereof to the Borrowers and the other Lenders,
whereupon until such Lender notifies the Administrative Agent and the Borrowers
that the circumstances giving rise to such suspension no longer exist, the
obligation of such Lender to make LIBO Rate Revolving Loans or to continue or
convert outstanding Loans as or into LIBO Rate Loans shall be suspended. In the
case of the making of a LIBO Rate Borrowing, such Lender’s Revolving Loan shall
be made as a Base Rate Loan as part of the same Borrowing for the same Interest
Period and if the affected LIBO Rate Loan is then outstanding, such Loan shall
be converted to a Base Rate Loan either (i) on the last day of the then current
Interest Period applicable to such LIBO Rate Loan if such Lender may lawfully
continue to maintain such Loan to such date or (ii) immediately if such Lender
shall determine that it may not lawfully continue to maintain such LIBO Rate
Loan to such date. In the case of the making of a LIBO Rate Borrowing
denominated in a Foreign Currency, such Lender’s Revolving Loan shall be made as
a Base Rate Loan as part of the same Borrowing for the same Interest Period and
if the affected Loan is then outstanding, such Loan

44



--------------------------------------------------------------------------------



 



shall be exchanged for the Dollar Equivalent thereof and converted to a Base
Rate Loan either (i) on the last day of the then current Interest Period
applicable to such Loan if such Lender may lawfully continue to maintain such
Loan to such date or (ii) immediately if such Lender shall determine that it may
not lawfully continue to maintain such Loan to such date. Notwithstanding the
foregoing, the affected Lender shall, prior to giving such notice to the
Administrative Agent, designate a different Applicable Lending Office if such
designation would avoid the need for giving such notice and if such designation
would not otherwise be disadvantageous to such Lender in the good faith exercise
of its discretion.
          Section 2.20 Increased Costs.
          (a) If any Change in Law shall:
        (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement that is not otherwise included in the determination of the
Adjusted LIBOR hereunder against assets of, deposits with or for the account of,
or credit extended by, any Lender (except any such reserve requirement reflected
in the Adjusted LIBOR ), the Administrative Agent or the Issuing Bank; or
        (ii) impose on any Lender, the Administrative Agent or on the Issuing
Bank or the eurocurrency interbank market any other condition affecting this
Agreement or any LIBO Rate Loans made by such Lender or any Letter of Credit or
any participation therein;
and the result of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining a LIBO Rate Loan, or to
increase the cost to such Lender, the Administrative Agent or the Issuing Bank
of participating in or issuing any Letter of Credit or to reduce the amount
received or receivable by such Lender, Administrative Agent or the Issuing Bank
hereunder (whether of principal, interest or any other amount), then the
Borrowers shall promptly pay, upon written notice from and demand by such Lender
on the Borrowers (with a copy of such notice and demand to the Administrative
Agent), to the Administrative Agent for the account of such Lender, within five
(5) Business Days after the date of such notice and demand, additional amount or
amounts sufficient to compensate such Lender, Administrative Agent or the
Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.
          (b) If any Lender or the Issuing Bank shall have determined that on or
after the date of this Agreement any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Issuing Bank’s capital (or on the capital of such Lender’s or
the Issuing Bank’s parent corporation) as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s
parent corporation could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies or the policies of
such Lender’s or the Issuing Bank’s parent corporation with respect to capital
adequacy) then, from time to time, within five (5) Business Days after receipt
by the Borrowers of written demand by such Lender (with a copy thereof to the
Administrative Agent), the Borrowers shall pay to

45



--------------------------------------------------------------------------------



 



such Lender such additional amounts as will compensate such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s parent corporation for any
such reduction suffered.
          (c) If and so long as any Lender is required to make special deposits
with the Bank of England, to maintain reserve asset ratios or to pay fees, in
each case in respect of such Lender’s LIBO Rate Loans denominated in any Foreign
Currency, such Lender may require the Borrowers to pay, contemporaneously with
each payment of interest on each of such Loans, additional interest on such Loan
at a rate per annum equal to the Mandatory Costs Rate calculated in accordance
with the formula and in the manner set forth in Exhibit 2.20 hereto (“Mandatory
Costs Rate”).
          (d) If and so long as any Lender is required to comply with reserve
assets, liquidity, cash margin or other requirements of any monetary or other
authority (including any such requirement imposed by the European Central Bank
or the European System of Central Banks, but excluding requirements reflected in
the Statutory Reserve Rate or the Mandatory Costs Rate) in respect of any of
such Lender’s LIBO Rate Loans denominated in a Foreign Currency, such Lender may
require the Borrowers to pay, contemporaneously with each payment of interest on
each of such Loans subject to such requirements, additional interest on such
Loan at a rate per annum specified by such Lender to be the cost to such Lender
of complying with such requirement in relation to such Loan.
          (e) A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Bank or
such Lender’s or the Issuing Bank’s parent corporation, as the case may be,
specified in paragraph (a), (b), (c) or (d) of this Section shall be delivered
to the Borrowers (with a copy to the Administrative Agent) and shall be
conclusive, absent manifest error. The Borrowers shall pay any such Lender or
the Issuing Bank, as the case may be, such amount or amounts within ten
(10) days after receipt thereof.
          (f) Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided,
that the Borrowers shall not be required to compensate a Lender or the Issuing
Bank under this Section for any increased costs or reductions incurred more than
120 days prior to the date that such Lender or the Issuing Bank notifies the
Borrowers of such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor. The Borrowers shall not
be required to compensate a Lender or the Issuing Bank under this Section for
any Indemnified Taxes or Other Taxes.
          Section 2.21 Funding Indemnity. In the event of (a) the payment of any
principal of a LIBO Rate Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion or continuation of a LIBO Rate Loan other than on the last day of the
Interest Period applicable thereto or (c) the failure by the Borrowers to
borrow, prepay, convert or continue any LIBO Rate Loan on the date specified in
any applicable notice (regardless of whether such notice is withdrawn or
revoked), then, in any such event, the Borrowers shall compensate each Lender or
the Administrative Agent, as the case may be, within five (5) Business Days
after written demand from such Lender or the Administrative Agent, for any loss,
cost or expense attributable to such event. In the case of a LIBO Rate Loan,
such loss, cost or

46



--------------------------------------------------------------------------------



 




expense shall be deemed to include an amount determined by such Lender or the
Administrative Agent, as the case may be, to be the excess, if any, of (A) the
amount of interest that would have accrued on the principal amount of such LIBO
Rate Loan if such event had not occurred at the Adjusted LIBOR applicable to
such LIBO Rate Loan for the period from the date of such event to the last day
of the then current Interest Period therefor (or in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such LIBO Rate Loan) over (B) the amount of interest that would
accrue on the principal amount of such LIBO Rate Loan for the same period if the
Adjusted LIBOR were set on the date such LIBO Rate Loan was prepaid or converted
or the date on which the Borrowers failed to borrow, convert or continue such
LIBO Rate Loan. A certificate as to any additional amount payable under this
Section 2.21 submitted to the Borrowers by any Lender or the Administrative
Agent shall be conclusive, absent manifest error.
          Section 2.22 Taxes.
          (a) Any and all payments by or on account of any obligation of either
Borrower hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided, that if either Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, any Lender or the Issuing Bank (as
the case may be) shall receive an amount equal to the sum it would have received
had no such deductions been made, (ii) such Borrower shall make such deductions
and (iii) such Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law. In addition, such
Borrower shall pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.
          (b) Each Borrower shall indemnify the Administrative Agent, each
Lender and the Issuing Bank, within five (5) Business Days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent, such Lender or the Issuing Bank, as the case may be,
on or with respect to any payment by or on account of any obligation of either
Borrower hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrowers by a Lender or the Issuing Bank, or by the Administrative Agent on its
own behalf or on behalf of a Lender or the Issuing Bank, shall be conclusive
absent manifest error.
          (c) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by a Borrower to a Governmental Authority, the Borrowers shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
          (d) Each Foreign Lender shall deliver to the Borrowers (with a copy to
the Administrative Agent), at the time or times prescribed by applicable law,
such properly completed

47



--------------------------------------------------------------------------------



 




and executed documentation prescribed by applicable law or reasonably requested
by the Borrowers as will permit all payments under this Agreement to be made
without withholding. Without limiting the generality of the foregoing, each
Foreign Lender agrees that it will deliver to the Administrative Agent and the
Borrowers (or in the case of a Participant, to the Lender from which the related
participation shall have been purchased) (i) two (2) duly completed copies of
Internal Revenue Service Form W-8ECI or W-8BEN, or any successor form thereto,
as the case may be, certifying in each case that such Foreign Lender is entitled
to receive payments made by the Borrowers hereunder and under the Notes payable
to it, without deduction or withholding of any United States federal income
taxes and (ii) a duly completed Internal Revenue Service Form W-8 or W-9, or any
successor form thereto, as the case may be, to establish an exemption from
United States backup withholding tax. Each such Foreign Lender shall deliver to
the Borrowers and the Administrative Agent such forms on or before the date that
it becomes a party to this Agreement (or in the case of a Participant, on or
before the date such Participant purchases the related participation). In
addition, each such Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Lender. Each
such Lender shall promptly notify the Borrowers and the Administrative Agent at
any time that it determines that it is no longer in a position to provide any
previously delivered certificate to the Borrowers (or any other form of
certification adopted by the U.S. taxing authorities for such purpose) which
notice shall create in Borrowers the right to replace such Lender pursuant to
Section 2.24 hereof.
          (e) Each Lender agrees upon the request of the Borrowers and at the
Borrowers’ expense to complete, accurately and in a manner reasonably
satisfactory to the Borrowers and the Administrative Agent, and to execute,
arrange for any required certification of, and deliver to the Borrowers (with a
copy to the Administrative Agent) (or to such government or taxing authority as
the Borrowers or Administrative Agent reasonably directs), any other form or
document that may be required under the laws of any jurisdiction outside the
United States to allow the Borrowers to make a payment under this Agreement or
the other Loan Documents without any deduction or withholding for or on account
of any taxes of the type described in this Section 2.22 or with any such
deduction or withholding for or on account of such taxes at a reduced rate, in
each case so long as such Lender is (i) legally entitled to provide such
certification and deliver such form or document and (ii) such action is
consistent with its overall tax policies and is not otherwise, in the judgment
of such Lender, impractical or disadvantageous in any material respect to such
Lender.
          (f) Notwithstanding any provision of Section 2.22 above to the
contrary, the Borrowers shall not have any obligations to pay any taxes or to
indemnify any Lender for such taxes pursuant to this Section 2.22 to the extent
that such taxes result from (i) the failure of any Lender to comply with its
obligations pursuant to Section 2.22(d) or Section 2.22(e) or (ii) any
representation made on Form 1001, 4224 or W-8 or successor applicable form or
certification by any Lender incurring such taxes proving to have been incorrect,
false or misleading in any material respect when so made or deemed to be made or
(iii) such Lender changing its Applicable Lending Office to a jurisdiction in
which such taxes arise, except to the extent in the judgment of such Lender such
change was required by the terms of this Agreement.
          (g) To the extent that the payment of any Lender’s Indemnified Taxes
or Other Taxes by the Borrowers hereunder gives rise from time to time to a Tax
Benefit (as defined below) to such Lender in any jurisdiction other than the
jurisdiction which imposed such Indemnified Taxes

48



--------------------------------------------------------------------------------



 




or Other Taxes, such Lender shall pay to the Borrowers the amount of each such
Tax Benefit so recognized or received. The amount of each Tax Benefit and,
therefore, payment to the Borrowers will be determined from time to time by the
relevant Lender in its sole discretion, which determination shall be binding and
conclusive on all parties hereto. Each such payment will be due and payable by
such Lender to the Borrowers within a reasonable time after the filing of the
tax return in which such Tax Benefit is recognized or, in the case of any tax
refund, after the refund is received; provided, however, if at any time
thereafter such Lender is required to rescind such Tax Benefit or such Tax
Benefit is otherwise disallowed or nullified, the Borrowers shall promptly,
after notice thereof from such Lender, repay to such Lender the amount of such
Tax Benefit previously paid to such Lender and which has been rescinded,
disallowed or nullified. For purposes hereof, the term “Tax Benefit” shall mean
the amount by which any Lender’s income tax liability for the taxable period in
question is reduced below what would have been payable had the Borrowers not
been required to pay such Lender’s taxes hereunder.
          Section 2.23 Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.
          (a) The Borrowers shall make each payment required to be made by them
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.20, Section 2.21 or
Section 2.22, or otherwise) (i) prior to 12:00 noon, in the case of payments in
Dollars, and (ii) no later than 11:00 a.m. (at the Applicable Lending Office
where the applicable Foreign Currency Payment Account is maintained) in the case
of payments in a Foreign Currency, on the date when due, in immediately
available funds, free and clear of any claims or defenses, and without
deduction, set-off or counterclaim of any kind. Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at the Payment Office or at the applicable Foreign Currency
Payment Account, as the case may be, except payments to be made directly to the
Issuing Bank or Swingline Lender as expressly provided herein and except that
payments pursuant to Section 2.20, Section 2.21, Section 2.22 and Section 10.3
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be made payable for the
period of such extension. All payments hereunder shall be made in Dollars;
provided, however, that all payments of principal and interest with respect to
LIBO Rate Loans denominated in a Foreign Currency shall be made in accordance
with Section 2.6(c).
          (b) If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all Obligations then due hereunder, the
Administrative Agent shall distribute such amounts in the following order of
priority:
     (1) first, to the payment of all of the fees, interest, indemnification
payments, costs and expenses that are due and payable to the Administrative
Agent (solely in its capacity as the Administrative Agent)

49



--------------------------------------------------------------------------------



 



under or in respect of this Agreement and the other Loan Documents on such date;
     (2) second, to the payment of all of the fees, interest, indemnification
payments, costs, expenses and unreimbursed LC Disbursements that are due and
payable to the Issuing Bank (solely in its capacity as such) under or in respect
of this Agreement and the other Loan Documents on such date;
     (3) third, to the payment of all of the fees, indemnification payments,
costs and expenses that are due and payable to the Lenders (including the
Swingline Lender) under or in respect of this Agreement and the other Loan
Documents on such date, ratably based upon the respective aggregate amounts of
all such fees, indemnification payments, costs and expenses owing to the Lenders
(including the Swingline Lender) on such date;
     (4) fourth, to the payment of all of the accrued and unpaid interest on the
Obligations under or in respect of the Loan Documents due and payable to the
Lenders (including the Swingline Lender), ratably based upon the respective
aggregate amounts of all such interest owing to the Lenders (including the
Swingline Lender) on such date;
     (5) fifth, to the payment of the principal amount of all outstanding Loans
that are due and payable to the Lenders (including the Swingline Lender) on such
date, ratably based upon the respective aggregate amounts of all such principal
owing to the Lenders (including the Swingline Lender) on such date and amounts
payable under Hedge Agreements with Lenders and/or their Affiliates (or Persons
that were Lenders or Affiliates of Lenders at the time any such Hedge Agreement
was entered into);
     (6) sixth, to the Administrative Agent to deposit in an account held by the
Administrative Agent as cash collateral to secure all outstanding Letters of
Credit; and
     (7) seventh, to the payment of all other Obligations of the Loan Parties
owing under or in respect of the Loan Documents that are due and payable to the
Administrative Agent, the Issuing Bank, the Swingline Lender and the other
Lenders on such date, ratably based upon the respective aggregate amounts of all
such Obligations owing to the Administrative Agent, the Issuing Bank, the
Swingline Lender and the other Lenders on such date.
      (c) If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements or Swingline
Loans, or any other Obligation, such Lender shall

50



--------------------------------------------------------------------------------



 



immediately deliver such amounts to the Administrative Agent for application
pursuant to Section 2.23(b).
          (d) Unless the Administrative Agent shall have received notice from
the Borrowers prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Bank, as the case may be, the amount or amounts due. In
such event, if the Borrowers have not in fact made such payment, then each of
the Lenders or the Issuing Bank, as the case may be, severally agrees to repay
to the Administrative Agent forthwith on demand the amount so distributed to
such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
          (e) If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.5(c), Section 2.25(e), Section 2.25(f) or
Section 10.3(d), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.
          Section 2.24 Mitigation of Obligations; Replacement of Lenders.
          (a) If any Lender requests compensation under Section 2.20, or if
either Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.22,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the sole judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable under Section 2.20 or Section 2.22, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrowers hereby agree to pay all costs and expenses incurred by any
Lender in connection with such designation or assignment.
          (b) If (i) any Lender requests compensation under Section 2.20,
(ii) either Borrower is required to pay any additional amount to any Lender or
any Governmental Authority of the account of any Lender pursuant to
Section 2.22, (iii) any Lender is unable to make LIBO Rate Loans for the reasons
set forth in Section 2.19, (iv) a Lender becomes a Defaulting Lender or, (v) as
set forth in Section 10.2(c), a Lender refuses to consent to certain proposed
changes, amendments, waivers, discharges or terminations with respect to this
Agreement and/or the other Loan Documents which have been approved by the
Required Lenders, then the Borrowers may, at their sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions set forth in Section 10.4(b) all its interests, rights and
obligations under this Agreement to an assignee that shall assume

51



--------------------------------------------------------------------------------



 



such obligations (which assignee may be another Lender); provided, that (i) the
Borrowers shall have received the prior written consent of the Administrative
Agent, which consent shall not be unreasonably withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal amount of
all Loans owed to it, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (in the case of such
outstanding principal and accrued interest) and from the Borrowers (in the case
of all other amounts) and (iii) in the case of a claim for compensation under
Section 2.20 or payments required to be made pursuant to Section 2.20, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrowers to require such assignment and delegation cease to
apply.
          Section 2.25 Letters of Credit.
          (a) (i) During the Revolving Credit Availability Period, the Issuing
Bank, in reliance upon the agreements of the other Lenders pursuant to
Section 2.25(e), agrees to issue, at the request of the Borrowers, Letters of
Credit for the account of the Borrowers on the terms and conditions hereinafter
set forth; provided, that (A) each Letter of Credit shall be a standby letter of
credit which shall expire on the earlier of (x) the date one year after the date
of issuance of such Letter of Credit (or in the case of any renewal or extension
thereof, one year after such renewal or extension) and (y) the date that is five
(5) Business Days prior to the Revolving Credit Termination Date; (B) each
Letter of Credit shall be in a minimum stated amount of at least $100,000 or in
a minimum stated amount as agreed upon by the Borrowers and the Issuing Bank;
and (C) the Borrowers may not request any Letter of Credit or increase in the
stated amount of any Letter of Credit, if, after giving effect to such issuance
or increase (x) the aggregate LC Exposure would exceed the LC Commitment or
(y) the aggregate LC Exposure, plus the aggregate outstanding Revolving Loans of
all Lenders would exceed the Aggregate Revolving Commitments. Upon the issuance
of each Letter of Credit or an increase in the stated amount thereof, and
without further action, each Revolving Credit Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the Issuing Bank
without recourse a participation in such Letter of Credit equal to such
Revolving Credit Lender’s Pro Rata Share of the aggregate amount available to be
drawn under such Letter of Credit. Each issuance of a Letter of Credit shall be
deemed to utilize the Revolving Commitment of each Revolving Credit Lender by an
amount equal to the amount of such participation.
          (ii) Each of the parties hereto: (A) acknowledges that, prior to the
Closing Date, the Issuing Bank issued the Existing Letters of Credit for the
account of the Borrowers and (B) agrees that the Existing Letters of Credit
shall, for all purposes (including the Borrowers’ reimbursement obligations
therefor, the reimbursement obligations of each Lender owing to the Issuing Bank
pursuant to Section 2.25(f) and all fees payable in respect of Letters of
Credit) be deemed to constitute a Letter of Credit issued by the Issuing Bank
pursuant to this Agreement for the account of the Borrowers. The Existing
Letters of Credit shall be deemed to be issued on and as of the Closing Date and
the LC Commitment shall be deemed to have automatically been reduced on the
Closing Date in an amount equal to the aggregate stated amount of the Existing
Letters of Credit. The Issuing Bank shall, upon the request of any Lender,
deliver copies of any information concerning the Existing Letters of Credit as
any such Lender may reasonably request. All of the

52



--------------------------------------------------------------------------------



 



parties hereto agree that in the event there is any inconsistency between the
terms of the letter of credit agreement or application or reimbursement
agreement with respect to an Existing Letter of Credit and this Agreement
including, without limitation, terms relating to the timing of reimbursement,
fees, standards of conduct and other matters, the terms of this Agreement shall
control.
          (b) To request the issuance of a Letter of Credit (or any amendment,
renewal or extension of an outstanding Letter of Credit), the Borrowers shall
give the Issuing Bank and the Administrative Agent irrevocable written notice at
least three (3) Business Days prior to the requested date of such issuance
specifying the date (which shall be a Business Day) such Letter of Credit is to
be issued (or amended, extended or renewed, as the case may be), the expiration
date of such Letter of Credit, the amount of such Letter of Credit, the name and
address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. In addition
to the satisfaction of the conditions in Article III, the issuance of such
Letter of Credit (or any amendment which increases the amount of such Letter of
Credit) will be subject to the further conditions that such Letter of Credit
shall be in such form and contain such terms as the Issuing Bank shall approve
and that the Borrowers shall have executed and delivered any additional
applications, agreements and instruments relating to such Letter of Credit as
the Issuing Bank shall reasonably require; provided, that in the event of any
conflict between such applications, agreements or instruments and this
Agreement, the terms of this Agreement shall control.
          (c) At least two Business Days prior to the issuance of any Letter of
Credit, the Issuing Bank will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received such notice
and if not, the Issuing Bank will provide the Administrative Agent with a copy
thereof. Unless the Issuing Bank has received notice from the Administrative
Agent on or before the Business Day immediately preceding the date the Issuing
Bank is to issue the requested Letter of Credit directing the Issuing Bank not
to issue the Letter of Credit because such issuance is not then permitted
hereunder because of the limitations set forth in Section 2.25(a) or that one or
more conditions specified in Article III are not then satisfied, then, subject
to the terms and conditions hereof, the Issuing Bank shall, on the requested
date, issue such Letter of Credit in accordance with the Issuing Bank’s usual
and customary business practices.
          (d) The Issuing Bank shall examine all documents purporting to
represent a demand for payment under a Letter of Credit promptly following its
receipt thereof. The Issuing Bank shall notify the Borrowers and the
Administrative Agent of such demand for payment and whether the Issuing Bank has
made or will make a LC Disbursement thereunder; provided, that any failure to
give or delay in giving such notice shall not relieve the Borrowers of their
obligation to reimburse the Issuing Bank and the Lenders with respect to such LC
Disbursement. The Borrowers shall be irrevocably and unconditionally obligated
to reimburse the Issuing Bank for any LC Disbursements paid by the Issuing Bank
in respect of such drawing, without presentment, demand or other formalities of
any kind.
          (e) Unless the Borrowers shall have notified the Issuing Bank and the
Administrative Agent prior to 11:00 a.m. on the Business Day immediately prior
to the date on which a Letter of Credit drawing is honored that the Borrowers
intend to reimburse the Issuing Bank

53



--------------------------------------------------------------------------------



 



for the amount of such drawing in funds other than from the proceeds of
Revolving Loans, the Borrowers shall be deemed to have timely given a Notice of
Revolving Borrowing to the Administrative Agent requesting the Lenders to make a
Base Rate Borrowing on the date on which such drawing is honored in an exact
amount due to the Issuing Bank; provided, that for purposes solely of such
Borrowing, the conditions precedent set forth in Section 3.2 hereof shall not be
applicable. The Administrative Agent shall notify the Lenders of such Borrowing
in accordance with Section 2.3, and each Lender shall make the proceeds of its
Base Rate Loan included in such Borrowing available to the Administrative Agent
for the account of the Issuing Bank in accordance with Section 2.7(a). The
proceeds of such Borrowing shall be applied directly by the Administrative Agent
to reimburse the Issuing Bank for such LC Disbursement.
          (f) If for any reason a Base Rate Borrowing may not be (as determined
in the sole discretion of the Administrative Agent), or is not, made in
accordance with the foregoing Section 2.25(e), then each Revolving Credit Lender
(other than the Issuing Bank) shall be obligated to fund the participation that
such Lender purchased pursuant to subsection (a) in an amount equal to its Pro
Rata Share of such LC Disbursement on and as of the date which such Base Rate
Borrowing should have occurred. Each Revolving Credit Lender’s obligation to
fund its participation shall be absolute and unconditional and shall not be
affected by any circumstance, including without limitation (i) any setoff,
counterclaim, recoupment, defense or other right that such Lender or any other
Person may have against the Issuing Bank or any other Person for any reason
whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of the Aggregate Revolving Commitments, (iii) any adverse change in
the condition (financial or otherwise) of either Borrower or any Subsidiary,
(iv) any breach of this Agreement by either Borrower or any other Lender, (v)
any amendment, renewal or extension of any Letter of Credit or (vi) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing. On the date that such participation is required to be funded,
each Revolving Credit Lender shall promptly transfer, in immediately available
funds, the amount of its participation to the Administrative Agent for the
account of the Issuing Bank. Whenever, at any time after the Issuing Bank has
received from any such Revolving Credit Lender the funds for its participation
in a LC Disbursement, the Issuing Bank (or the Administrative Agent on its
behalf) receives any payment on account thereof, the Administrative Agent or the
Issuing Bank, as the case may be, will distribute to such Revolving Credit
Lender its Pro Rata Share of such payment; provided, that if such payment is
required to be returned for any reason to the Borrowers or to a trustee,
receiver, liquidator, custodian or similar official in any bankruptcy
proceeding, such Revolving Credit Lender will return to the Administrative Agent
or the Issuing Bank any portion thereof previously distributed by the
Administrative Agent or the Issuing Bank to it.
          (g) To the extent that any Revolving Credit Lender shall fail to pay
any amount required to be paid pursuant to paragraph (f) of this Section 2.25 on
the due date therefor, such Revolving Credit Lender shall pay interest to the
Issuing Bank (through the Administrative Agent) on such amount from such due
date to the date such payment is made at a rate per annum equal to the Federal
Funds Rate. In addition, such Revolving Credit Lender shall be deemed to have
assigned any and all payments made of principal and interest on its Loans and
other amounts due to it hereunder, to the Issuing Bank to fund the amount of
such Lender’s participation in such Letter of Credit that such Lender failed to
fund, until such amount has been purchased in full.

54



--------------------------------------------------------------------------------



 



          (h) If any Event of Default shall occur and be continuing, on the
Business Day that the Borrowers receive notice from the Administrative Agent or
the Required Lenders demanding the deposit of cash collateral pursuant to this
paragraph, the Borrowers shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided, that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, with demand or notice of any kind, upon the
occurrence of any Event of Default with respect to either Borrower described in
Section 8.1(g) or Section 8.1(h). Such deposit shall be held by the
Administrative Agent as collateral in an interest bearing account (which account
shall be chosen in the sole discretion of the Administrative Agent and at the
Borrowers’ risk and expense) for the payment and performance of the obligations
of the Borrowers under this Agreement. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Interest and profits on such investments shall accumulate in
such account. Moneys in such account shall be applied by the Administrative
Agent to reimburse the Issuing Bank for LC Disbursements for which it had not
been reimbursed and to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrowers for the LC
Exposure at such time. If the Borrowers are required to provide an amount of
cash collateral hereunder as a result of the occurrence of an Event of Default,
such amount (to the extent not so applied as aforesaid) shall be returned to the
Borrowers within three (3) Business Days after all Events of Default have been
cured or waived.
          (i) Promptly following the end of each fiscal quarter, the Issuing
Bank shall deliver (through the Administrative Agent) to each Revolving Credit
Lender and the Borrowers a report describing the aggregate Letters of Credit
outstanding at the end of such fiscal quarter. Upon the request of any Lender
from time to time, the Issuing Bank shall deliver to such Lender any other
information reasonably requested by such Lender with respect to each Letter of
Credit then outstanding.
          (j) The Borrowers’ obligation to reimburse LC Disbursements hereunder
shall be absolute, unconditional and irrevocable and shall be performed strictly
in accordance with the terms of this Agreement under all circumstances
whatsoever and irrespective of any of the following circumstances:
     (i) Any lack of validity or enforceability of any Letter of Credit or this
Agreement;
     (ii) The existence of any claim, set-off, defense or other right which
either Borrower or any Subsidiary or Affiliate of either Borrower may have at
any time against a beneficiary or any transferee of any Letter of Credit (or any
Persons or entities for whom any such beneficiary or transferee may be acting),
any Lender (including the Issuing Bank) or any other Person, whether in
connection with this Agreement or the Letter of Credit or any document related
hereto or thereto or any unrelated transaction;

55



--------------------------------------------------------------------------------



 



     (iii) Any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect;
     (iv) Payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document to the Issuing Bank that does not
comply with the terms of such Letter of Credit;
     (v) Any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrowers’ obligations hereunder; or
     (vi) The existence of a Default or an Event of Default.
          Neither the Administrative Agent, the Issuing Bank, the Lenders nor
any Related Party of any of the foregoing shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to above), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided, that nothing in this Agreement, any
Letter of Credit or any other Loan Document shall be construed to excuse the
Issuing Bank from liability to the Borrowers to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrowers to the extent permitted by applicable law) suffered by
either Borrower that are caused by the Issuing Bank’s failure to exercise care
when determining whether drafts or other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree, that
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented that appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.
          Unless otherwise expressly agreed by the Issuing Bank and the
Borrowers when a Letter of Credit is issued and subject to applicable laws,
performance under Letters of Credit by the Issuing Bank, its correspondents, and
the beneficiaries thereof will be governed by the rules of the “International
Standby Practices 1998” (ISP98) (or such later revision as may be published by
the Institute of International Banking Law & Practice on any date any Letter of
Credit may be issued) and to the extent not inconsistent therewith, the
governing law of this Agreement set forth in Section 10.5.

56



--------------------------------------------------------------------------------



 



          Section 2.26 Borrowers’ Representative. Each of the Borrowers hereby
appoints Crawford as, and Crawford shall act under this Agreement as, the agent,
attorney-in-fact and legal representative of the Borrowers for all purposes
hereunder, including, without limitation, requesting Borrowings and Letters of
Credit and receiving account statements and other notices and communications to
the Borrowers (or either of them) from the Administrative Agent, the Issuing
Bank or any Lender. Accordingly, the parties agree that any and all actions to
be taken hereunder by the Borrowers may be taken by Crawford for and on behalf
of the Borrowers, and any and all notices and communications permitted or
required to be made by the Administrative Agent, the Issuing Bank or any Lender
hereunder to the Borrowers, shall be deemed made to each of the Borrowers if
delivered to Crawford. The Administrative Agent, the Issuing Bank and each
Lender may rely, and shall be fully protected in relying, on any Notice of
Borrowing, Notice of Conversion/Continuation, request for a Letter of Credit,
disbursement instruction, report, information or any other notice or
communication made or given by Crawford, whether in its own name, on behalf of
the other Borrower or on behalf of “the Borrowers”, and neither the
Administrative Agent, the Issuing Bank nor any Lender shall have any obligation
to make any inquiry or request any confirmation from or on behalf of the other
Borrower as to the binding effect on it of any such notice, request,
instruction, report, information, other notice or communications. Crawford may
from time to time tender to the Administrative Agent, the Issuing Bank and the
Lenders, representations or performance of covenants hereunder and take actions
in respect of other matters on behalf of the Borrowers, and any such
representations, performance or actions by Crawford, if accepted by the
Administrative Agent, the Issuing Bank or any such Lender, as the case may be,
shall (irrespective of whether the particular matter is otherwise authorized
elsewhere herein) be conclusively deemed done with the authorization of and on
behalf of the other Borrower, as the circumstances and the specific action taken
may indicate. The Administrative Agent, the Issuing Bank and each of the Lenders
may in all cases rely on communications from, and representations and actions
taken by, Crawford as though given, delivered, made or taken by or from the
Borrowers, and all such communications, representations and actions shall be
binding upon each Borrower on whose behalf such communications, representations
or actions were purportedly taken by Crawford.
          Section 2.27 Joint and Several Liability.
          (a) Each of the Borrowers acknowledges and agrees that (i) it is a
co-borrower hereunder and shall be jointly and severally, with the other
Borrower, directly and primarily liable for the Obligations regardless of which
Borrower actually receives Loans or other extensions of credit hereunder or the
amount of such Loans or other extensions of credit received or the manner in
which the Administrative Agent, the Issuing Bank and/or any Lender accounts for
such Loans or other extensions of credit on its books and records, (ii) each of
the Borrowers shall have the obligations of co-maker and shall be primary
obligors with respect to all Loans, the Notes, the Letters of Credit and the
other Obligations, it being agreed that such extensions of credit to each
Borrower inure to the benefit of both Borrowers, and (iii) the Administrative
Agent, the Issuing Bank and each of the Lenders is relying on such joint and
several liability of the Borrowers as co-makers in extending the Loans and
issuing the Letters of Credit hereunder. Each Borrower’s obligations with
respect to Loans made to it or with respect to any Letters of Credit issued for
its account, and each Borrower’s obligations arising as a result of the joint
and several liability of the Borrowers hereunder, with respect to Loans made to
the other Borrower hereunder or with respect to any Letters of Credit issued for
the account of the other Borrower hereunder, shall be separate and

57



--------------------------------------------------------------------------------



 




distinct obligations, but all such Obligations shall be primary obligations of
each Borrower. Each Borrower hereby unconditionally and irrevocably agrees that
upon default in the payment when due (whether at stated maturity, by
acceleration or otherwise) of any Obligation payable by it to the Administrative
Agent, the Issuing Bank or any Lender, it will forthwith pay the same, without
notice of demand.
          (b) Each Borrower’s obligations arising as a result of the joint and
several liability of the Borrowers hereunder with respect to Obligations of the
other Borrower hereunder shall, to the fullest extent permitted by law, be
unconditional irrespective of (i) the validity or enforceability, avoidance or
subordination of the Obligations of the other Borrower or of any Note or other
document evidencing all or any part of the Obligations of the other Borrower,
(ii) the absence of any attempt to collect the Obligations from the other
Borrower, or any other security therefor, or the absence of any other action to
enforce the same, (iii) the waiver, consent, extension, forbearance or granting
of any indulgence by the Administrative Agent, the Issuing Bank or any Lender
with respect to any provision of any instrument evidencing the Obligations of
the other Borrower, or any part thereof, or any other agreement now or hereafter
executed by the other Borrower and delivered to the Administrative Agent, the
Issuing Bank or any Lender, (iv) the failure by the Administrative Agent, the
Issuing Bank or any Lender to take any steps to perfect and maintain its
security interest in, or to preserve its rights to, any security for the
Obligations of the other Borrower, (v) any borrowing or grant of a security
interest by the other Borrower, as debtors-in-possession under Section 364 of
the Bankruptcy Code, (vi) the disallowance of all or any portion of the
Administrative Agent’s, the Issuing Bank’s or any Lender’s claim(s) for the
repayment of the Obligations of the other Borrower under Section 502 of the
Bankruptcy Code, or (vii) any other circumstances which might constitute a legal
or equitable discharge or defense of any other Borrower.
          (c) With respect to each Borrower’s obligations arising as a result of
the joint and several liability of the Borrowers hereunder with respect to
Obligations any of the other Borrower hereunder, each Borrower waives, until the
Obligations shall have been paid in full in cash and this Agreement and the
other Loan Documents shall have terminated, any right to enforce any right of
subrogation or any remedy which the Administrative Agent, the Issuing Bank or
any Lender now has or may hereafter have against such Borrower, any endorser or
any guarantor of all or any part of the Obligations, and any benefit of, and any
right to participate in, any security or collateral given to the Administrative
Agent, the Issuing Bank or any Lender to secure payment of the Obligations.
          (d) No payment or payments made by either of the Borrowers or any
other Person or received or collected by the Administrative Agent, the Issuing
Bank or any Lender from either of the Borrowers or any other Person by virtue of
any action or proceeding or any set-off-or appropriation or application at any
time or from time to time in reduction of or in payment of the Obligations shall
be deemed (except to the extent Obligations are satisfied) to modify, release or
otherwise affect the liability of each Borrower under this Agreement, which
shall remain liable for the Obligations until the Obligations are paid in full
in cash and this Agreement is terminated.

58



--------------------------------------------------------------------------------



 



ARTICLE III.
CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT
          Section 3.1 Conditions To Effectiveness. The obligations of the
Lenders (including the Swingline Lender) to make Loans and the obligation of the
Issuing Bank to issue any Letter of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 10.2):
          (a) The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Closing Date, including reimbursement
or payment of all out-of-pocket expenses (including reasonable fees, charges and
disbursements of counsel to the Administrative Agent) required to be reimbursed
or paid by the Borrowers hereunder, under any other Loan Document and under any
agreement with the Administrative Agent or SunTrust Robinson Humphrey, as Sole
Lead Arranger (the “Arranger”).
          (b) The Administrative Agent (or its counsel) shall have received the
following on or prior to the Closing Date in form and substance reasonably
satisfactory to the Administrative Agent:
          (i) a counterpart of this Agreement signed by or on behalf of each
party hereto or written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement;
          (ii) duly executed Notes payable to each Lender, as applicable;
          (iii) a Subsidiary Guaranty Agreement duly executed by each Subsidiary
Loan Party;
          (iv) a Security Agreement duly executed by each Loan Party;
          (v) a Pledge Agreement duly executed by each Loan Party covering all
of the Equity Interests owned by such Loan Party, together with delivery of the
original certificates evidencing such Equity Interests (or, in the case of
Equity Interests in Foreign Subsidiaries, stock certificates in the Applicable
Pledge Amount for each of Crawford & Company Adjusters Limited, Crawford
Adjusters Canada Incorporated and Crawford & Company (Australia) Pty. Ltd)
undated powers executed in blank, and such other documents as the Administrative
Agent may reasonably request with respect to the pledge of such Equity Interests
(including without limitation, legal opinions of outside foreign counsel with
respect to Crawford & Company Adjusters Limited and Crawford Adjusters Canada
Incorporated);
          (vi) a Collateral Assignment Agreement duly executed by Crawford
collaterally assigning the rights of Crawford in and under the Transaction
Documents to the Administrative Agent for the benefit of the Lenders;

59



--------------------------------------------------------------------------------



 



          (vii) duly executed payoff letters or other evidence of repayment in
full of Indebtedness and release of liens satisfactory to the Administrative
Agent with respect to (A) the Existing Credit Agreement, (B) the Private
Placement Loan Documents and (C) indebtedness of the Target, if any;
          (viii) a certificate of the Secretary or Assistant Secretary of each
Borrower and each Subsidiary Loan Party (or other similar officer for entities
other than corporations)(other than the Dormant Companies), attaching and
certifying copies of its bylaws, partnership or operating agreement, as the case
may be, and of the resolutions of its boards of directors, board of managers or
partners, as the case may be, authorizing the execution, delivery and
performance of the Loan Documents to which it is a party and certifying the
name, title and true signature of each officer of such Borrower or Subsidiary
Loan Party executing the Loan Documents to which it is a party;
          (ix) certified copies of the certificate or articles of incorporation
or other documents of formation or organization of each Borrower and each
Subsidiary Loan Party (other than the Dormant Companies), together with
certificates of good standing or existence, as may be available from the
Secretary of State of the jurisdiction of incorporation or formation of each
Borrower and each Subsidiary Loan Party (other than the Dormant Companies) and
(A) each other jurisdiction where the ownership of property or the conduct of
its business requires the Borrowers to be qualified and (B) each jurisdiction
where such Subsidiary Loan Party maintains its principal place of business;
          (x) (A) a fully executed copy of a completed perfection certificate
with respect to the Loan Parties in form and substance reasonably satisfactory
to the Administrative Agent, (B) the results of UCC searches with respect to
Loan Parties and the Collateral, indicating no Liens other than Liens expressly
permitted pursuant to Section 7.2 and those Liens terminated in accordance with
the following clause (C), and otherwise in form and substance reasonably
satisfactory to the Administrative Agent and (C) evidence satisfactory of the
release and termination of all Liens (other than Liens expressly permitted
pursuant to Section 7.2) covering any of the Collateral;
          (xi) all UCC financing statements, Control Agreements (except as set
forth in the proviso to Section 5.14 or in Section 5.17), possessory Collateral
and all other documents, instruments and certificates reasonably requested by
the Administrative Agent to further evidence, perfect or protect the
Administrative Agent’s Liens and security interest in the Collateral and all
necessary filings shall have been made or made available to create a first
priority Lien and security interest in all Collateral;
          (xii) all Mortgages, Leasehold Mortgages, landlords’ consents, local
counsel opinions and other documents, instruments, certificates and reports
relating

60



--------------------------------------------------------------------------------



 



to real property owned or leased by the Loan Parties reasonably requested by the
Administrative Agent;
          (xiii) a certificate of insurance from an independent insurance broker
dated as of the Closing Date, identifying insurers, types of insurance,
insurance limits, and policy terms, listing the Administrative Agent as loss
payee and additional insured (excluding those types of insurance for which
insurers will not name the Administrative Agent as loss payee or additional
insured), and otherwise describing the insurance obtained in accordance with the
provisions of the Loan Documents unless and to the extent addressed in
Section 5.17;
          (xiv) evidence, reasonably satisfactory to the Administrative Agent
that, (A) the structure, terms and conditions of the Transaction are on terms
and conditions reasonably satisfactory to the Administrative Agent and the
Arranger; provided that the Agent and the Arranger acknowledge and agree that
the structure, terms and conditions of the Transaction as set forth in the
Purchase Agreement on August 18, 2006 are satisfactory to the Administrative
Agent and the Arranger, (B) after giving effect to the Transaction, Crawford
shall directly own 100% of the issued and outstanding Equity Interest of the
Target; (C) all conditions precedent to the Transaction have been satisfied or,
with the Administrative Agent’s prior written consent, waived, (D) no
investigation or inquiry by any Governmental Authority regarding the Transaction
shall be ongoing, (E) the Transaction shall have been consummated for an
aggregate purchase price not exceeding $150,000,000 and (F) all fees and
expenses relating to the Transaction have been paid in full;
          (xv) certified copies of (A) all Transaction Documents and (B) all
material third-party consents, approvals, authorizations, registrations or
filings required to be made or obtained under the Purchase Agreement by the
Target, the Borrowers or any Subsidiary Loan Party which consents, approvals,
authorizations, registrations, filings and orders shall be in full force and
effect and all applicable waiting periods shall have expired;
          (xvi) a favorable written opinion of (A) King & Spalding LLP, counsel
to the Loan Parties (other than the Dormant Companies), and, (B) with respect to
Crawford Healthcare Management of Norfolk and Baltimore, Inc., Allen W. Nelson,
general counsel of Crawford, each addressed to the Administrative Agent and the
Lenders;
          (xvii) a certificate, dated the Closing Date and signed by a
Responsible Officer of Crawford, confirming (including, without limitation, any
calculations used in determining the following), among other things,
(A) compliance with the conditions of Section 3.1 and compliance with the
conditions set forth in paragraphs (a) and (b) of Section 3.2, (B) that as of
August 31, 2006 after giving pro forma effect to the Transaction, (x) the
Leverage Ratio (calculated on a trailing twelve-month basis and on a

61



--------------------------------------------------------------------------------



 



consolidated basis) is less than 4.00:1.00 and (y) the Consolidated EBITDA
(calculated on a trailing twelve-month basis and on a consolidated basis) is
greater than $65,000,000, and (C) that after giving pro forma effect to the
Transaction (and the initial Borrowing of Revolving Loans and/or Swingline
Loans, as the case may be, on the Closing Date), (x) the Aggregate Revolving
Commitments minus the outstanding Revolving Loans and the outstanding Swingline
Loans (but not Letters of Credit) equals an amount equal to or greater than
$50,000,000 and (y) the Borrowers have cash-on-hand in an amount equal to or
greater than $40,000,000; and
          (xviii) duly executed Notices of Borrowing, and duly executed
Statement of Funds Flow.
          Section 3.2 Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing and of the Issuing Bank to issue, amend,
renew or extend any Letter of Credit is subject to the satisfaction of the
following conditions:
          (a) at the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default or Event of Default shall exist; and
          (b) all representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct in all material respects on and as
of the date of such Borrowing or the date of issuance, amendment, extension or
renewal of such Letter of Credit, in each case before and after giving effect
thereto (except for such representations and warranties that expressly relate to
a prior date and, only with respect to any Borrowing or issuance of Letter of
Credit made on the Closing Date, except for the representation made in
Section 4.4(d)); and
          (c) with respect to any Borrowing other than a Borrowing on the
Closing Date, since the date of the audited financial statements of Crawford
described in Section 4.4(a), there shall have been no changes, events, acts,
conditions or occurrences of any nature, singly or in the aggregate, that have
had or could reasonably be expected to have a Material Adverse Effect.
Each Borrowing and each issuance, amendment, extension or renewal of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a),
(b) and (c) (other than, with respect to clause (c), any Borrowing or issuance
of any Letter of Credit made on the Closing Date) of this Section 3.2.
          Section 3.3 Delivery of Documents. All of the Loan Documents,
certificates, legal opinions and other documents and papers referred to in this
Article III, unless otherwise specified, shall be delivered to the
Administrative Agent for the account of each of the Lenders and, except for the
Notes and stock certificates, in sufficient counterparts or copies for each of
the Lenders and shall be in form and substance reasonably satisfactory in all
respects to the Administrative Agent.

62



--------------------------------------------------------------------------------



 



ARTICLE IV.
REPRESENTATIONS AND WARRANTIES
          The Borrowers represent and warrant to the Administrative Agent, the
Issuing Bank and each Lender as follows:
          Section 4.1 Existence; Power. Each of the Borrowers and each of their
Subsidiaries (other than Dormant Companies) (i) is duly organized or formed,
validly existing and in good standing as a corporation, limited liability
company or partnership, as the case may be, under the laws of the jurisdiction
of its organization or formation, (ii) has all requisite power and authority to
carry on its business and to execute, deliver and perform its respective
obligations under each Loan Document to which it is a party, and (iii) is duly
qualified to transact business, and is in good standing, in each jurisdiction
where such qualification is required, except, in the case of clause (iii), where
a failure to be so qualified could not reasonably be expected to result in a
Material Adverse Effect.
          Section 4.2 Organizational Power; Authorization. The execution,
delivery and performance by each Loan Party of the Loan Documents and the
Transaction Documents to which it is a party are within such Loan Party’s
organizational powers and have been duly authorized by all necessary
organizational, and if required, stockholder, member or partner, action. This
Agreement has been duly executed and delivered by each of the Borrowers, and
constitutes, and each other Loan Document and Transaction Document to which any
Loan Party is a party, when executed and delivered by such Loan Party, will
constitute, valid and binding obligations of each Borrower or such Loan Party
(as the case may be), enforceable against it in accordance with their respective
terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium, or similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity.
          Section 4.3 Governmental and Third Party Approvals; No Conflicts. The
execution, delivery and performance by the Borrowers of this Agreement, by each
Loan Party of the other Loan Documents to which it is a party and by Crawford of
the Transaction Documents to which it is a party, (a) do not require any consent
or approval of, registration or filing with, or any action by, any Governmental
Authority or any other Person which, in the case of the Transaction Documents
only, would be required to be obtained or made by Crawford, except those as have
been obtained or made and are in full force and effect, (b) will not violate any
applicable law, rule or regulation or any order or judgment of any Governmental
Authority, (c) will not violate the articles or certificate of incorporation,
operating agreement, partnership agreement, by-laws or other organizational
documents of either Borrower or any Subsidiary, (d) will not violate or result
in a default under any indenture, material agreement or other material
instrument binding on either Borrower or any Subsidiary or any of its assets or
give rise to a right thereunder to require any payment to be made by either
Borrower or any Subsidiary and (e) will not result in the creation or imposition
of any Lien on any asset of either Borrower or any Subsidiary, except Liens
created under the Loan Documents.

63



--------------------------------------------------------------------------------



 



          Section 4.4 Financial Statements.
          (a) The Borrowers have furnished to each Lender (i) the audited
consolidated balance sheets of Crawford as of December 31, 2005 and the related
audited consolidated statements of income, changes in shareholders’ equity and
cash flows for the fiscal year then ended prepared by Ernst & Young LLP, and
(ii) the unaudited consolidated balance sheet of Crawford as at the end of
June 30, 2006, and the related unaudited consolidated statements of income and
cash flows for the fiscal quarter then ending, certified by a Responsible
Officer. Such financial statements fairly present in all material respects the
consolidated financial condition of Crawford as of such dates and the
consolidated results of operations for such periods in conformity with GAAP
consistently applied, subject to year end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii).
          (b) The Borrowers have furnished to each Lender (i) the audited
consolidated balance sheet of the Target for the fiscal years ended December 31,
2004 and December 31, 2005 and the related audited consolidated statements of
income and shareholder’s investment and cash flows such the fiscal year then
ended prepared by Ernst & Young LLP, and (ii) the unaudited consolidated balance
sheet of the Target as at the end of June 30, 2006, and the related unaudited
consolidated statement of income for the fiscal quarter then ending. Such
financial statements fairly present in all material respects the consolidated
financial condition of the Target as of the dates thereof and have been prepared
in accordance with GAAP on a consistent basis during the periods covered
thereby, subject to year end audit adjustments and the absence of footnotes in
the case of the statements referred to in clause (ii).
          (c) The projections and the annual performance forecasts of the
Consolidated Parties on a consolidated basis, balance sheets and cash flow
statements for the 2006 through 2011 fiscal years, copies of which have been
delivered to each Lender, disclose all assumptions made. Such projections are
based upon reasonable estimates and assumptions, have been prepared on the basis
of the assumptions stated therein and reflect the reasonable estimates of the
Consolidated Parties of the results of operations and other information
projected therein, it being recognized by the Administrative Agent and the
Lenders, however, that projections as to future events are not viewed as facts
and that the actual results during the period or periods covered by the
projections will probably differ from the projected results and that the
difference may be material.
          (d) Subject to Section 3.2(b), since December 31, 2005, there have
been no changes, events, acts, conditions or occurrences of any nature, singly
or in the aggregate that have had or could reasonably be expected to have a
Material Adverse Effect.
          Section 4.5 Litigation and Environmental Matters.
          (a) No litigation, investigation or proceeding of or before any
arbitrators or Governmental Authorities is pending against or, to the knowledge
of either Borrower, threatened against or affecting either Borrower or any
Subsidiary (i) as to which there is a reasonable probability of an adverse
determination that could reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect or (ii) which in any manner
challenges the validity or enforceability of this Agreement or any other Loan
Document. With respect to any pending litigation, investigation or proceeding of
or before any arbitrators or Governmental Authorities, no events, acts or
conditions have occurred in respect of or in relation to any such

64



--------------------------------------------------------------------------------



 



pending litigation, investigation or proceeding that could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.
          (b) Except for matters which could not reasonably be expected to have
a Material Adverse Effect, neither either Borrower nor any Subsidiary (i) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has become subject to any Environmental Liability, (iii) has received
notice of any claim with respect to any Environmental Liability or (iv) knows of
any basis for any Environmental Liability.
          Section 4.6 Compliance with Laws and Agreements. Except where
non-compliance, either singly or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, each of the Borrowers and each
Subsidiary is in compliance with (a) all applicable laws, rules, regulations and
orders of any Governmental Authority, and (b) all indentures, agreements or
other instruments binding upon it or its properties.
          Section 4.7 Investment Company Act, Etc. Neither the Borrowers nor any
Subsidiary is (a) an “investment company”, as defined in, or is controlled by an
“investment company” as defined in, or is subject to regulation under, the
Investment Company Act of 1940, as amended, or (b) otherwise subject to any
other regulatory scheme limiting its ability to incur debt.
          Section 4.8 Taxes. Each of the Borrowers and each Subsidiary has, as
applicable, timely filed or caused to be filed all federal, state and foreign
tax returns and all other tax returns or reports that are required to be filed
by them except, in the case of tax returns or reports that may be required to be
filed in jurisdictions other than the United States and political subdivisions
thereof, those foreign tax returns or reports which, in the aggregate, would not
reflect an amount of taxes owing that would be material. Each of the Borrowers
and each Subsidiary has paid all taxes and other amounts shown to be due and
payable on such returns or reports or on any assessments made against it or its
property and all other taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority, except where the same are currently
being contested in good faith by appropriate proceedings and for which such
Borrower or such Subsidiary, as the case may be, has set aside on its books
adequate reserves. There is no proposed tax assessment against either of the
Borrowers or any of their respective Subsidiaries that would, if made, have a
Material Adverse Effect. As of the Closing Date no Borrower nor any Subsidiary
has entered into an agreement or waiver extending any statute of limitations
regarding the payment or collection of any material taxes of either Borrower or
their Subsidiaries. No Borrower nor any Subsidiary has incurred, or will incur,
any material tax liability in connection with the Transaction.
          Section 4.9 Margin Regulations. None of the proceeds of any of the
Loans or Letters of Credit will be used for “purchasing” or “carrying” any
“margin stock” with the respective meanings of each of such terms under
Regulation U as now and from time to time hereafter in effect or for any purpose
that violates the provisions of the applicable Margin Regulations.

65



--------------------------------------------------------------------------------



 



          Section 4.10 Employee Benefit Plans.
          (a) Each Employee Benefit Plan has been maintained and operated in
compliance in all material respects with the provisions of ERISA and, to the
extent applicable, the Code, including but not limited to the provisions
thereunder respecting prohibited transactions and the bonding of fiduciaries and
other persons handling plan funds as required by Section 412 of ERISA. To the
extent applicable, each of the Consolidated Parties has heretofore delivered to
the Administrative Agent the most recently completed annual report, Form 5500,
with all required attachments, and actuarial statements required to be submitted
under Section 103(d) of ERISA, with respect to each Guaranteed Pension Plan.
          (b) No Employee Benefit Plan provides post-employment health or life
insurance benefits, except (i) such benefits required to be provided by Title I,
Part 6 of ERISA or the applicable state insurance laws, and (ii) such benefits
provided as part of the Crawford employee medical benefit plan (such benefits,
the “Retiree Medical Plan”). One or more of the Consolidated Parties may
terminate the Retiree Medical Plan at any time (or at any time subsequent to the
expiration of any applicable bargaining agreement) in the discretion of such
Consolidated Party without liability to any Person other than for claims for
benefits arising prior to termination. Under the terms of the Retiree Medical
Plan, no individuals may become eligible to receive benefits under the Retiree
Medical Plan except for individuals who were eligible to receive benefits under
Retiree Medical Plan as of January 1, 1988 (“Current Participants”). As
determined by Borrower’s actuary, the present value of the aggregate accumulated
postretirement benefit obligation (based on assumptions for purposes of
Statement of Financial Standards No. 106) with respect to Current Participants
does not exceed $2,900,000 as of January 1, 2006.
          (c) Each contribution required to be made to a Guaranteed Pension
Plan, whether required to be made to avoid the incurrence of an accumulated
funding deficiency, the notice or lien provisions of Section 302(f) of ERISA, or
otherwise, has been timely made. No waiver of an accumulated funding deficiency
or extension of amortization periods has been received with respect to any
Guaranteed Pension Plan, if any, and no Borrower, Subsidiary or ERISA Affiliate
is obligated to or has posted security in connection with an amendment to a
Guaranteed Pension Plan pursuant to Section 307 of ERISA or Section 401(a)(29)
of the Code. No liability to the PBGC (other than required insurance premiums
due on or before the date of this representation, all of which have been paid)
has been incurred by either Borrower, any Subsidiary or any ERISA Affiliate with
respect to any Guaranteed Pension Plan, if any, and there has not otherwise been
any ERISA Event, or any other event or condition which presents a material risk
of termination of any Guaranteed Pension Plan, if any, by the PBGC. As
determined by the Borrowers’ actuary, the present value of the aggregate
projected benefit obligation of each underfunded Guaranteed Pension Plans
subject to ERISA, as of January 1, 1006 (based on the assumptions used for
purposes of ERISA), did not exceed by more than $89,000,000 the aggregate fair
market value of assets of such underfunded plan as of January 1, 2006, as
reported for purposes of Statement of Financial Standards No. 87.
          (d) None of the Consolidated Parties nor any ERISA Affiliate, has
incurred any material liability (including secondary liability) to any
Multiemployer Plan as a result of a complete or partial withdrawal from such
Multiemployer Plan under Section 4201 of ERISA or as a result of a sale of
assets described in Section 4204 of ERISA. Neither Borrower, no Subsidiary and
no ERISA Affiliate, has been notified that any Multiemployer Plan is in
reorganization or insolvent under and

66



--------------------------------------------------------------------------------



 



within the meaning of Section 4241 or Section 4245 of ERISA or is at risk of
entering reorganization or becoming insolvent, or that any Multiemployer Plan
intends to terminate or has been terminated under Section 4041A of ERISA.
     Section 4.11 Ownership of Property.
     (a) Each of the Borrowers and each Subsidiary (other than any Dormant
Company) has good title to, or valid leasehold interests in, all of its real and
personal property material to the operation of its business.
     (b) Each of the Borrowers and each Subsidiary owns, or is licensed, or
otherwise has the right, to use, all patents, trademarks, service marks,
tradenames, copyrights and other intellectual property material to its business,
and the use thereof by the Borrowers and the Subsidiaries does not infringe on
the rights of any other Person, except for any such infringements that,
individually or in the aggregate, would not have a Material Adverse Effect.
     (c) As of the Closing Date, no Loan Party owns any real property except as
set forth on Schedule 4.11. Attached to this Agreement as Schedule 4.11, is a
complete list, as of the Closing Date, of all real property leases and subleases
and leases and subleases of personal property held by the Loan Parties as lessee
or sublessee, and all real property leases and subleases and leases and
subleases of personal property held by the Loan Parties as lessor or sublessor.
As of the Closing Date, each of such leases and subleases is valid and
enforceable in accordance with its terms and is in full force and effect, and no
default by any Loan Party to any such lease or sublease exists, except for any
such default that would not have a Material Adverse Effect.
     Section 4.12 Disclosure. The Borrowers have disclosed to the Lenders all
agreements, instruments, and corporate or other restrictions to which either
Borrower or any Subsidiary is subject, and all other matters known to any of
them, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. None of the reports (including without
limitation all reports that Crawford is required to file with the Securities and
Exchange Commission), financial statements, certificates or other information
furnished by or on behalf of the Borrowers to the Administrative Agent or any
Lender in connection with the negotiation or syndication of this Agreement or
any other Loan Document or delivered hereunder or thereunder (as modified or
supplemented by any other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, taken as a whole, in light of the circumstances under which
they were made, not misleading.
     Section 4.13 Labor Relations. There are no strikes, lockouts or other labor
disputes or grievances against either Borrower or any Subsidiary, or, to either
Borrower’s knowledge, threatened against or affecting either Borrower or any
Subsidiary, and no significant unfair labor practice, charges or grievances are
pending against either Borrower or any Subsidiary, or to either Borrower’s
knowledge, threatened against any of them before any Governmental Authority that
could reasonably be expected to have a Material Adverse Effect.
     Section 4.14 Subsidiaries. As of the Closing Date, Schedule 4.14 sets forth
the exact legal name of, the percentage and type of ownership interest in, the
name of the Person who is

67



--------------------------------------------------------------------------------



 



the record owner of, the jurisdiction of incorporation or formation of, and the
type of, each Subsidiary, and identifies each Subsidiary that is a Subsidiary
Loan Party and each Subsidiary that is a Dormant Company. Except as set forth on
Schedule 4.14, there are not outstanding rights to purchase, options, warrants
or similar rights or agreements pursuant to which any Loan Party (other than
Crawford) may be required to issue, sell, repurchase or redeem any of its Equity
Interests.
     Section 4.15 Solvency. Each of the Borrowers and each of their Subsidiaries
is Solvent (including, without limitation, after giving effect to all Borrowings
on the Closing Date and the Transaction).
     Section 4.16 Indebtedness. Neither of the Borrowers nor any Consolidated
Subsidiary has any Indebtedness except for Indebtedness that is permitted under
Section 7.1.
     Section 4.17 Dormant Companies. Except as set forth on Schedule 4.17, none
of the Dormant Companies own any material assets or has any outstanding
Indebtedness or other material liabilities. The aggregate revenues and assets of
the Dormant Companies are less than 1% of the aggregate revenues and assets of
Crawford and its Subsidiaries on a consolidated basis.
     Section 4.18 Insurance. Each Loan Party maintains with financially sound
and reputable insurers insurance with respect to their respective properties and
businesses against such casualties and contingencies as are in accordance with
the general practices of businesses engaged in similar activities in similar
geographic areas and in amounts, containing such terms, in such forms and for
such periods as may be reasonable and prudent and in accordance with the terms
of Section 5.9.
     Section 4.19 Security Interests. The Security Documents are effective to
create a valid, binding and enforceable security interest in the Collateral. As
and to the extent required in the Loan Documents, all filings, assignments,
pledges and deposits of documents or instruments have been made and all other
actions have been taken that are necessary, under applicable law, to establish
and perfect the Administrative Agent’s first priority Lien in the Collateral.
The Collateral and the Administrative Agent’s rights with respect to the
Collateral are not subject to any setoff, claims, withholdings or other
defenses. Each Loan Party is the owner (or lessee or licensee in the case of
leased or licensed Collateral) of the Collateral free from any Lien, except for
Liens expressly permitted by Section 7.2.
     Section 4.20 Transaction Documents. The Borrowers have furnished to the
Administrative Agent true, complete and correct copies of the Transaction
Documents (including schedules, exhibits and annexes thereto). The Transaction
Documents have not subsequently been amended, supplemented, or modified (other
than amendments, supplements and modifications, if any, delivered to the
Administrative Agent on or prior to the Closing Date and consented to or
approved on or prior to the Closing Date by the Administrative Agent or as
expressly permitted by this Agreement) and constitute the complete understanding
among the parties thereto in respect of the matters and transactions covered
thereby. The requirements of Articles VI and VII of the Purchase Agreement have
been satisfied as of the Closing Date. As of the Closing Date the
representations and warranties contained in Article IV of the Purchase Agreement
are true and correct (without regard to any “material,” “materiality” or
“Material Adverse Effect” qualifications

68



--------------------------------------------------------------------------------



 



included therein (other than defined terms such as “Material Customers” and
“Material Contracts”) and except those representations and warranties that speak
as to a stated date, in which case such representations and warranties shall be
true and correct as of such date), except to the extent that the failure of the
representations and warranties, taken as a whole, to be true and correct would
not reasonably be expected to have a “Material Adverse Effect” as defined in the
Purchase Agreement, to materially delay the closing of the Transaction or to
materially and adversely affect the ability of parties to consummate the
Transaction.
          Section 4.21 Sanctioned Entity/Sanctioned Persons. No portion of the
proceeds of any Loan is to be used, and no portion of any Letter of Credit is to
be obtained, for the purpose of funding any operations in, finance any
investments or activities in, or make any payments to, a Sanctioned Person or
Sanctioned Entity.
ARTICLE V.
AFFIRMATIVE COVENANTS
     The Borrowers covenant and agree that, from and after the Closing Date, so
long as any Lender has a Commitment hereunder or the principal of and interest
on any Loan or any fee or any LC Disbursement remains unpaid or any Letter of
Credit remains outstanding:
          Section 5.1 Financial Statements and Other Information. The Borrowers
will deliver to the Administrative Agent:
          (a) as soon as available and in any event within ninety (90) days
after the end of each fiscal year of Crawford, a copy of the annual audited
report for such fiscal year for Crawford and its Subsidiaries, containing a
consolidated balance sheet of Crawford and its Consolidated Subsidiaries as of
the end of such fiscal year and the related consolidated statements of income,
stockholders’ equity and cash flows (together with all footnotes thereto) of
Crawford and its Consolidated Subsidiaries for such fiscal year, setting forth
in each case in comparative form the figures for the previous fiscal year, all
in reasonable detail and reported on by Ernst & Young LLP or other independent
public accountants of nationally recognized standing (without a “going concern”
or like qualification, exception or explanation and without any qualification or
exception as to scope of such audit); provided, that the delivery required by
this clause (a) shall not be required so long as Crawford delivers to the
Administrative Agent and each Lender, within the time frame set forth above, its
periodic filing on Form 10-K of the Securities Act of 1934 as filed with the
Securities and Exchange Commission; provided, further, that, if Crawford no
longer files such financial information with the Securities and Exchange
Commission, then Crawford shall cause to be delivered to the Administrative
Agent at such time a certificate from Ernst & Young LLP or other independent
public accountants of nationally recognized standing to the effect that such
financial statements present fairly in all material respects the financial
condition and the results of operations of Crawford and its Consolidated
Subsidiaries for such fiscal year on a consolidated basis in accordance with
GAAP and that the examination by such accountants in connection with such
consolidated financial statements has been made in accordance with generally
accepted auditing standards;

69



--------------------------------------------------------------------------------



 



     (b) as soon as available and in any event within forty-five (45) days after
the end of each of the first three fiscal quarters of each fiscal year of
Crawford, an unaudited consolidated balance sheet of Crawford and its
Consolidated Subsidiaries as of the end of such fiscal quarter and (A) the
related unaudited consolidated statements of income, stockholders’ equity and
cash flows of Crawford and its Consolidated Subsidiaries for the then elapsed
portion of such fiscal year, setting forth in each case in comparative form the
figures for the corresponding quarter and the corresponding portion of
Crawford’s previous fiscal year; provided, that the delivery required by this
clause (b) shall not be required so long as Crawford delivers to the
Administrative Agent and each Lender, within the time frame set forth above, its
periodic filing on Form 10-Q of the Securities Act of 1934 as filed with the
Securities and Exchange Commission; provided, further, that, if Crawford no
longer files such financial information with the Securities and Exchange
Commission, then Crawford shall provide to the Administrative Agent at such time
a certificate of the chief financial officer or treasurer of Crawford certifying
that the foregoing financials present fairly in all material respects the
financial condition and results of operations of Crawford and its Consolidated
Subsidiaries on a consolidated basis in accordance with GAAP, subject to normal
year-end audit adjustments and the absence of footnotes;
     (c) concurrently with the delivery of the financial statements referred to
in clauses (a) and (b) above, a certificate of a Responsible Officer,
(i) certifying as to whether there exists a Default or Event of Default on the
date of such certificate, and if a Default or an Event of Default then exists,
specifying the details thereof and the action which the Borrowers have taken or
proposes to take with respect thereto, (ii) certifying as to whether the
Borrowers are in compliance with Section 5.12, Section 5.13, Section 5.14,
Section 5.15, Article VI and Section 7.5 and setting forth in reasonable detail
the calculations, information or certification used in determining such
compliance or non-compliance (including, without limitation, the calculations
used in determining the Restricted Payments Coverage Ratio set forth in
Section 7.5(b) containing the Net Decrease In Deferred Revenue for such
reporting period), (iii) certifying whether any Pledged Foreign Subsidiary has
become a Material Foreign Subsidiary within the meaning of Section 5.15(d), and
(iv) stating whether any change in GAAP or the application thereof has occurred
since the date of Crawford’s audited financial statements referred to in
Section 4.4 and, if any change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate; provided,
however, that no action shall be required by the Borrowers under this clause
(iv) to the extent any such change in GAAP or the application thereof does not
affect or apply to the Borrowers and their Subsidiaries, including the
presentation by such Persons of their financial statements;
     (d) as soon as available and in any event within sixty (60) days after the
end of each fiscal year of Crawford, a budget in reasonable detail on a
quarterly basis (including budgeted income statements, statements of cash flow
and balance sheets and the principal assumptions upon which such budgets are
based) prepared by Crawford for such year;
     (e) promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by
Crawford with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all functions of said Commission, or with any
national securities exchange, or distributed by Crawford to its shareholders
generally, as the case may be;

70



--------------------------------------------------------------------------------



 



     (f) promptly upon receipt thereof, copies of any management letters and any
other reports disclosing any significant deficiencies or material weaknesses
with respect to any Consolidated Party submitted to such Consolidated Party or
its board of directors (or similar governing body) by its accountants;
     (g) promptly, but in any event within three (3) Business Days of the
execution thereof, a copy of any amendment, supplement or other modification to
any of the Transaction Documents; and
     (h) promptly, but in any event within thirty (30) days of the execution
thereof, a copy of any lease or sublease entered into by the Borrower or any
other Loan Party with respect to real property having aggregate square footage
in excess of 8,000;
     (i) promptly following any request therefor, such forecasts, data,
certificates, reports, statements, documents or further information regarding
the business, assets, liabilities, financial condition, results of operations or
business prospects of the Borrowers and their Subsidiaries as the Administrative
Agent may reasonably request.
     Section 5.2 Notices of Material Events. The Borrowers will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
     (a) the occurrence of any Default or Event of Default;
     (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or, to the knowledge of
either Borrower, affecting either Borrower or any Subsidiary which, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect
and of any judgment filed against either Borrower or any Subsidiary, final or
otherwise, in an amount in excess of $1,000,000;
     (c) the occurrence of any event or any other development (which
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect) by which either Borrower or any Consolidated Subsidiary
(i) fails to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) becomes subject to any Environmental Liability, (iii) receives notice of
any claim with respect to any Environmental Liability, or (iv) becomes aware of
any basis for any Environmental Liability;
     (d) the occurrence of any ERISA Event that alone, or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrowers and the Consolidated Subsidiaries in an aggregate
amount exceeding $1,000,000;
     (e) any setoff, claims (including, without limitation, with respect to real
property or intellectual property), withholdings or other defenses to which any
Collateral having an aggregate fair market value in excess of $1,000,000, or the
Administrative Agent’s rights with respect to any Collateral having an aggregate
fair market value in excess of $1,000,000, are subject;

71



--------------------------------------------------------------------------------



 



          (f) any notice given or action taken in respect of a claimed default
or breach of the Transaction Documents and any claim for indemnification or
reimbursement made with respect to the Transaction Documents by any party
thereto; and
          (g) any development or change in the business, assets, liabilities,
financial condition or results of operations of either Borrower or any
Subsidiary which has, or could reasonably be expected to have, a Material
Adverse Effect.
     Each notice delivered under this Section shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and, if applicable, any action taken or
proposed to be taken with respect thereto.
          Section 5.3 Existence. Each of the Borrowers will, and will cause each
of the Subsidiaries (other than any Dormant Company) to, do or cause to be done
all things necessary to preserve, renew and maintain in full force and effect
its legal existence and its respective rights, licenses, permits, privileges,
franchises, patents, copyrights, trademarks and trade names material to the
conduct of its business; provided, that nothing in this Section shall prohibit
any merger, consolidation, liquidation or dissolution expressly permitted under
Section 7.3 or any disposition expressly permitted by Section 7.6.
          Section 5.4 Compliance with Laws, Etc. Each of the Borrowers will, and
will cause each of the Subsidiaries to, comply with all laws, rules, regulations
and requirements of any Governmental Authority applicable to its properties,
except where the failure to do so, either individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. Each of
the Borrowers will comply at all times with the Margin Regulations.
          Section 5.5 Payment of Obligations.
          (a) The Borrowers will duly and punctually pay or cause to be paid the
principal and interest on the Loans and all other Obligations provided for in
this Agreement and the other Loan Documents to which the Borrowers are a party,
all in accordance with the terms of this Agreement and such other Loan
Documents.
          (b) Each of the Borrowers will, and will cause each of the
Subsidiaries to, pay and discharge at or before maturity, all of its obligations
and liabilities (including without limitation all tax liabilities and claims
that could result in a statutory Lien) before the same shall become delinquent
or in default, except where (a) the validity or amount thereof is being
contested in good faith by appropriate proceedings, (b) such Borrower or such
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP and (c) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect.
          Section 5.6 Books and Records. Each of the Borrowers will, and will
cause each of the Subsidiaries to, keep proper books of record and account in
which full, true and correct entries shall be made of all material dealings and
transactions in relation to its business and activities to the extent necessary
to prepare the consolidated financial statements of Crawford in conformity with

72



--------------------------------------------------------------------------------



 




GAAP. Each of the Borrowers will, and will cause each of the Subsidiaries to,
maintain adequate accounts and reserves for all taxes (including income taxes),
depreciation, depletion, obsolescence and amortization of their respective
properties, contingencies and other reserves.
     Section 5.7 Visitation, Inspection, Etc. Each of the Borrowers will, and
will cause each of the Subsidiaries to, permit any representative of the
Administrative Agent or any Lender, to visit and inspect its properties, to
examine its books and records and to make copies and take extracts therefrom,
and to discuss its affairs, finances and accounts with any of its officers and
with its independent certified public accountants, all at such reasonable times
and as often as the Administrative Agent or any Lender may reasonably request
after reasonable prior notice to the Borrowers; provided, that, so long as no
Default or Event of Default has occurred and is continuing, no more than one
(1) such visit, inspection and examination in any fiscal year of Crawford shall
be at the expense of the Borrowers and; provided, further, that, if a Default or
Event of Default has occurred and is continuing, each such visit, inspection and
examination shall be at the expense of the Borrowers and shall be at such times
and as often as the Administrative Agent or any Lender may request.
     Section 5.8 Maintenance of Properties. Each of the Borrowers will, and will
cause each of the Subsidiaries (other than any Dormant Company) to, (a) maintain
and keep all assets and properties of the Borrowers and the Subsidiaries used or
useful in the conduct of their business in good condition (ordinary wear and
tear excepted), repair and working order and supplied with all necessary
equipment, (b) make, or cause to be made, all necessary repairs, renewals,
replacements, betterments and improvements thereof as may be necessary so that
the business carried on in connection therewith may be properly and
advantageously conducted at all times, and (c) continue to engage primarily in
the businesses now conducted by them and in related businesses.
     Section 5.9 Insurance. The Borrowers will, and will cause the Subsidiaries
to, maintain with financially sound and reputable insurers insurance with
respect to their properties and business against such casualties and
contingencies as shall be in accordance with the general practices of businesses
engaged in similar activities in similar geographic areas and in amounts,
containing such terms, in such forms and for such periods as may be reasonable
and prudent. Not in limitation of the foregoing:
     (a) The Borrowers shall, and shall cause the Subsidiary Loan Parties, each
at their own expense, to maintain insurance with respect to all of their
properties against (i) loss or damage by fire with extended coverage,
(ii) theft, burglary, pilferage and loss in transit, (iii) public liability and
third party property damage, (iv) product liability, (v) larceny, embezzlement
or other criminal liability, (vi) and such other hazards or of such other types
as is customary for Persons engaged in the same or similar business as such
Borrower or Subsidiary Loan Party, as the Administrative Agent, in its
reasonable discretion, shall specify, in amounts, and under policies reasonably
acceptable to the Administrative Agent.
     (b) All insurance policies required hereunder with respect to the Loan
Parties shall be maintained with financially sound and reputable insurers having
at least an A- or better rating from A.M. Best Rating Guide, and shall name the
Administrative Agent, as an additional insured and shall contain loss payable
clauses in form and substance satisfactory to the

73



--------------------------------------------------------------------------------



 



Administrative Agent, naming the Administrative Agent as loss payee, as its
interests may appear, and providing that:
     (i) all proceeds thereunder relating to Collateral on account of casualty
loss or damage with respect to such Collateral shall be payable to the
Administrative Agent as set forth in Section 2.13(b)(iii)(4);
     (ii) no such insurance shall be affected by any act or neglect of the
insurer or owner of the property described in such policy; and
     (iii) such policy and loss payable clauses may not be canceled, amended or
terminated unless at least thirty (30) days prior written notice is given to the
Administrative Agent.
     (c) The Borrowers irrevocably make, constitute and appoint the
Administrative Agent (and all officers, employees or agents designated by the
Administrative Agent), so long as any Event of Default shall have occurred and
be continuing as Borrowers’ true and lawful agent and attorney-in-fact for the
purpose of making, settling and adjusting claims under such “All Risk” policies
of insurance, endorsing the name of the Borrowers or any other Loan Party on any
check or other item of payment for the proceeds of such “All Risk” policies of
insurance and for making all determinations and decisions with respect to such
“All Risk” policies of insurance. Prior to the occurrence and continuation of an
Event of Default, in the event that any claim which is or could be made under
any of any insurance policies held by the Borrowers or any other Loan Party
exceeds $1,000,000, no such claim shall be settled, compromised or finally
determined, except with the prior written notice to the Administrative Agent.
The Administrative Agent shall have no duty to exercise any rights or powers
granted to it pursuant to the foregoing power-of-attorney. The Borrowers shall
promptly notify the Administrative Agent of any loss, damage, or destruction to
the Collateral in the amount of $1,000,000 or more, whether or not covered by
insurance. After deducting from such insurance proceeds the expenses, if any,
incurred by the Administrative Agent in the collection or handling thereof, the
Administrative Agent shall apply such proceeds as set forth in Section 2.13(b)
of this Agreement.
     Section 5.10 Use of Proceeds and Letters of Credit. The Borrowers will use
the proceeds of all Loans (i) to finance the Transaction on the Closing Date,
(ii) to refinance certain indebtedness of the Borrowers, the Target and the
other Subsidiaries on the Closing Date, (iii) to pay costs and expenses related
to the Transaction and such refinancing on the Closing Date and (iv) to finance
Permitted Acquisitions and working capital needs of the Borrowers and their
Subsidiaries and for other general corporate purposes of the Borrowers and their
Subsidiaries including loans from Borrowers to their Subsidiaries to the extent
permitted herein after the Closing Date. All Letters of Credit will be used
solely for general corporate purposes. Notwithstanding the foregoing, the
Borrowers will not, directly or indirectly, use the proceeds of any Loan or any
Letter of Credit to make any loan or other advance to, or Investment in, any
Dormant Company.
     Section 5.11 Intellectual Property. The Borrowers shall, and shall cause
each Subsidiary to (a) promptly register or cause to be registered (to the
extent not already registered) with the United States Patent and Trademark
Office, the United States Copyright Office and any

74



--------------------------------------------------------------------------------



 



other applicable Governmental Authority either within or outside of the United
States, as the case may be, those material registrable intellectual property
rights now owned or hereafter developed or acquired by the Borrowers or the
Subsidiaries, to the extent commercially reasonable and consistent with past
practice, (b) notify the Administrative Agent in writing (i) not later than ten
(10) days following the date of the filing of any material applications or
registrations with the United States Patent and Trademark Office, the United
States Copyright Office or any other Governmental Authority, including, to the
extent applicable, the date of such filing, the registration or application
numbers, if any, and the title of such intellectual property rights to be
registered and (ii) concurrent with the delivery of the financial statements
referred to in clauses (a) and (b) of Section 5.1 following the date of the
filing of any other applications or registrations with the United States Patent
and Trademark Office, the United States Copyright Office or any other
Governmental Authority, including, to the extent applicable, the date of such
filing, the registration or application numbers, if any, and the title of such
intellectual property rights to be registered, (c) promptly, execute such
documents as the Administrative Agent may reasonably request for the
Administrative Agent to maintain the priority and perfection of its Lien in such
intellectual property rights; (d) upon the request of the Administrative Agent,
either deliver to the Administrative Agent or file such documents in connection
with the filing of any such applications or registrations; and (e) upon filing
any such applications or registrations, within the time periods for notice
thereof described in clause (b) above, provide the Administrative Agent with a
copy of such applications or registrations together with any exhibits, evidence
of the filing of any documents requested by the Administrative Agent to be filed
for the Administrative Agent to maintain the perfection and priority of its
security interest in such intellectual property rights, and the date of such
filing. The Borrowers shall, and shall cause the Subsidiaries to use
commercially reasonable efforts to (i) protect, defend and maintain the validity
and enforceability of any material intellectual property, (ii) promptly advise
the Administrative Agent in writing of any detected material infringements of
the intellectual property and (iii) not allow any material intellectual property
to be abandoned, forfeited or dedicated to the public without the written
consent of the Requisite Lenders.
     Section 5.12 Mortgages. If, after the Closing Date, any Loan Party acquires
owned real property, the Borrowers shall deliver, or shall cause the Loan Party
to deliver, within thirty (30) days of such acquisition, to the Administrative
Agent a fully executed valid and enforceable mortgage or deed of trust over such
acquired real property free and clear of all defects and encumbrances except for
Permitted Encumbrances. Each such mortgage or deed of trust referred to in this
Section 5.12 shall be in form and substance reasonably satisfactory to the
Administrative Agent, together with appraisals, environmental assessments, title
policies, surveys with surveyor certificates, evidence of insurance, legal
opinions and other documents and certificates with respect to such real property
as reasonably required by the Administrative Agent, in each case at the sole
cost and expense of the Borrowers.
     Section 5.13 Leasehold Mortgages/Landlord Agreements. With respect to any
lease or sublease entered into by the Borrower or any other Loan Party with
respect to real property having aggregate square footage in excess of 8,000,
within thirty (30) days after the Administrative Agent’s request therefore, the
Borrowers will or will cause such Loan Party to use their commercially
reasonable best efforts to, (a) execute a valid and enforceable first priority
Leasehold Mortgage in favor of the Administrative Agent, free and clear of all
defects and encumbrances except for Permitted Encumbrances, on the leasehold
interests of such Loan

75



--------------------------------------------------------------------------------



 



Party and, to the extent that applicable law of any jurisdiction requires that a
separate fixture filing is to be recorded in the real property records of the
county where such leasehold real property is located in order to perfect a Lien
in fixtures, the Borrowers will cause a fixture filing in form and substance
satisfactory to the Administrative Agent to be so recorded simultaneously with
the corresponding Leasehold Mortgage; or (b) obtain a landlord’s agreement or
mortgagee agreement, as applicable, from the lessor of each leased property or
mortgagee of each owned property, which agreement (i) shall contain a waiver or
subordination of all Liens or claims that the landlord or mortgagee may assert
against the Collateral at that location, (ii) shall provide that the
Administrative Agent shall have reasonable access to the affected premises for a
specified period of time in order to inspect, maintain and dispose of any
Collateral located there, and (iii) shall otherwise be reasonably satisfactory
in form and substance to Administrative Agent.
     Section 5.14 Control Agreements. Excepting only those accounts described in
Section 5.17(f) hereof, the Borrowers shall, and shall cause each other Loan
Party to, at all times maintain all cash, cash equivalents and investment
property (as defined in the Uniform Commercial Code as in effect in the State of
New York (“UCC”)) of the Loan Parties in a deposit account or a securities
account (each as defined in the UCC) in which the Administrative Agent has a
perfected Lien pursuant to a Control Agreement; provided, however, that the Loan
Parties may maintain cash, cash equivalents and investment property in other
deposit accounts and securities accounts that are not subject to a Control
Agreement so long as the aggregate balance in all such deposit and securities
accounts does not at any time exceed $1,000,000; provided, further, that any
accounts into which a Loan Party deposits funds (x) solely for payroll and/or
withholding taxes or (y) solely as a fiduciary for customers (and, in the case
of this clause (y), where the Loan Parties have no ownership interest in such
funds) shall not be required to be subject to a Control Agreement.
     Section 5.15 Additional Subsidiaries; Dormant Companies; Delivery of
Certain Foreign Subsidiary Stock Certificates.
     (a) If any Subsidiary is acquired, formed or created after the Closing
Date, the Borrowers will, within fifteen (15) Business Days, notify the
Administrative Agent thereof and (i) if such Subsidiary is not a Foreign
Subsidiary, will (A) cause such Subsidiary to become a Subsidiary Loan Party by
executing a Subsidiary Guaranty Agreement in the form of Exhibit D, (B) cause
such Subsidiary to grant a security interest in all of its assets to the
Administrative Agent for the benefit of the Lenders by entering into a joinder
agreement to the Security Agreement, (C) cause such Subsidiary to pledge any
Equity Interests or other “Pledged Collateral” (as defined in the Pledge
Agreement) owned by it, including without limitation, the Applicable Pledge
Amount of any Foreign Subsidiary owned by it, to the Administrative Agent for
the benefit of the Lenders by entering into a joinder agreement to the Pledge
Agreement (and will deliver or cause to be delivered the original certificate(s)
or document(s) evidencing such “Pledged Collateral” (if any), and the related
undated powers or other instruments of assignment executed in blank) and
(D) pledge or cause to be pledged 100% of the Equity Interests of such
Subsidiary to the Administrative Agent for the benefit of the Lenders pursuant
to a Pledge Agreement and will deliver or cause to be delivered the original
certificate(s) evidencing such Equity Interests, and the undated powers executed
in blank, (ii) if such Subsidiary is a Foreign Subsidiary whose Equity Interests
are owned by a Loan Party, pledge or cause to be pledged the Applicable Pledge
Amount of the Equity Interests of such Foreign Subsidiary to the Administrative
Agent for the benefit of the Lenders pursuant to a Pledge

76



--------------------------------------------------------------------------------



 



Agreement and, if such Foreign Subsidiary is a Material Foreign Subsidiary
(provided, that for purposes of determining “Material Foreign Subsidiary” in
this clause (a), if the relevant Foreign Subsidiary is newly created or formed,
the pre-tax revenue shall be determined on an annualized basis until such time
as such Foreign Subsidiary has a complete period of four fiscal quarters
following its creation or formation) for the relevant period of four fiscal
quarters and to the extent applicable, will deliver or cause to be delivered the
original certificate(s) evidencing such Equity Interests (if any), and the
related undated powers executed in blank within 90 days of the acquisition,
formation or creation thereof, and (iii) will cause such Subsidiary to deliver
simultaneously therewith similar documents applicable to such Subsidiary
required under Section 3.1 as reasonably requested by the Administrative Agent
(including an opinion of counsel covering such matters as reasonably requested
by the Administrative Agent).
     (b) If, at any time after the Closing Date, the Borrowers decide that any
Subsidiary that is a Dormant Company at such time shall cease being a Dormant
Company, such Subsidiary shall cease to be a Dormant Company for all purposes of
this Agreement and the other Loan Documents upon the satisfaction of each of the
following conditions:
     (i) the Borrowers shall notify the Administrative Agent of the proposed
change in the status of such Subsidiary, which notice shall contain a
certification by a Responsible Officer of each of the Borrowers to the effect
that (A) such Subsidiary is in full compliance with all provisions of this
Agreement applicable to it as a Subsidiary that is not a Dormant Company,
(B) each of the representations and warranties set forth in Article IV that are
applicable to a Subsidiary that is not a Dormant Company are true and correct
with respect to such Subsidiary and (C) no Default or Event of Default would
result from such change in status of such Subsidiary.
     (ii) Schedule 4.14 hereto shall be revised to reflect that such Subsidiary
is no longer a Dormant Company; and
     (iii) the Borrowers shall have delivered to the Administrative Agent such
information (financial and otherwise) as is reasonably requested by the
Administrative Agent.
     (c) If, at any time after the Closing Date, the Borrowers decide that any
Subsidiary that is not a Dormant Company at such time shall become a Dormant
Company, such Subsidiary shall become a Dormant Company for all purposes of this
Agreement and the other Loan Documents upon the satisfaction of each of the
following conditions:
     (i) the Borrowers shall notify the Administrative Agent of the proposed
change in the status of such Subsidiary, which notice shall contain a
certification by a Responsible Officer of each of the Borrowers to the effect
that (A) such Subsidiary is in full compliance with all provisions of this
Agreement applicable to it as a Subsidiary that is a Dormant Company, (B) after
giving effect to such Subsidiary becoming a Dormant Company, the aggregate
revenues and assets of all Dormant Companies is less than 1% of the aggregate
revenues and assets of Crawford and its

77



--------------------------------------------------------------------------------



 



Consolidated Subsidiaries and (C) no Default or Event of Default would result
from such change in status of such Subsidiary;
     (ii) Schedule 4.14 hereto shall be revised to reflect that such Subsidiary
has after such time become a Dormant Company; and
     (iii) the Borrowers shall have delivered to the Administrative Agent such
information (financial and otherwise) as is reasonably requested by the
Administrative Agent.
     (d) If, at any time after the Closing Date, any Pledged Foreign Subsidiary
whose stock certificate (to the extent such Pledged Foreign Subsidiary has
certificated securities) has not been previously delivered to the Administrative
Agent becomes a Material Foreign Subsidiary (as defined below), the Borrowers
shall cause original certificates evidencing the Applicable Pledge Amount of
Equity Interests of such Pledged Foreign Subsidiary to be delivered to the
Administrative Agent within 90 days (or such later period as the Administrative
Agent determines is advisable in its reasonable discretion) after the Borrowers
determine such Pledged Foreign Subsidiary has become a Material Foreign
Subsidiary, together with undated stock powers executed in blank or similar
stock transfer documents reasonably requested by the Administrative Agent. For
purposes of this Section 5.15 only, the term “Material Foreign Subsidiary” means
any Pledged Foreign Subsidiary that, as of the last day of any fiscal quarter of
Crawford, either: (i) owns assets having a book value equal to or greater than
two percent (2%) of the book value of the consolidated assets of International
and its Subsidiaries on the date of determination or (ii) generates pre-tax
revenues equal to or greater than two percent (2%) of the aggregate pre-tax
revenues of International and its Subsidiaries for the period of four fiscal
quarters of Crawford ending on the date of determination.
     Section 5.16 Further Assurances. The Borrowers will and will cause the each
Subsidiary to, cooperate with the Lenders and the Administrative Agent and
execute such further instruments and documents as the Administrative Agent shall
reasonably request to carry out to their satisfaction the transactions
contemplated by this Agreement and the other Loan Documents. Not in limitation
of the foregoing, with respect to any Collateral acquired by either Borrower or
any Subsidiary after the Closing Date as to which the Administrative Agent does
not have a first priority perfected security interest (subject only to Liens
expressly permitted by Section 7.2), promptly (and in any event within ten (10)
days following the date of such acquisition) such Borrower or Subsidiary shall
take all actions necessary or advisable to grant to, or continue on behalf of,
the Administrative Agent, a perfected first priority security interest in such
Collateral (subject only to Liens expressly permitted by Section 7.2).
     Section 5.17 Post Closing Obligations. The Borrowers shall deliver to the
Administrative Agent the following, each in form and substance reasonably
satisfactory to the Administrative Agent and within the time periods set forth
below for each such item:
     (a) Within 90 days of the Closing Date, a fully completed and accurate
Schedule I to the Pledge Agreement (which Schedule I will replace the Schedule I
attached to the Pledge Agreement on the Closing Date);

78



--------------------------------------------------------------------------------



 



     (b) Within 90 days of the Closing Date, stock certificates evidencing the
Applicable Pledge Amount of Equity Interests for each Pledged Foreign Subsidiary
(to the extent such Pledged Foreign Subsidiary has certificated securities)
(i) whose pre-tax revenues represent those Pledged Foreign Subsidiaries who
generate the top ten revenues of all Pledged Foreign Subsidiaries and (ii) whose
assets have a book value that is one of the top ten book values of assets of all
Pledged Foreign Subsidiaries (with the measurement period for clause (b)(i)
above shall be the period of four fiscal quarters of Crawford ending
September 30, 2006 and the measurement date for clause (b)(ii) above shall be
Crawford’s fiscal quarter ending September 30, 2006); provided, however, that
the Administrative Agent may extend the 90 day period or waive one or more of
the requirements under this clause (b), in each case, in its reasonable
discretion;
     (c) Within 14 days of the Closing Date, with respect to Federal Insurance
Company policy number 35828070 held by Crawford and its Subsidiaries, an
endorsement evidencing inclusion of a Lender Loss Payable endorsement;
     (d) Within 75 days of the Closing Date (or such later period as the
Administrative Agent determines is advisable in its reasonable discretion), an
amendment to the UCC financing statement naming The Garden City Group, Inc. as
debtor in favor of Key Equipment Finance Inc. (“Key”) (filing number 52530732
and filed with the Secretary of State of Delaware on August 15, 2005) to provide
a description of collateral therein limited solely to the equipment leased with
Key and assets associated therewith;
     (e) Within 60 days of the Closing Date, an amendment terminating the UCC-1
financing statement naming Broadspire Services, Inc. as debtor in favor of
General Electric Capital Corporation (filing number 10969704 and filed with the
Secretary of State of Delaware on September 6, 2001);
     (f) Within 30 days of the Closing Date, fully executed and delivered
Control Agreements with (i) Comerica Bank with respect to account numbers
18926175541, 1892615533, 1892615566, 1892938588 and 1892615517, (ii) Wachovia
Capital Markets, LLC with respect to account numbers 24752412 and
(iii) Federated Investors Prime Obligations Fund Money Market Fund with respect
to account number ACT-87654; provided, that one or more of the foregoing Control
Agreements shall not be required to be executed and delivered pursuant to this
clause (f) if the funds or assets held in these accounts are transferred to
deposit accounts or securities accounts, as applicable, prior to the end of such
30-day period, and/or the Borrowers are otherwise in compliance with the terms
of Section 5.14 at such time;
     (g) Within 30 days of the Closing Date, a legal opinion of King & Spalding
LLP, addressed to the Administrative Agent for the benefit of the Lenders and in
substantially the same form of the opinion rendered by them on the Closing Date,
but only with respect to those opinions necessary to provide an opinion as to
the perfection of the Liens in the deposit accounts and securities accounts
described in clause (f) immediately above;
     (h) (i) Within 45 days from the Closing Date, the Borrowers shall, with
respect to each of the following parcels of leased real property, use their
commercially reasonable best efforts: (A) to record, or to cause to be recorded,
a Leasehold Mortgage encumbering each such

79



--------------------------------------------------------------------------------



 



parcel of real property, along with a memorandum of lease and a fixture filing
financing statement, in each case in form and substance reasonably satisfactory
to the Administrative Agent; and (B) to obtain and to deliver to the
Administrative Agent (x) a policy of title insurance insuring each the Leasehold
Mortgage that is (1) issued by the Chicago Title Insurance Company, or another
title insurance company reasonably acceptable to the Administrative Agent,
(2) in form and substance reasonably satisfactory to the Administrative Agent
and (3) accompanied by such endorsements as the Administrative Agent shall
reasonably require, and (y) an opinion from the Borrowers’ local counsel with
respect to those matters as are reasonably required by, and shall be in a form
reasonably satisfactory to, the Administrative Agent:

  (X)   1601 S.W. 80th Terrace, Plantation, Broward County, Florida;     (Y)  
20 Perimeter Summit Boulevard, N.E., Atlanta, DeKalb County, Georgia;     (Z)  
105 Maxess Road, Melville, Suffolk County, New York;

          (ii) Within 45 days from the Closing Date, the Borrowers shall use
their commercially reasonable best efforts to record, or to cause to be
recorded, a Leasehold Mortgage encumbering the following parcels of real
property, along with a memorandum of lease and a fixture filing financing
statement, in each case in form and substance reasonably satisfactory to the
Administrative Agent, for each of the following parcels of real property:

  (X)   5168 North Blythe Avenue, Fresno, Fresno County, California;     (Y)  
2920 Kilgore Road, Rancho Cordova, Sacramento County, California; and     (Z)  
5151 Blazer Parkway, Dublin, Franklin County, Ohio.

          (iii) Notwithstanding anything to the contrary in this clause (h), if,
despite the Borrowers’ commercially reasonable best efforts, the Borrowers
cannot record, or cannot cause to be recorded, a Leasehold Mortgage, a
memorandum of lease and a fixture filing financing statement for any one of the
parcels of leased real property referenced in clauses (h)(i) and (ii) within the
applicable time periods (each such parcel of real property referred to as a
“Non-Leasehold Mortgage Property”), then for each Non-Leasehold Mortgage
Property, in lieu of a Leasehold Mortgage, memorandum of lease and a fixture
filing financing statement, the Borrowers shall have an additional 45 days
commencing from the 46th day after the Closing Date to obtain, for each
Non-Leasehold Mortgage Property, a landlord subordination and consent in form
and substance reasonably satisfactory to the Administrative Agent.
          (iv) (A) In the event that 20 Perimeter Summit Boulevard, N.E.,
Atlanta, DeKalb County, Georgia shall be a Non-Leasehold Mortgage Property, and
such parcel of leased real property is subsequently sold or otherwise
transferred to a new landlord or sublandlord (as the case may be), within
45 days of either Borrower becoming aware of such sale or transfer, the
Borrowers shall use their commercially reasonable best efforts (1) to record, or
to cause to be

80



--------------------------------------------------------------------------------



 




recorded, a Leasehold Mortgage encumbering such parcel of real property, along
with a memorandum of lease and a fixture filing financing statement, in each
case in form and substance reasonably satisfactory to the Administrative Agent
and (2) to obtain and to deliver to the Administrative Agent (x) a policy of
title insurance insuring the Leasehold Mortgage encumbering such parcel of real
property that is (I) issued by the Chicago Title Insurance Company, or another
title insurance company reasonably acceptable to the Administrative Agent,
(II) in form and substance reasonably satisfactory to the Administrative Agent
and (III) accompanied by such endorsements as the Administrative Agent shall
reasonably require, and (y) an opinion from the Borrowers’ local counsel with
respect to those matters as are reasonably required by, and shall be in a form
reasonably satisfactory to, the Administrative Agent.
                    (B) Notwithstanding anything to the contrary in this clause
(h), if, despite the Borrowers’ commercially reasonable best efforts, the
Borrowers cannot record, or cannot cause to be recorded, a Leasehold Mortgage, a
memorandum of lease and a fixture filing financing statement as required in
clause (h)(iv)(A) above within the applicable time period, then, in lieu of a
Leasehold Mortgage, memorandum of lease and a fixture filing financing
statement, the Borrowers shall have an additional 45 days commencing from the
46th day after either Borrower’s awareness of such sale or transfer to obtain,
for such parcel of real property, a landlord subordination and consent in form
and substance reasonably satisfactory to the Administrative Agent.
     (i) Within 90 days of the Closing Date, the Borrowers shall use their
commercially reasonable best efforts to obtain a landlord subordination and
consent, in form and substance reasonably satisfactory to the Administrative
Agent, for each of the parcels of leased real property referenced below:

  (i)   3050 Saturn Street, Suite 200, Brea, Orange County, California;     (ii)
  4511 N. Himes Avenue, Tampa, Hillsborough County, Florida;     (iii)   3728
Phillips Highway, Suite 64, Jacksonville, Duval County, Florida;     (iv)   5620
Glenridge Drive NE, Atlanta, Fulton County, Georgia;     (v)   Building 100
Glendridge Drive NE, Atlanta, Fulton County, Georgia;     (vi)   Building 200
Glendridge Drive NE, Atlanta, Fulton County, Georgia;     (vii)   Greenbrook
Corporate Center, Fairfield, Essex County, New Jersey;     (viii)   45 Broadway,
New York, New York County, New York;     (ix)   19111 Dallas Parkway North,
Suite 100, Dallas, Collin County, Texas;     (x)   3100 South Gessner Road,
Houston, Harris County, Texas; and

81



--------------------------------------------------------------------------------



 



  (xi)   4035 Ridge Top Road, Fairfax, Fairfax County, Virginia.

     Notwithstanding anything to the contrary in Section 8.1(e) or otherwise,
the failure of the Borrowers to comply with their obligations in clauses (a),
(c), (d), (e), (f) or (g) of this Section 5.17 within the time periods specified
in such clauses shall result in an immediate Event of Default hereunder. The
failure of the Borrowers to comply with their obligations in clauses (b),
(h)(iii), (h)(iv)(B) and (i) of this Section 5.17 within the time periods
specified in such clauses shall result in a Default and shall be subject to cure
by the Borrowers for a period of 30 days following the occurrence of such
Default. The failure to cure such Default within such 30-day period shall result
in an immediate Event of Default hereunder.
ARTICLE VI.
FINANCIAL COVENANTS
     The Borrowers covenant and agree that, from and after the Closing Date, so
long as any Lender has a Commitment hereunder or the principal of, or interest
on, or any Loan remains unpaid or any fee or any LC Disbursement remains unpaid
or any Letter of Credit remains outstanding:
          Section 6.1 Leverage Ratio. Crawford will not permit the Leverage
Ratio, as at the end of each fiscal quarter of Crawford set forth below, to
exceed the ratio set forth opposite such period:

      Period   Ratio
Closing Date through and including September 30, 2007
  4.25 to 1.00
December 31, 2007 through and including September 30, 2008
  3.00 to 1.00
December 31, 2008 and thereafter
  2.50 to 1.00

          Section 6.2 Fixed Charge Coverage Ratio. Crawford will not permit the
Fixed Charge Coverage Ratio, as at the end of each fiscal quarter of Crawford
set forth below, to be less than the ratio set forth opposite such period:

      Period   Ratio
Closing Date through and including December 31, 2006
  1.25 to 1.00
March 31, 2007 through and including September 30, 2007
  1.35 to 1.00
December 31, 2007 and thereafter
  1.50 to 1.00

82



--------------------------------------------------------------------------------



 



          Section 6.3 Minimum Consolidated Net Worth. Crawford will, as of the
last day of each fiscal quarter of Crawford, maintain a Consolidated Net Worth
in an amount equal to or greater than the sum of (i) $150,000,000 plus (ii) 50%
of cumulative positive Consolidated Net Income accrued after September 30, 2006
plus (iii) 100% of the Net Offering Proceeds from any Offering; provided, that
the Net Offering Proceeds of an Offering of a debt security that is convertible
into or exchangeable for capital stock of Crawford or a debt security that is
issued with a warrant or other instrument to purchase capital stock of Crawford
shall not be required to be added under this clause (iii) unless and until such
debt security is converted into or exchanged for, or such warrant or other
instrument is exercised for, capital stock of Crawford. For purposes of
determining Consolidated Net Worth on any date after September 30, 2006, (A) any
non-cash adjustment after September 30, 2006 (whether such adjustment is an
increase or decrease) to shareholders’ investment related to pension fund
liabilities or other post retirement benefit liabilities, (B) any non-cash
adjustment after September 30, 2006 (whether such adjustment is an increase or
decrease) to shareholders’ investment related to goodwill and (C) any non-cash
adjustment after June 30, 2006 (whether such adjustment is an increase or
decrease) to shareholders’ investment related to foreign currency translations
shall, in each case, be excluded.
ARTICLE VII.
NEGATIVE COVENANTS
     The Borrowers covenant and agree that, from and after the Closing Date, so
long as any Lender has a Commitment hereunder or the principal of, or interest
on, any Loan remains unpaid or any fee or any LC Disbursement remains unpaid or
any Letter of Credit remains outstanding:
          Section 7.1 Indebtedness. The Borrowers will not, and will not permit
any Subsidiaries to, create, incur, assume or suffer to exist any Indebtedness,
except:
          (a) Indebtedness created pursuant to the Loan Documents (including the
Existing Letters of Credit);
          (b) Indebtedness existing and outstanding on the Closing Date set
forth on Schedule 7.1 and borrowings, reborrowings and refinancings of such
amounts up to the “Available” amounts set forth on such Schedule 7.1;
          (c) Indebtedness of any Loan Party incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations; provided, that (i) such Indebtedness is
incurred prior to or within 90 days after such acquisition or the completion of
such construction or improvements and extensions, renewals, and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof (immediately prior to giving effect to such extension, renewal or
replacement) or shorten the maturity or the weighted average life thereof and
(ii) such Indebtedness does not, in the aggregate, exceed $5,000,000 at any time
outstanding;

83



--------------------------------------------------------------------------------



 



     (d) Indebtedness of any Consolidated Subsidiary (other than a Dormant
Company) owing to a Loan Party to the extent permitted under Section 7.4(d);
     (e) (i) Guarantees by the Borrowers or any Subsidiary Loan Party of any
Indebtedness of any other Loan Party permitted to be incurred hereunder and
(ii) Guarantees by the Borrowers or any Subsidiary Loan Party of any
Indebtedness of any Consolidated Subsidiary that is not a Loan Party to the
extent such Guarantee is permitted pursuant to Section 7.4(d) hereof;
     (f) Indebtedness of the Borrowers in respect of obligations under Hedging
Agreements permitted by Section 7.10;
     (g) Indebtedness arising under any performance or surety bond or any bond
related to worker’s compensation entered into in the ordinary course of business
and consistent with past practices;
     (h) other than as set forth on Schedule 7.1, Indebtedness consisting of
working capital facilities, lines of credit or cash management arrangements of
Foreign Subsidiaries; provided, however, that the aggregate principal amount of
all Indebtedness outstanding at any one time pursuant to this clause (h) shall
not exceed $5,000,000; and
     (i) other Indebtedness of the Borrowers and the Consolidated Subsidiaries
(other than a Dormant Company) which shall be unsecured; provided, however, that
the aggregate principal amount of all Indebtedness outstanding at any one time
pursuant to this clause (i) shall not exceed $5,000,000.
     Section 7.2 Negative Pledge. The Borrowers will not, and will not permit
any of its Subsidiaries to directly or indirectly, (a) create or incur or suffer
to be created or incurred or to exist any Lien upon any of the property or
assets of the Borrowers or their Subsidiaries of any character whether now owned
or hereafter acquired, or upon the income or profits therefrom; (b) transfer any
of such property or assets or the income or profits therefrom for the purpose of
subjecting the same to the payment of Indebtedness or performance of any other
obligation in priority to payment of its general creditors; (c) acquire, or
agree or have an option to acquire, any property or assets upon conditional sale
or other title retention or purchase money security agreement, device or
arrangement; or (d) suffer to exist for a period of more than thirty (30) days
after the same shall have been incurred any Indebtedness or claim or demand
against it that if unpaid might by law or upon bankruptcy or insolvency, or
otherwise, be given any priority whatsoever over its general creditors except:
     (a) Permitted Encumbrances;
     (b) any Liens on any property or asset of the Borrowers or any Subsidiary
existing on the Closing Date set forth on Schedule 7.2; provided, that such Lien
shall not apply to any other property or asset of the Borrowers or any
Subsidiary;
     (c) Liens on assets of Foreign Subsidiaries securing Indebtedness permitted
by Section 7.1(h);

84



--------------------------------------------------------------------------------



 



     (d) purchase money Liens to secure Indebtedness permitted pursuant to
Section 7.1(c); provided, that (i) such Lien attaches to such asset concurrently
or within 90 days after the acquisition, improvement or completion of the
construction thereof and (ii) such Lien does not extend to any other asset
(other than replacement assets of the same type) or secure any other
Indebtedness; and
     (e) extensions, renewals, or replacements of any Lien referred to in
paragraphs (a) through (d) of this Section; provided, that the Indebtedness
secured thereby is not increased and that any such extension, renewal or
replacement is limited to the assets originally encumbered thereby.
     Section 7.3 Fundamental Changes; Line of Business.
     (a) The Borrowers will not, and will not permit any Subsidiary (other than
any Dormant Company) to, merge into or consolidate into any other Person, or
permit any other Person to merge into or consolidate with it, or sell, lease,
transfer or otherwise dispose of (in a single transaction or a series of
transactions) all or substantially all of its assets (in each case, whether now
owned or hereafter acquired) or all or substantially all of the Equity Interest
of any of its Subsidiaries (in each case, whether now owned or hereafter
acquired) or liquidate or dissolve; provided, that if at the time thereof and
immediately after giving effect thereto, no Default or Event of Default shall
have occurred and be continuing (i) a Borrower or any Subsidiary (other than a
Dormant Company) may, in connection with a Permitted Acquisition, merge with a
Person that is not a Subsidiary if a Borrower (or such Subsidiary) is the
surviving Person, (ii) any Subsidiary may merge into another Subsidiary (other
than a Dormant Company) or either Borrower; provided, that if any party to such
merger is a Loan Party (other than a Dormant Company), the Loan Party shall be
the surviving Person, (iii) any Subsidiary may sell, transfer, lease or
otherwise dispose of all or substantially all of its assets to a Borrower or to
a Subsidiary (other than a Dormant Company); provided, that a Subsidiary Loan
Party may only sell, lease or otherwise dispose of all or substantially all of
its assets to a Borrower or another Subsidiary Loan Party (other than a Dormant
Company), (iv) any Dormant Company may liquidate or dissolve if the Borrowers
determine in good faith that such liquidation or dissolution is in the best
interests of the Borrowers and is not materially disadvantageous to the Lenders
and (v) the asset or Equity Interest of a Subsidiary may be sold or transferred
so long as such sale or transfer is permitted under Section 7.6.
     (b) The Borrowers will not, and will not permit any Subsidiary to, engage
in any business other than businesses of the type conducted by the Borrowers and
the Subsidiaries on the Closing Date and businesses reasonably related thereto.
     (c) The Borrowers will not permit any Dormant Company to own any material
assets or incur any Indebtedness or other material liabilities. The Borrowers
will not at any time permit the aggregate revenues and assets of the Dormant
Companies to exceed 1% of the aggregate revenues and assets of Crawford and its
Subsidiaries on a consolidated basis.
     Section 7.4 Investments, Loans, Acquisitions, Etc. The Borrowers will not,
and will not permit any Subsidiaries to make or permit to exist any Investments,
except:

85



--------------------------------------------------------------------------------



 



     (a) Permitted Investments;
     (b) Guarantees of Indebtedness expressly permitted by Section 7.1;
provided, that the aggregate principal amount of Indebtedness of Subsidiaries
that are not Subsidiary Loan Parties that is Guaranteed by any Loan Party shall
be subject to the limitations set forth in clause (d) hereof, as applicable;
     (c) Investments in or to any Loan Party (other than a Dormant Company);
     (d) Investments made by the Borrowers in the form of Indebtedness of any
Consolidated Subsidiary owing to the Borrowers (or either of them) and
Guarantees by the Borrowers of Indebtedness of any Consolidated Subsidiary;
provided, that (i) the aggregate amount of (A) Investments (determined at book
value without giving effect to any consolidation of accounts) by the Borrowers
in Indebtedness of any Consolidated Subsidiary that is not a Subsidiary Loan
Party (including Investments existing on the Closing Date and which are
identified on Schedule 7.4 hereto) and (B) Guarantees (determined in accordance
with the definition of “Investment” without giving effect to any consolidation
of accounts) by the Borrowers of Indebtedness of any Consolidated Subsidiary
that is not a Subsidiary Loan Party (including such Guarantees existing on the
Closing Date which are identified on Schedule 7.4 hereto) shall not exceed
$20,000,000 in any period of 12 consecutive months, (ii) the aggregate amount of
(A) Investments (determined at book value without giving effect to any
consolidation of accounts) by the Borrowers in Indebtedness of any single
Consolidated Subsidiary that is not a Subsidiary Loan Party (including
Investments existing on the Closing Date and which are identified on
Schedule 7.4 hereto) and (B) Guarantees (determined in accordance with the
definition of “Investment” without giving effect to any consolidation of
accounts) by the Borrowers of Indebtedness of any single Consolidated Subsidiary
that is not a Loan Party (including such Guarantees existing on the Closing Date
which are identified on Schedule 7.4 hereto) shall not exceed $5,000,000 during
the term of this Agreement and (iii) no Investment shall be made, directly or
indirectly, by the Borrowers (or either of them) or any of their Subsidiaries in
any Dormant Company;
     (e) loans or advances to employees of the Borrowers or any Consolidated
Subsidiary (other than a Dormant Company) in the ordinary course of business for
travel, relocation and other business related expenses in an amount not to
exceed $2,000,000 at any one time outstanding;
     (f) Hedging Agreements permitted by Section 7.10;
     (g) Permitted Acquisitions;
     (h) Investments existing on the Closing Date and set forth on Schedule 7.4;
provided, that, with respect to any Investment set forth on Schedule 7.4
consisting of Indebtedness owing by a Subsidiary that is not a Subsidiary Loan
Party to any Consolidated Party, such Indebtedness, upon repayment, may not be
reborrowed;
     (i) Investments in joint ventures that are not Subsidiaries of the
Borrowers (other than a Dormant Company) made after the Closing Date; provided,
that (a) no Default or Event of

86



--------------------------------------------------------------------------------



 



Default shall exist prior to or after giving effect to such Investment and
(b) the total amount of all such Investments (determined at book value) made
under this clause (i) during the preceding 12-month period, when aggregated with
such Investment, does not exceed the lesser of (A) $5,000,000 and (B) (x) the
Permitted Acquisition Basket minus (y) the aggregate amount of Total Acquisition
Consideration of all Acquisitions consummated by Crawford and the Consolidated
Subsidiaries during such preceding 12-month period; and
     (j) other Investments in and to a Subsidiary Loan Party (other than a
Dormant Company).
     Section 7.5 Restricted Payments.
     (a) The Borrowers will not, and will not permit any Subsidiary to, declare
or make, or agree to pay or make, directly or indirectly, any dividend on any
class of its Equity Interests, any Earnout Obligations (other than those Earnout
Obligations set forth on Schedule 7.5 and subject to the limitations in the
amounts set forth therein) or any payment or prepayment on account of, or set
apart assets for a sinking or other analogous fund for, the purchase,
redemption, retirement, defeasance or other acquisition of, any Equity Interest,
or Indebtedness subordinated in any manner to the Obligations, or any options,
warrants, or other rights to purchase such Indebtedness, whether now or
hereafter outstanding (each, a “Restricted Payment”), except for (i) dividends
payable by Crawford solely in shares of any class of its Equity Interests (other
than Disqualified Stock), (ii) Restricted Payments made by any Subsidiary to
either Borrower or to another Subsidiary (other than a Dormant Company), (iii)
(x) if, at the time of making of a proposed Restricted Payment, the Leverage
Ratio (after giving pro forma effect to such Restricted Payment) is less than
3.00 to 1.00 but equals or exceeds 2.25 to 1.00, Crawford may make such
Restricted Payment so long as the “Restricted Payments Coverage Ratio” (as set
forth below) (after giving pro forma effect to such Restricted Payment) at the
time of making such Restricted Payment exceeds 1.35 to 1.00, and no Default or
Event of Default has occurred and is continuing or would be caused by such
Restricted Payment and (y) if, at the time of making of a proposed Restricted
Payment, the Leverage Ratio (after giving pro forma effect to any such
Restricted Payment) is less than 2.25 to 1.00, Crawford may make such Restricted
Payment so long as no Default or Event of Default has occurred and is continuing
or would be caused by such Restricted Payment; notwithstanding the foregoing, in
no event may Crawford make Restricted Payments pursuant to this clause (iii) in
any four-quarter period in an aggregate amount in excess of $12,500,000 and
(iv) Earnout Obligations in an aggregate amount not to exceed $5,000,000 in any
four-quarter period.
     (b) For purposes of this Section 7.5 the “Restricted Payments Coverage
Ratio” shall mean, for any period of four consecutive fiscal quarters of
Crawford, (a) (i) Consolidated EBITDA for such period, minus (ii) the Net
Decrease In Deferred Revenue for such period minus (iii) the amount of
Unfinanced Capital Expenditures made during such period minus (iv) income taxes
paid in cash during such period to (b) (i) Consolidated Interest Expense for
such period, plus (ii) scheduled principal payments on all Indebtedness (which
for purposes of such calculation should include the principal component of
payments in respect of Capitalized Lease Obligations) for such period plus
(iii) mandatory prepayments made with respect to the Term Loan plus (iv) all
Restricted Payments made during such period, including, without limitation the
proposed Restricted Payments.

87



--------------------------------------------------------------------------------



 



     (c) The Borrowers will not, and will not permit any Subsidiary to, settle
or compromise, or enter into any agreement to settle or compromise, any pending
or threatened suit, investigation, cause of action or other proceeding with any
Person or Governmental Authority, as to any single or related series of claims,
involving payment by a Consolidated Party (or a group of them) of $2,000,000 or
more, without the obtaining the prior written consent of the Administrative
Agent.
     Section 7.6 Sale of Assets. Except as permitted under Section 7.3, the
Borrowers will not, and will not permit any Subsidiary (other than a Dormant
Company) to, convey, sell, lease, assign, transfer or otherwise dispose of, any
of their respective assets, business or property, whether now owned or hereafter
acquired, or, in the case of any Subsidiary, issue or sell any shares of such
Subsidiary’s Equity Interests to any Person other than Crawford or any
Wholly-Owned Subsidiary of Crawford (other than a Dormant Company) (or to
qualify directors if required by applicable law), except:
     (a) the sale or other disposition for fair market value of obsolete or worn
out property or other property not necessary for operations disposed of in the
ordinary course of business;
     (b) the sale of inventory and Permitted Investments in the ordinary course
of business; and
     (c) the sale or other disposition of such assets (which may include the
Equity Interests of any Subsidiary (but may not include a Subsidiary Loan Party)
or all or substantially all of the assets of any Subsidiary (but may not include
a Subsidiary Loan Party) in an aggregate amount in any fiscal year of Crawford
not to exceed $7,500,000.
     Section 7.7 Transactions with Affiliates. The Borrowers will not, and will
not permit any Subsidiaries to, sell, lease or otherwise transfer any property
or assets to, or purchase, lease or otherwise acquire any property or assets
from, or otherwise engage in any other transactions with, any of its Affiliates,
officers, directors or employees, except (a) in the ordinary course of business
at prices and on terms and conditions not less favorable to the Borrowers or
such Subsidiary than could be obtained on an arm’s-length basis from unrelated
third parties, (b) transactions between or among the Loan Parties not involving
any other Affiliates (subject to limitations set forth elsewhere in this
Article VII) and (c) any Restricted Payment permitted by Section 7.5.
Notwithstanding the foregoing, the Borrowers will not, and will not permit any
Subsidiaries to, sell, lease or otherwise transfer any property or assets to, or
purchase, lease or otherwise acquire any property or assets from, or otherwise
engage in any other transactions with, any Dormant Company, unless (i) such
transaction is at prices and on terms and conditions not less favorable to the
Borrowers or such Subsidiary (other than the Dormant Company) than could be
obtained on an arm’s length basis from unrelated third parties or involves
maintaining the corporate existence, good standing or properties of any Dormant
Company and (ii) after giving effect to such transaction, the representations
and warranties contained in Section 4.17 shall be true and correct.

88



--------------------------------------------------------------------------------



 



     Section 7.8 Restrictive Agreements. The Borrowers will not, and will not
permit any Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any agreement that prohibits, restricts or imposes any condition upon
(a) the ability of either Borrower or any Subsidiary to create, incur or permit
any Lien upon any of its assets or properties, whether now owned or hereafter
acquired, or (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to its Equity Interest, to make or repay loans or
advances to either Borrower or any other Subsidiary, to Guarantee Indebtedness
of either Borrower or any other Subsidiary or to transfer any of its property or
assets to either Borrower or any Subsidiary; provided, that (i) the foregoing
shall not apply to restrictions or conditions imposed by law or by this
Agreement or any other Loan Document, (ii) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is sold and such sale is permitted
hereunder, (iii) clause (a) above shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions and conditions apply only to the property or
assets securing such Indebtedness, and (iv) clause (a) above shall not apply to
restrictions or conditions imposed by the agreements listed on Schedule 7.8.
     Section 7.9 Sale and Leaseback Transactions. The Borrowers will not, and
will not permit any Subsidiaries to, enter into any arrangement, directly or
indirectly, whereby they shall sell or transfer any property, real or personal,
used or useful in their business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that they intend to use
for substantially the same purpose or purposes as the property sold or
transferred.
     Section 7.10 Hedging Agreements. The Borrowers will not, and will not
permit any of the Subsidiaries to, enter into any Hedging Agreement, other than
non-speculative Hedging Agreements entered into in the ordinary course of
business to hedge or mitigate risks to which a Borrower or any Subsidiary is
exposed in the conduct of its business or the management of its liabilities.
     Section 7.11 Amendment to Organizational Documents; Transaction Documents.
The Borrowers will not, and will not permit any Subsidiary to, amend, modify or
waive any of their rights in a manner materially adverse to the Lenders under
their articles or certificate of incorporation, bylaws or other organizational
documents other than in connection with a transaction expressly permitted by
Section 7.3. The Borrowers will not, and will not permit any Subsidiary to,
directly or indirectly, amend, supplement or otherwise modify (pursuant to a
waiver or otherwise) the terms and conditions of any of the Transaction
Documents without the prior written consent of the Administrative Agent if such
change could reasonably be expected to adversely affect the Administrative
Agent’s or any Lender’s rights or interests or could reasonably be expected to
have a Material Adverse Effect.
     Section 7.12 Accounting Changes; Change of Fiscal Year. The Borrowers will
not, and will not permit any Subsidiary to, change their respective fiscal year
ends or make any significant change in accounting treatment or reporting
practices, except as permitted or required by GAAP or applicable law.

89



--------------------------------------------------------------------------------



 



          Section 7.13 Information Regarding Collateral. Except upon thirty
(30) days prior written notice to the Administrative Agent and delivery to the
Administrative Agent of all documents, certificates and information reasonably
requested by the Administrative Agent to maintain the validity, perfection and
priority of the security interests of the Administrative Agent in the
Collateral, the Borrowers will not, and will not permit any Loan Party to,
(i) change any Loan Party’s corporate name or in any trade name used to identify
it in the conduct of its business or in the ownership of its properties,
(ii) change the location of any Loan Party’s chief executive office (except for
the change in Crawford’s chief executive office as specified on Schedule 7.13),
its principal place of business, any office in which it maintains books or
records relating to the Collateral, which locations shall be listed on
Schedule 7.13, (iii) locate any Loan Party’s equipment (other than such
equipment which, together with all such other inventory or equipment, does not
have a fair market value in excess of $500,000) at any location which is not
listed on Schedule 7.13 (except to the extent such equipment is in transit from
a location listed on Schedule 7.13 to another location listed on such Schedule),
(iv) in any Loan Party’s identity or corporate structure, (v) in any Loan
Party’s organizational number issued by the Secretary of State of the State of
such Loan Party’s organization or (vi) in the jurisdiction of organization of
any Loan Party.
          Section 7.14 No Limitation on Prepayments or Amendments to Certain
Loan Documents. The Borrowers will not, and will not permit any Subsidiary to,
be a party to any agreement or instrument limiting its rights (a) to make
payments or prepayments on the Obligations, whether optional or mandatory, or
(b) to amend or waive any term or provision of this Agreement or any Loan
Document.
ARTICLE VIII.
EVENTS OF DEFAULT
          Section 8.1 Events of Default.
     If any of the following events (each an “Event of Default”) shall occur:
          (a) the Borrowers shall fail to pay any principal of any Loan or of
any reimbursement obligation in respect of any LC Disbursement when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment or otherwise; or
          (b) the Borrowers shall fail to pay any interest on any Loan or any
fee or any other amount (other than an amount payable under clause (a) of this
Article VIII) payable under this Agreement or any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of three (3) Business Days; or
          (c) any representation or warranty made or deemed made by or on behalf
of either Borrower or any Subsidiary in or in connection with this Agreement or
any other Loan Document (including the Schedules attached thereto) and any
amendments or modifications hereof or waivers hereunder, or in any certificate,
report, financial statement or other document submitted to the Administrative
Agent or the Lenders by either Borrower or any Subsidiary or any representative
of either Borrower or any Subsidiary pursuant to or in connection with this
Agreement or any other

90



--------------------------------------------------------------------------------



 




Loan Document shall prove to be incorrect in any material respect when made or
deemed made or submitted; or
     (d) the Borrowers or any Subsidiary shall fail to observe or perform any
covenant or agreement contained in Section 5.1, Section 5.2, Section 5.3 (with
respect to the Borrowers’ existence), Section 5.10, Section 5.12, Section 5.13,
Section 5.14, Section 5.15 or Article VI or Article VII; provided, however, that
failure to comply with Section 5.14 shall not constitute an Event of Default
unless such failure shall remain unremedied for five (5) Business Days after the
occurrence of such failure; or
     (e) the Borrowers or any Subsidiary shall fail to observe or perform any
covenant or agreement contained in this Agreement or any other Loan Document
(other than those referred to in clauses (a), (b) and (d)), and such failure
shall remain unremedied for thirty (30) days after the earlier of (i) any
Responsible Officer of either Borrower becomes aware of such failure, or
(ii) notice thereof shall have been given to the Borrowers by the Administrative
Agent or any Lender; or
     (f) any Consolidated Party (whether as primary obligor or as guarantor or
other surety) shall fail to pay any principal of or premium or interest on any
Indebtedness which exceeds $5,000,000 individually or in the aggregate, when and
as the same shall become due and payable (whether at scheduled maturity,
required prepayment, acceleration, demand or otherwise), and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument evidencing such Indebtedness; or any other event shall occur or
condition shall exist under any agreement or instrument relating to such
Indebtedness and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or permit the acceleration of, the maturity of such
Indebtedness; or any such Indebtedness shall be declared to be due and payable;
or required to be prepaid or redeemed (other than by a regularly scheduled
required prepayment or redemption), purchased or defeased, or any offer to
prepay, redeem, purchase or defease such Indebtedness shall be required to be
made, in each case prior to the stated maturity thereof; or
     (g) either Borrower or any Subsidiary shall (i) commence a voluntary case
or other proceeding or file any petition seeking liquidation, reorganization or
other relief under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a
custodian, trustee, receiver, liquidator or other similar official of it or any
substantial part of its property, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (i) of this Section 8.1(g), (iii) apply for or consent to the
appointment of a custodian, trustee, receiver, liquidator or other similar
official for either Borrower or any such Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors, or (vi) take any action for the purpose of effecting any
of the foregoing; or
     (h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of either Borrower or any Subsidiary or its debts, or any substantial
part of its assets, under any federal, state or foreign bankruptcy, insolvency
or other similar law now or hereafter in effect or (ii) the appointment of a

91



--------------------------------------------------------------------------------



 



custodian, trustee, receiver, liquidator or other similar official for either
Borrower or any Subsidiary or for a substantial part of its assets, and in any
such case, such proceeding or petition shall remain undismissed for a period of
sixty (60) days or an order or decree approving or ordering any of the foregoing
shall be entered; or
     (i) either Borrower or any Subsidiary Loan Party shall become unable to
pay, shall admit in writing its inability to pay, or shall fail generally to
pay, its debts as they become due; or
     (j) an ERISA Event shall have occurred that, when taken together with other
ERISA Events that have occurred, could reasonably be expected to result in
liability to either Borrower or any Consolidated Subsidiary in an aggregate
amount exceeding $5,000,000; or
     (k) any judgment or order for the payment of money in excess of $10,000,000
shall be rendered against either Borrower or any Consolidated Subsidiary, and
either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (ii) there shall be a period of thirty
(30) consecutive days during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect; or
     (l) a Consolidated Party is enjoined, restrained or in any way prevented by
the order of any Governmental Authority from conducting all or a material part
of its business and such order continues for more than thirty (30) days; or
     (m) any non-monetary judgment shall have been rendered against any
Consolidated Party that could reasonably be expected to have a Material Adverse
Effect and there shall be a period of thirty (30) consecutive days during which
a stay of enforcement of such judgment or order, by reason of a pending appeal
or otherwise, shall not be in effect; or
     (n) a Change in Control shall occur or exist; or
     (o) any of the Loan Documents shall be cancelled, terminated, revoked or
rescinded (except in accordance with its terms) or any action at law, suit or in
equity or other legal proceeding to cancel revoke or rescind any of the Loan
Documents shall be commenced by or on behalf of a Loan Party or any of their
respective Equity Interest holders, or any court or any other Governmental
Authority shall make a determination that, or issue a judgment, order, decree or
ruling to the effect that, any one or more of the Loan Documents is illegal,
invalid or unenforceable in accordance with the terms thereof; or
     (p) the Transaction Documents shall cease to be valid and binding
agreements against any party thereto; or
     (q) the Security Documents or the Subsidiary Guaranty Agreement shall for
any reason cease to be valid and binding on, or enforceable against, any Loan
Party, or any Loan Party shall so state in writing, or any Loan Party shall
challenge the validity of or seek to terminate the Security Documents, any
provision of this Agreement or any other Loan Document or the Liens in a
material portion of the Collateral shall cease to be perfected,

92



--------------------------------------------------------------------------------



 



then, and in every such event (other than an event with respect to either
Borrower described in clause (g) or (h) of this Section) and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and upon the written request of the Required Lenders shall, by notice to the
Borrowers, take any or all of the following actions, at the same or different
times: (i) terminate the Commitments, whereupon the Commitment of each Lender
shall terminate immediately; (ii) declare the principal of and any accrued
interest on the Loans, and all other Obligations owing hereunder, to be,
whereupon the same shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each Borrower, (iii) require that the Borrowers deposit an
amount equal to the LC Exposure of all Lenders as of the date of the occurrence
of such Event of Default for deposit into a collateral account to be held by the
Administrative Agent in accordance with Section 2.25(h) and (iv) exercise all
remedies contained in any other Loan Document; and that, if an Event of Default
specified in either Section 8.1(g) or Section 8.1(h) shall occur, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon, all fees, payment of an
amount equal to the LC Exposure of all Lenders as of the date of such Event of
Default for deposit into a collateral account to be held by the Administrative
Agent in accordance with Section 2.25(h) and all other Obligations shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by each Borrower.
Notwithstanding anything herein or otherwise to the contrary, any Event of
Default occurring hereunder shall continue to exist (and shall be deemed to be
continuing) until such time as such Event of Default is waived in writing in
accordance with the terms of Section 10.2 notwithstanding (i) any attempted cure
or other action taken by the Borrowers or any other Person subsequent to the
occurrence of such Event of Default or (ii) any action taken or omitted to be
taken by the Administrative Agent or any Lender prior to or subsequent to the
occurrence of such Event of Default (other than the granting of a waiver in
writing in accordance with the terms of Section 10.2).
ARTICLE IX.
THE ADMINISTRATIVE AGENT
     Section 9.1 Appointment of Administrative Agent.
     (a) Each Lender irrevocably appoints SunTrust Bank as the Administrative
Agent and authorizes it to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent under this Agreement and the
other Loan Documents, together with all such actions and powers that are
reasonably incidental thereto. Further, each Lender irrevocably authorizes the
Administrative Agent to enter into, and perform the obligations of the Lenders
and the Administrative under, each other Loan Document on behalf of such Lender.
The Administrative Agent may perform any of its duties hereunder by or through
any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers through their respective Related
Parties. The exculpatory provisions set forth in this Article shall apply to any
such sub-agent and the Related Parties of the Administrative Agent and any such
sub-agent and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

93



--------------------------------------------------------------------------------



 



     (b) The Issuing Bank shall act on behalf of the Revolving Credit Lenders
with respect to any Letters of Credit issued by it and the documents associated
therewith until such time and except for so long as the Administrative Agent may
agree at the request of the Majority Revolving Credit Lenders to act for the
Issuing Bank with respect thereto; provided, that the Issuing Bank shall have
all the benefits and immunities (i) provided to the Administrative Agent in this
Article IX with respect to any acts taken or omissions suffered by the Issuing
Bank in connection with Letters of Credit issued by it or proposed to be issued
by it and the application and agreements for letters of credit pertaining to the
Letters of Credit as fully as the term “Administrative Agent” as used in this
Article IX included the Issuing Bank with respect to such acts or omissions and
(ii) as additionally provided in this Agreement with respect to the Issuing
Bank.
     (c) Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein or in the other Loan
Documents, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or otherwise exist against the Administrative Agent.
The provisions of this Article IX are solely for the benefit of the
Administrative Agent and the Lenders, and, except as provided in Section 9.7, no
Loan Party shall have any rights as a third party beneficiary of any of the
provisions hereof. In performing its functions and duties under this Agreement,
the Administrative Agent shall act solely as agent of the Lenders and does not
assume and shall not be deemed to have assumed any obligation or relationship of
agency or trust with or for any Loan Party.
     Section 9.2 Nature of Duties of Administrative Agent. The Administrative
Agent shall not have any duties or obligations except those expressly set forth
in this Agreement and the other Loan Documents. Without limiting the generality
of the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or an Event
of Default has occurred and is continuing, (b) the Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except those discretionary rights and powers expressly contemplated by
the Loan Documents that the Administrative Agent is required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 10.2), and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrowers or
any of their Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable (provided that the Borrowers reserve
any and all rights and claims against any Lender, including the Administrative
Agent in its capacity as a Lender) for (i) any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.2) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction in a final
and nonappealable judgment. The Administrative Agent shall not be deemed to have
knowledge of any Default or Event of Default unless and until written notice
thereof is given to the Administrative Agent by the Borrowers or any Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or

94



--------------------------------------------------------------------------------



 



observance of any of the covenants, agreements, or other terms and conditions
set forth in any Loan Document, (iv) the validity, enforceability, effectiveness
or genuineness of any Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article III or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.
     Section 9.3 Lack of Reliance on the Administrative Agent. Each of the
Lenders, the Swingline Lender and the Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each of
the Lenders, the Swingline Lender and the Issuing Bank also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, continue to make its own decisions in taking or not taking of any
action under or based on this Agreement, any related agreement or any document
furnished hereunder or thereunder.
     Section 9.4 Certain Rights of the Administrative Agent. If the
Administrative Agent shall request instructions from the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.2) with respect to any action or actions
(including the failure to act) in connection with this Agreement, the
Administrative Agent shall be entitled to refrain from such act or taking such
act, unless and until it shall have received instructions from such Lenders; and
the Administrative Agent shall not incur liability to any Person by reason of so
refraining. Without limiting the foregoing, no Lender shall have any right of
action whatsoever against the Administrative Agent as a result of the
Administrative Agent acting or refraining from acting hereunder in accordance
with the instructions of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.2) where required by the terms of this Agreement.
     Section 9.5 Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing believed by it to be genuine and to have been signed, sent or
made by the proper Person. The Administrative Agent may also rely upon any
statement made to it orally or by telephone and believed by it to be made by the
proper Person and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel (including counsel for the
Borrowers), independent public accountants and other experts selected by it and
shall not be liable for any action taken or not taken by it in accordance with
the advice of such counsel, accountants or experts.
     Section 9.6 The Administrative Agent in its Individual Capacity. The bank
serving as the Administrative Agent shall have the same rights and powers under
this Agreement and any other Loan Document in its capacity as a Lender as any
other Lender and may exercise or refrain from exercising the same as though it
were not the Administrative Agent; and the terms “Lenders”, “Required Lenders”,
“holders of Notes”, or any similar terms shall, unless the context clearly
otherwise indicates, include the Administrative Agent in its individual
capacity. The bank acting as the Administrative Agent and its Affiliates may
accept deposits from, lend money to, and

95



--------------------------------------------------------------------------------



 



generally engage in any kind of business with either Borrower or any Subsidiary
or Affiliate of either Borrower as if it were not the Administrative Agent
hereunder.
     Section 9.7 Successor Administrative Agent.
     (a) The Administrative Agent may resign at any time by giving notice
thereof to the Lenders and the Borrowers. Upon any such resignation, the
Required Lenders shall have the right to appoint a successor Administrative
Agent, subject to the approval by the Borrowers provided that no Event of
Default shall exist at such time. If no successor Administrative Agent shall
have been so appointed, and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of resignation,
then the retiring Administrative Agent may, on behalf of the Lenders and the
Issuing Bank, appoint a successor Administrative Agent, which shall be a
commercial bank organized under the laws of the United States of America or any
state thereof or a bank which maintains an office in the United States, having a
combined capital and surplus of at least $500,000,000.
     (b) Upon the acceptance of its appointment as the Administrative Agent
hereunder by a successor, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Loan Documents. If within 45 days after written notice is given of the
retiring Administrative Agent’s resignation under this Section 9.7 no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided above.
After any retiring Administrative Agent’s resignation hereunder, the provisions
of this Article IX shall continue in effect for the benefit of such retiring
Administrative Agent and its representatives and agents in respect of any
actions taken or not taken by any of them while it was serving as the
Administrative Agent.
     Section 9.8 Indemnification of Administrative Agent. The Lenders agree to
indemnify the Administrative Agent in its capacity as such ratably according to
their respective percentages of Loans and Commitments used in determining
Required Lenders at such time (with such percentages to be determined as if
there are no Defaulting Lenders), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
reasonable expenses or disbursements of any kind whatsoever which may at any
time (including without limitation at any time following the payment of the
Obligations) be imposed on, incurred by or asserted against the Administrative
Agent in its capacity as such in any way relating to or arising out of this
Agreement or any other Loan Document, or any documents contemplated by or
referred to herein or the transactions contemplated hereby or any action taken
or omitted to be taken by the Administrative Agent under or in connection with
any of the foregoing, but only to the extent that any of the foregoing is not
paid by the Borrowers; provided that no Lender shall be liable to the
Administrative Agent for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements to the extent resulting from (i)

96



--------------------------------------------------------------------------------



 



the Administrative Agent’s gross negligence or willful misconduct as by a court
of competent jurisdiction in a final and nonappealable judgment or (ii) a claim
brought by the Lenders against the Administrative Agent for breach in bad faith
of the Administrative Agent’s obligations hereunder or under the other Loan
Documents, if the Lenders have obtained a final and nonappealable judgment in
their favor as determined by a court of competent jurisdiction. The agreements
in this Section 9.8 shall survive the payment of all Obligations.
ARTICLE X.
MISCELLANEOUS
     Section 10.1 Notices.
     (a) Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications to any
party herein to be effective shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

     
To either Borrower:
  From the Closing Date until notice is given in accordance with this
Section 10.1:
 
   
 
  Crawford & Company
 
  5620 Glenridge Drive NE
 
  Atlanta, GA 30342
 
  Attention: Joe Caporaso
 
  Telecopy Number: (404) 845-3127
 
   
 
  After notice is given in accordance with this Section 10.1:
 
  Crawford & Company
 
  20 Perimeter Summit Boulevard, N.E.
 
  Atlanta, Georgia 30319
 
  Attention: Joe Caporaso
 
  Telecopy Number: To be provided in such notice
 
   
With a copy to:
  King & Spalding
 
  1180 Peachtree Street
 
  Atlanta, GA 30309
 
  Attention: John J. Kelley, Esq.
 
  Telecopy Number: (404) 572-5100
 
   
To the Administrative Agent:
  SunTrust Robinson Humphrey
 
  c/o Agency Services
 
  303 Peachtree Street, N. E./ 25th Floor
 
  Atlanta, Georgia 30308
 
  Attention: Agency Services
 
  Telecopy Number: (404) 724-3879

97



--------------------------------------------------------------------------------



 



     
With a copy to:
  SunTrust Bank
 
  303 Peachtree Street, N. E., 3rd Floor
 
  Atlanta, Georgia 30308
 
  Attention: Kelly Gunter
 
  Telecopy Number: (404) 588-8833
 
   
To the Issuing Bank:
  SunTrust Bank
 
  25 Park Place, N. E./Mail Code 3706
 
  Atlanta, Georgia 30303
 
  Attention: Francis Walker
 
  Telecopy Number: (404) 588-8129
 
   
To the Swingline Lender:
  SunTrust Bank
 
  303 Peachtree Street, N.E./2nd Floor
 
  Atlanta, Georgia 30308
 
  Attention: Agency Services
 
  Telecopy Number: (404) 724-3879
 
   
To each other Lender:
  The address for notices set forth on the signature pages hereto.

     Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All such
notices and other communications shall, when transmitted by overnight delivery,
or faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mails or if
delivered, upon delivery; provided, that notices delivered to the Administrative
Agent, the Issuing Bank or the Swingline Bank shall not be effective until
actually received by such Person at its address specified in this Section 10.1.
          (b) Any agreement of the Administrative Agent and the Lenders herein
to receive certain notices by telephone or facsimile is solely for the
convenience and at the request of the Borrowers. The Administrative Agent, the
Issuing Bank and the Lenders shall be entitled to rely on the authority of any
Person purporting to be a Person authorized by the Borrowers to give such notice
and the Administrative Agent, the Issuing Bank and Lenders shall not have any
liability to the Borrowers or other Person on account of any action taken or not
taken by the Administrative Agent, the Issuing Bank or the Lenders in reliance
upon such telephonic or facsimile notice. The obligation of the Borrowers to
repay the Loans, the LC Disbursements and all other Obligations hereunder shall
not be affected in any way or to any extent by any failure of the Administrative
Agent, the Issuing Bank and the Lenders to receive written confirmation of any
telephonic or facsimile notice or the receipt by the Administrative Agent, the
Issuing Bank and the Lenders of a confirmation which is at variance with the
terms understood by the Administrative Agent, the Issuing Bank and the Lenders
to be contained in any such telephonic or facsimile notice.

98



--------------------------------------------------------------------------------



 



          Section 10.2 Waiver; Amendments.
     (a) No failure or delay by the Administrative Agent, the Issuing Bank or
any Lender in exercising any right or power hereunder or any other Loan
Document, and no course of dealing between either Borrower and the
Administrative Agent, the Issuing Bank or any Lender, shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power or
any abandonment or discontinuance of steps to enforce such right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power hereunder or thereunder. The rights and remedies of the
Administrative Agent, the Issuing Bank and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies provided by law. No waiver of any provision of this Agreement or any
other Loan Document or consent to any departure by either Borrower therefrom
shall in any event be effective unless the same shall be permitted by paragraph
(b) of this Section, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or the issuance of a Letter of
Credit shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Administrative Agent, any Lender or the Issuing Bank
may have had notice or knowledge of such Default or Event of Default at the
time.
     (b) No amendment or waiver of any provision of this Agreement or the other
Loan Documents, nor consent to any departure by either Borrower therefrom, shall
in any event be effective unless the same shall be in writing and signed by each
Borrower and the Required Lenders or each Borrower and the Administrative Agent
with the consent of the Required Lenders and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, that no amendment or waiver shall: (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the date fixed for any
payment of any principal of, or interest on, any Loan or LC Disbursement or
interest thereon or any fees hereunder or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date for the termination or
reduction of any Commitment, without the written consent of each Lender affected
thereby, (iv) alter the required application of any repayments or prepayments as
between Classes of Loans pursuant to Section 2.13 or Section 2.23 without the
consent of either the Majority Revolving Credit Lenders or the Majority Term
Loan Lenders, whichever is being allocated a lesser repayment or prepayment as a
result, (v) change (1) any of the provisions of this Section or the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders which are required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
consent of each Lender or (2) the definition of “Interest Period” so as to
permit any Interest Period with a duration greater than 6 months without the
written consent of each Lender affected thereby, (vi) release any Subsidiary
Loan Party from, or limit the liability of any Subsidiary Loan Party under, the
Subsidiary Guaranty Agreement without the consent of each Lender; provided, that
the consent of the Administrative Agent or any Lender shall not be required for
the release of a Subsidiary Loan Party under the Subsidiary Guaranty Agreement
(A) in connection with the sale or other disposition of such Subsidiary Loan
Party expressly permitted by this Agreement (or permitted pursuant to a waiver
or consent of a transaction otherwise prohibited by this Agreement) or (B) so
long as such Subsidiary Loan Party (1) is a Dormant Company and (2) will be
dissolved simultaneously with such release

99



--------------------------------------------------------------------------------



 



under the Subsidiary Guaranty Agreement, (vii) release all or substantially all
of the Collateral without the consent of each Lender, (viii) adversely affect
the rights of the Revolving Credit Lenders to an extent greater than any of the
other Lenders without the prior written consent of the Majority Revolving Credit
Lenders, or (ix) adversely affect the rights of the Term Loan Lenders to an
extent greater than any of the other Lenders without the prior written consent
of the Majority Term Loan Lenders; provided, further, that no such agreement
shall amend, modify or otherwise affect the rights, duties or obligations of the
Administrative Agent, the Swingline Bank or the Issuing Bank without the prior
written consent of such Person.
     (c) If, in connection with any proposed change, waiver, discharge or
termination to any of the provisions of this Agreement or any other Loan
Document as contemplated by the first proviso to Section 10.2(b), the consent of
the Required Lenders is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained, then the Borrowers shall have
the right, to replace each such non-consenting Lender or Lenders (but not less
than all such non-consenting Lenders if there are more than one) with one or
more replacement Lenders pursuant to Section 2.24 so long as at the time of such
replacement, each such replacement Lender consents to the proposed change,
waiver, discharge or termination.
     Section 10.3 Expenses; Indemnification.
     (a) The Borrowers shall pay (i) all reasonable out-of-pocket costs and
expenses of the Administrative Agent and its Affiliates as previously agreed
upon by the Borrowers and the Administrative Agent, including, subject to such
previously agreed upon arrangement, the reasonable fees, charges and
disbursements of counsel for the Administrative Agent and its Affiliates in
connection with the syndication of the credit facilities provided for herein,
the preparation and administration of the Loan Documents and any amendments,
modifications or waivers thereof (whether or not the transactions contemplated
in this Agreement or any other Loan Document shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket costs and expenses
(including, without limitation, the fees, charges and disbursements of outside
counsel) of the Administrative Agent, the Issuing Bank or any Lender in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section, or in connection with
the Loans made or any Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
     (b) The Borrowers shall indemnify the Administrative Agent, the Issuing
Bank and each Lender, and each Related Party of any of the foregoing (each, an
“Indemnitee”) against, and hold each of them harmless from, any and all costs,
losses, liabilities, claims, damages and related expenses, including the fees,
charges and disbursements of any counsel for any Indemnitee, which may be
incurred by or asserted against any Indemnitee or asserted against any
Indemnitee by any third party or by any of the Loan Parties or their Affiliates
arising out of, in connection with or as a result of (i) the execution or
delivery of this Agreement or any other agreement or instrument contemplated
hereby, the performance by the parties hereto of their respective obligations
hereunder or the consummation of any of the transactions contemplated hereby,
(ii) any Loan or Letter of

100



--------------------------------------------------------------------------------



 



Credit or any actual or proposed use of the proceeds therefrom (including any
refusal by the Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned by
either Borrower or any Subsidiary or any Environmental Liability related in any
way to either Borrower or any Subsidiary, (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any of the Loan Parties or their Affiliates, and regardless of
whether any Indemnitee is a party thereto or (v) the administration of the
transactions contemplated by any Loan Document or the enforcement of any of the
terms of, or the preservation of any rights under, any Loan Document, or in any
way relating to or arising out of the ownership, ordering, purchase, delivery,
control, acceptance, lease, financing, possession, operation, condition, sale,
return or other disposition or use of the Collateral, including the violation by
any Loan Party of the laws of any country, state or other Governmental
Authority; provided, that such indemnity shall not, as to any Indemnitee, be
available to the extent that such costs, losses, liabilities, claims, damages or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Loan Parties against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.
     (c) The Borrowers shall pay, and hold the Administrative Agent and each of
the Lenders harmless from and against, any and all present and future Other
Taxes and Indemnified Taxes, and save the Administrative Agent and each Lender
harmless from and against any and all liabilities with respect to or resulting
from any delay or omission to pay such taxes.
     (d) To the extent that either Borrower fails to pay any amount required to
be paid to the Administrative Agent, the Issuing Bank or the Swingline Lender
under clauses (a), (b) or (c) hereof, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be, such Lender’s pro rata share (determined as of the time that the
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, that the unreimbursed expense or indemnified payment, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Bank or the Swingline Lender in
its capacity as such. For purposes of this Section 10.3, a Lender’s “pro-rata
share” shall be determined based upon its share of the sum of the Aggregate
Revolving Credit Exposure, outstanding Term Loans and unused Commitments at the
time.
     (e) To the extent permitted by applicable law, no Borrower shall assert,
and each such Borrower hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to actual or direct damages) arising out of, in connection with or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the transactions contemplated therein, any Loan or any Letter of Credit
or the use of proceeds thereof.

101



--------------------------------------------------------------------------------



 



     (f) All amounts due under this Section shall be payable promptly after
written demand therefor.
     Section 10.4 Successors and Assigns.
     (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns,
except that no Borrower may assign or transfer any of its rights hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by any such Borrower without such consent shall be null and void).
     (b) Any Lender may at any time assign to one or more banks or other
financial institutions all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including all or a portion of its
Commitment, and the Loans and LC Exposure at the time owing to it); provided,
that (i) except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, the Borrowers and the Administrative Agent (and, in
the case of an assignment of all or a portion of a Revolving Commitment or any
Lender’s obligations in respect of its LC Exposure or Swingline Exposure, the
Issuing Bank and the Swingline Lender) must give their prior written consent
(which consent shall not be unreasonably withheld or delayed), (ii) except in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, or an assignment while an Event of Default has occurred and is continuing,
the amount of the Commitment or Loan of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $1,000,000 (unless the Borrowers and the Administrative Agent shall
otherwise consent), (iii) each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Agreement and the other Loan Documents, (iv) the assigning Lender and
the assignee shall (unless otherwise waived by the Administrative Agent) execute
and deliver to the Administrative Agent an Assignment and Acceptance, together
with a processing and recordation fee payable by the assigning Lender or the
assignee (as determined between such Persons) in an amount equal to $1,000
(unless otherwise waived by the Administrative Agent) and (v) such assignee, if
it is not a Lender, shall deliver a duly completed administrative questionnaire
to the Administrative Agent; provided, that any consent of the Borrowers
otherwise required hereunder shall not be required in connection with the
initial syndication of the Loans or if an Event of Default has occurred and is
continuing. Upon the execution and delivery of the Assignment and Acceptance and
payment by such assignee to the assigning Lender of an amount equal to the
purchase price agreed between such Persons, such assignee shall become a party
to this Agreement and any other Loan Documents to which such assigning Lender is
a party and, to the extent of such interest assigned by such Assignment and
Acceptance, shall have the rights and obligations of a Lender under this
Agreement, and the assigning Lender shall be released from its obligations
hereunder to a corresponding extent (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Section 2.18, Section 2.19, Section 2.20,
Section 2.21 and Section 10.3). Upon the consummation of any such assignment
hereunder, the assigning Lender, the Administrative Agent and the Borrowers
shall make appropriate arrangements to have new Notes issued. Any assignment or
other transfer by a Lender that does not fully comply with the terms of

102



--------------------------------------------------------------------------------



 



this clause (b) shall be treated for purposes of this Agreement as a sale of a
participation pursuant to clause (c) below. Contemporaneous assignments by or to
related Approved Funds shall be treated as a single assignment for purposes of
the minimum assignment amount and processing fees provided in this subsection.
     (c) Any Lender may at any time, without the consent of either Borrower, the
Administrative Agent, the Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment, the Loans owing to it and its LC
Exposure); provided, that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of its obligations hereunder, and
(iii) the Borrowers, the Administrative Agent, the Swingline Bank, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and the other Loan Documents. Any agreement between such Lender and
the Participant with respect to such participation shall provide that such
Lender shall retain the sole right and responsibility to enforce this Agreement
and the other Loan Documents and the right to approve any amendment,
modification or waiver of this Agreement and the other Loan Documents; provided,
that such participation agreement may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
of this Agreement described in the first proviso of Section 10.2(b) that affects
the Participant. Each of the Borrowers agrees that each Participant shall be
entitled to the benefits of Section 2.19, Section 2.20, Section 2.21 and
Section 2.22 to the same extent as if it were a Lender hereunder and had
acquired its interest by assignment pursuant to paragraph (b); provided, that no
Participant shall be entitled to receive any greater payment under Section 2.18
or Section 2.20 than the applicable Lender would have been entitled to receive
with respect to the participation sold to such Participant. To the extent
permitted by law, the Borrowers agree that each Participant shall be entitled to
the benefits of Section 2.22 as though it were a Lender, provided, that such
Participant agrees to share with the Lenders the proceeds thereof in accordance
with Section 2.23 as fully as if it were a Lender hereunder. Notwithstanding the
other provisions of this Section 10.4(c), a Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 2.22
unless the Borrowers are notified of such participation sold to such Participant
and such Participant agrees, for the benefit of the Borrowers, to comply with
Section 2.22(d) as though it were a Lender hereunder.
     (d) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement and its Notes (if any) to
secure its obligations to a Federal Reserve Bank without complying with this
Section; provided, that no such pledge or assignment shall release a Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto. Further, and notwithstanding anything to the
contrary contained herein, any Lender that is a Fund may create a security
interest in all or any portion of the Loans owing to it and the related Note, if
any, held by it to the trustee for holders of obligations owed or to other
creditors of obligations owed, or securities issued, by such Fund as security
for such obligations or securities; provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of clause
(b) of this Section, (i) no such pledge shall release the pledging Lender from
any of its obligations under the Loan Documents, (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such

103



--------------------------------------------------------------------------------



 



trustee may have acquired ownership rights with respect to the pledged interest
through foreclosure or otherwise (unless such trustee has complied with the
requirements of clause (b) of this Section).
     (e) Notwithstanding anything to the contrary contained herein, any Lender
(a “Granting Lender”) may grant to a special purpose funding vehicle (an “SPV”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrowers, the option to provide to the Borrowers
all or any part of any Loan that such Granting Lender would otherwise be
obligated to make to the Borrowers pursuant to this Agreement; provided, that
(i) nothing herein shall constitute a commitment by any SPV to make any Loan and
(ii) if an SPV elects not to exercise such option or otherwise fails to provide
all or any part of any Loan, the Granting Lender shall be obligated to make such
Loan pursuant to the terms hereof. The making of a Loan by an SPV hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPV shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPV, it will not institute
against, or join any other person in instituting against, such SPV any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any State. Notwithstanding anything to
the contrary in this Section 10.4, any SPV may (i) with notice to, but without
the prior written consent of, the Borrowers and the Administrative Agent and
without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to the Granting Lender or to any financial institutions
(consented to by the Borrowers and the Administrative Agent) providing liquidity
and/or credit support to or for the account of such SPV to support the funding
or maintenance of Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPV. As this Section 10.4(e) applies to any particular SPV, this Section may not
be amended without the written consent of such SPV.
     (f) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrowers, shall maintain at the Payment Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
and the Borrowers, the Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrowers
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
     Section 10.5 Governing Law; Jurisdiction; Consent to Service of Process.
     (a) This Agreement and the other Loan Documents shall be construed in
accordance with and be governed by the law (without giving effect to the
conflict of law principles thereof) of the State of New York.

104



--------------------------------------------------------------------------------



 



     (b) Each of the Borrowers hereby irrevocably and unconditionally submits,
for itself and its property, to the non-exclusive jurisdiction of the United
States District Court of the Southern District of New York, and of any state
court of the State of New York and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document or the transactions contemplated hereby or thereby, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York state
court or, to the extent permitted by applicable law, such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent,
the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against either
Borrower or their properties in the courts of any jurisdiction.
     (c) Each of the Borrowers irrevocably and unconditionally waives any
objection which it may now or hereafter have to the laying of venue of any such
suit, action or proceeding described in paragraph (b) of this Section and
brought in any court referred to in paragraph (b) of this Section. Each of the
parties hereto irrevocably waives, to the fullest extent permitted by applicable
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
     (d) Each party to this Agreement irrevocably consents to the service of
process in the manner provided for notices in Section 10.1. Nothing in this
Agreement or in any other Loan Document will affect the right of any party
hereto to serve process in any other manner permitted by law.
     Section 10.6 WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     Section 10.7 Right of Setoff. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
each Lender and the Issuing Bank shall have the right, at any time or from time
to time upon the occurrence and during the continuance of an Event of Default,
without prior notice to either Borrower, any such notice being

105



--------------------------------------------------------------------------------



 



expressly waived by each Borrower to the extent permitted by applicable law, to
set off and apply against all deposits (general or special, time or demand,
provisional or final) of either Borrower at any time held or other obligations
at any time owing by such Lender and the Issuing Bank to or for the credit or
the account of either Borrower against any and all Obligations held by such
Lender or the Issuing Bank, as the case may be, irrespective of whether such
Lender or the Issuing Bank shall have made demand hereunder and although such
Obligations may be unmatured. Each Lender and the Issuing Bank agree promptly to
notify the Administrative Agent and the Borrowers after any such set-off and any
application made by such Lender and the Issuing Bank, as the case may be;
provided, that the failure to give such notice shall not affect the validity of
such set-off and application.
     Section 10.8 Counterparts; Integration. This Agreement may be executed by
one or more of the parties to this Agreement on any number of separate
counterparts (including by telecopy), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. This
Agreement, the other Loan Documents, and any separate letter agreement(s)
relating to any fees payable to the Administrative Agent constitute the entire
agreement among the parties hereto and thereto regarding the subject matters
hereof and thereof and supersede all prior agreements and understandings, oral
or written, regarding such subject matters.
     Section 10.9 Survival. All covenants, agreements, representations and
warranties made by either Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and the issuance of any Letters of Credit, regardless of any investigation made
by any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Section 2.20, Section 2.21, Section 2.22, and
10.3 and Article IX shall survive and remain in full force and effect regardless
of the consummation of the transactions contemplated hereby, the repayment of
the Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof. All
representations and warranties made herein, in the certificates, reports,
notices, and other documents delivered pursuant to this Agreement shall survive
the execution and delivery of this Agreement and the other Loan Documents, and
the making of the Loans and the issuance of the Letters of Credit.
     Section 10.10 Severability. Any provision of this Agreement or any other
Loan Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

106



--------------------------------------------------------------------------------



 



     Section 10.11 Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan or
participation in any LC Disbursement, together with all fees, charges and other
amounts which may be treated as interest on such Loan or participation in such
LC Disbursement under applicable law (collectively, the “Charges”), shall exceed
the maximum lawful rate of interest (the “Maximum Rate”) which may be contracted
for, charged, taken, received or reserved by a Lender holding such Loan or
participation in accordance with applicable law, the rate of interest payable in
respect of such Loan or participation hereunder, together with all Charges
payable in respect thereof, shall be limited to the Maximum Rate and, to the
extent lawful, the interest and Charges that would have been payable in respect
of such Loan or participation but were not payable as a result of the operation
of this Section shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or participation or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Rate to the date of repayment, shall
have been received by such Lender.
     Section 10.12 Confidentiality. The Administrative Agent, the Issuing Bank
and each Lender agrees to keep confidential all information identified as
confidential in writing and provided to it by the Borrowers or any of their
Subsidiaries; provided that nothing herein shall prevent the Administrative
Agent, the Issuing Bank or any Lender from disclosing such information: (a) to
the Administrative Agent, any other Lender or any Affiliate thereof that are
informed of the confidential nature of such information and are instructed to
keep it confidential, (b) to prospective transferees, assignees, SPVs,
participants or any actual or prospective counterparty (or its advisors) to any
Hedging Agreements permitted hereby, in each case, that sign a document
containing the provisions of this Section prior to disclosure, (c) its
employees, directors, agents, attorneys, accountants and other professional
advisors or those of any of its Affiliates that are made aware of the provisions
of this Section prior to disclosure, (d) in response to any order of any court
or other Governmental Authority or as may be required by law or regulation
(including, without limitation, if requested or required to do so in connection
with any litigation or similar proceeding), (e) with the consent of the
Borrowers, (f) to the extent such information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender or the Issuing Bank on a nonconfidential
basis from a Person other than the Borrowers, or (g) in connection with the
exercise of any remedy hereunder or under any other Loan Document.
     Section 10.13 USA PATRIOT Act. Each Lender hereby notifies the Borrowers
that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), such Lender may be required to
obtain, verify and record information that identifies the Borrowers, which
information includes the name and address of the Borrowers and other information
that will allow such Lender to identify the Borrowers in accordance with said
Act.

107



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

                  CRAWFORD & COMPANY
 
           
 
  By   /s/ W. B. Swain    
 
           
 
      Name: W. B. Swain
Title: Executive Vice President    
 
                CRAWFORD & COMPANY INTERNATIONAL, INC.
 
           
 
  By   /s/ J. R. Caporaso    
 
           
 
      Name: J. R. Caporaso
Title: Vice President & Treasurer    

 



--------------------------------------------------------------------------------



 



[Signature page to Crawford & Company Credit Agreement]

                  SUNTRUST BANK, as Administrative Agent, as
Issuing Bank, as Swingline Lender, as Revolving Credit
Lender and as Term Loan Lender
 
           
 
  By   /s/ E. Donald Besch, Jr.    
 
           
 
      Name: E. Donald Besch, Jr.
Title: Managing Director    
 
                Lending Office (all Types of Loans) and     Address for Notices:
 
           
 
      SunTrust Robinson Humphrey    
 
      303 Peachtree Street, N.E.    
 
      25th Floor    
 
      Atlanta, Georgia 30308    
 
      Attention: Agency Services    
 
      Telecopy: (404) 724-3879    

 



--------------------------------------------------------------------------------



 



[Signature page to Crawford & Company Credit Agreement]

                  CITIBANK, N.A., as Revolving Credit Lender
 
           
 
  By   /s/ Andrew Kreeger    
 
           
 
      Name: Andrew Kreeger    
 
      Title: Vice President    
 
                Lending Office (all Types of Loans) and     Address for Notices:
 
           
 
      Citibank, N.A.    
 
      400 Perimeter Center Terrace, Suite 600    
 
      Atlanta, Georgia 30346    
 
      Attention: Brian King    
 
      Telecopy: (404) 601-5103    

 



--------------------------------------------------------------------------------



 



[Signature page to Crawford & Company Credit Agreement]

                  BANK OF AMERICA, N.A., as Revolving Credit
Lender and as Term Loan Lender
 
           
 
  By   /s/ Ken Bauchle    
 
           
 
      Name: Ken Bauchle    
 
      Title: Senior Vice President    
 
                Lending Office (all Types of Loans) and     Address for Notices:
 
           
 
      Bank of America, N.A.    
 
      600 Peachtree Street    
 
      GA1-006-13-15    
 
      Atlanta, Georgia 30308    
 
      Attention: Ken Bauchle    
 
      Telecopy: (404) 607-6343    

 



--------------------------------------------------------------------------------



 



[Signature page to Crawford & Company Credit Agreement]

                  WACHOVIA BANK, NATIONAL ASSOCIATION, as
Revolving Credit Lender and as Term Loan Lender
 
           
 
  By   /s/ Elaine Eaton    
 
           
 
      Name: Elaine Eaton
Title: Senior Vice President — Risk Manager    
 
                Lending Office (all Types of Loans) and     Address for Notices:
 
           
 
      Wachovia Bank, National Association    
 
      171 17th Street N.W., 5th Floor    
 
      Atlanta, Georgia 30363    
 
      Attention: Elaine Eaton    
 
      Telecopy: (404) 214-7309    

 



--------------------------------------------------------------------------------



 



[Signature page to Crawford & Company Credit Agreement]

                  NORTHERN TRUST COMPANY, as Revolving Credit
Lender
 
           
 
  By   /s/ John Canty    
 
           
 
      Name: John Canty
Title: Vice President    
 
                Lending Office (all Types of Loans) and     Address for Notices:
 
           
 
      Northern Trust Company    
 
      50 South LaSalle — B2    
 
      Chicago, Illinois 60603    
 
      Attention: John Canty    
 
      Telecopy: (312) 444-7028    

 



--------------------------------------------------------------------------------



 



[Signature page to Crawford & Company Credit Agreement]

                  HSBC BANK USA, N.A., as Revolving Credit Lender
and as Term Loan Lender
 
           
 
  By   /s/ Jose M. Cruz    
 
           
 
      Name: Jose M. Cruz    
 
      Title: Senior Vice President    
 
                Lending Office (all Types of Loans) and     Address for Notices:
 
           
 
      HSBC Bank USA, N.A.    
 
      1441 Brickell Avenue    
 
      Miami, Florida 33131    
 
      Attention: Barbara Baltar    
 
      Telecopy: (305) 539-4930    

 



--------------------------------------------------------------------------------



 



Schedule I
APPLICABLE MARGIN AND APPLICABLE PERCENTAGE

                                              Applicable Margin   Applicable    
            for LIBO Rate   Margin for                 Revolving Loans and  
Base Rate   Applicable Pricing       Revolving LC   Revolving   Percentage for
Level   Leverage Ratio   Participation Fees   Loans   Commitment Fee   I    
Greater than or equal to 3.25 to 1.00
    2.25 %     1.25 %     0.50 %        
 
                        II  
Less than 3.25 to 1.00 but greater than or equal to 2.50 to 1.00
    2.00 %     1.00 %     0.375 %        
 
                        III  
Less than 2.50 to 1.00 but greater than or equal to 1.75 to 1.00
    1.75 %     0.75 %     0.375 %        
 
                        IV  
Less than 1.75 to 1.00 but greater than or equal to 1.00 to 1.00
    1.375 %     0.375 %     0.375 %        
 
                          V    
Less than 1.00 to 1.00
    1.00 %     0.00 %     0.25 %

 